       Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                        Document
             Doc#104-1 Filed 10/18/19 Entered 209  Filed10:36:09
                                              10/18/19   05/13/19 Exhibit
                                                                   Page A 1 of
                                                                            Pg51 of 155
                                        KELLEY DRYE & W ARREN                               LLP
                                                A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                101 PARK AVENUE
 W AS HI NGTO N,       DC                                                                             F ACSIM I LE

 LOS   A NGE LES,      CA
                                               NEW YORK, NY 10178                                   ( 212)   808 - 7897

    CHI CAGO,    I L                                                                               www.kelleydrye.com

   S TAM FORD,       CT                               (212) 808-7800

  P A RSI PP A NY,     NJ

                                                                                                  JOHN G. DELLAPORTAS

B RUS SE LS,   BE LGI UM



    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                    May 13, 2019
   Via ECF

   Hon. Debra Freeman
   United States Magistrate Judge
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street
   New York, NY 10007-1312

                            Re:   Genger v. Genger, 1:17-cv-08181-KBF-DCF

   Dear Judge Freeman:

           Judgment creditor Sagi Genger (“Sagi”) respectfully submits this letter motion regarding
   its discovery dispute with non-party Kasowitz Benson & Torres LLP (“Kasowitz”). The parties
   have met and conferred telephonically on April 4, April 15, and May 6, 2019.

                                        STATEMENT BY SAGI GENGER

          Pursuant to Fed.R.Civ.P. 37, Sagi respectfully brings this motion: (a) to compel Kasowitz
   to comply with two subpoenas served on the firm by Sagi (Exhs. A-B); and (b) to require
   Kasowitz to reimburse Sagi for the attorney’s fees and expenses he has had to incur as a direct
   consequence of the firm’s concealment of the March 31, 2017 Agreement among judgment
   debtor Orly Genger (“Orly”), her father Arie Genger (“Arie”), her husband Eric Herschmann,
   and her counsel, Kasowitz (the “2017 Agreement”). (Exh. C, submitted in camera.)

               False Statements Made Under Oath
          As the Court is aware, Orly claims to be unable to pay the judgment in this case, despite
   having four Kasowitz partners (Messrs. Kasowitz, Benson, Bowen and Kurland) representing
   her. Meanwhile, there is $15 million still to be paid to Mr. Bowen, as payment agent, under the
   2013 agreement by which Orly settled her claims against the Trump Group.

          For more than eight months, Sagi has been trying to determine what arrangements, if any,
   have been made with respect to that $15 million. At his deposition, Kasowitz’s Rule 30(b)(6)
   witness Michael Bowen testified that: “Orly has no claim to any of that money.” Exh. D at 39.
   “[S]peaking on behalf of the firm,” Mr. Bowen further testified that: “We don’t have any
   information about any agreements between the AG Group” as to the $15 million. Id. at 29, 32.
   When asked to explain the basis of his testifying knowledge as a Rule 30(b)(6) witness, Mr.


                                                   Exhibit A
       Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                         Document
              Doc#104-1 Filed 10/18/19 Entered 209  Filed10:36:09
                                               10/18/19   05/13/19 Exhibit
                                                                    Page A 2 of
                                                                             Pg52 of 155


                               KELLEY DRYE & WARREN             LLP

  Hon. Debra Freeman
  May 13, 2019
  Page Two

  Bowen responded that it was “protected work product,” but that: “I am telling you and attesting
  under oath that I made reasonable inquiry. I don’t mind telling you that reasonable inquiry
  would involve communications with Mr. Hirschman [sic].” Id. at 20-22.1

         Kasowitz’s testimony matches the interrogatory answer the firm signed in addition to
  Orly, who swore under oath that she had “no knowledge” when she was asked to “[i]dentify the
  amount, date, and recipient of all payments … to be made to any person or entity pursuant to
  Defendant’s 2013 settlement.” Exh. E. Similarly, at his 2018 deposition, David Broser, another
  signatory to the 2013 settlement (and a lifelong friend of Orly and Arie), expressly denied that
  any written agreement existed as to the $15 million. Exh. F at 13-14.

          As it turns out, all of these sworn statements (and many others by counsel)2 were false.
  Under the terms of the 2017 Agreement, which everyone denied existed, Orly (together with her
  father Arie) continues to joint control the $15 million still to be paid under the 2013 settlement.
  By the Agreement, Orly provides detailed written instructions as to what will become of that
  money. Most significantly, Orly directs that $2 million thereof will be sent directly to her
  husband, Mr. Herschmann, allegedly to repay a “loan” for legal services the parties described in
  their Premarital Agreement and elsewhere as “pro bono.” (Exh. C.)

         Kasowitz’s Concealment of the 2017 Agreement
          The critical 2017 Agreement was responsive to multiple document requests directed at
  both Orly and Kasowitz. To cite just one example, Request No. 1 of the September 17, 2018
  Subpoena served on Kasowitz sought, inter alia: “All documents constituting, containing,
  reflecting or relating to any agreement or other financial arrangements involving Orly Genger
  and/or any group in which Orly Genger is a part.” (Exh. A)

          If Orly has produced the 2017 Agreement back in September when it was first sought,
  much of post-judgment discovery, and the attendant burdens on this Court, could have been
  avoided. It is no coincidence that the 2017 Agreement undercuts much of what Orly and her
  lawyers have told this Court post-judgment. Had it been timely produced, it surely would have
  been a central focus of depositions and other discovery. Unfortunately, Kasowitz did not
  produce the document until Sagi learned of its existence, and demanded it by name, which was
  only after Sagi had already deposed Kasowitz, Orly and Mr. Broser.

          At a minimum, the 2017 Agreement should have been produced following this Court’s
  January 8, 2019 discovery order, which required Orly to produce all documents relating to Orly’s
  assets and liabilities. The 2017 Agreement relates to both.

  1
         We annex the entire deposition transcript hereto, highlighted so that the Court can see the
         lengths to which the witness went to avoid answering questions. (Exh. D.)
  2
         The District is not alone in being on the receiving end of misleading statements. The
         Second Circuit was told, in furtherance of Orly’s appeal, that: “The remaining balance of
         $15 million … has nothing to do with Orly.” Case 18-2471, Doc. 62, p. 25 of 32.


                                            Exhibit A
       Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                        Document
             Doc#104-1 Filed 10/18/19 Entered 209  Filed10:36:09
                                              10/18/19   05/13/19 Exhibit
                                                                   Page A 3 of
                                                                            Pg53 of 155


                               KELLEY DRYE & WARREN            LLP

  Hon. Debra Freeman
  May 13, 2019
  Page Three

          There could have been no misunderstanding on this point. As Your Honor will recall,
  Mr. Herschmann appeared before the Court at the January 8, 2018 conference, and argued –
  unsuccessfully – that Sagi is only “entitled to know what assets she has, right, and he’s entitled
  to know what debts are due and owing to her. But if she owes additional debts, that’s not relevant
  to the judgment creditor in collecting his judgment.” (Exh. G at 60.) Clearly, Mr. Herschmann
  was trying to avoid having to produce the 2017 Agreement.

          The Court rejected Mr. Herschmann’s argument, finding the law to be the opposite.
  (Exh. G at 72.) That should have settled the matter, and the 2017 Agreement should have been
  produced at that time. There can be no question but that it was in Kasowitz’s custody or control,
  as the firm drafted the document, which was signed by two Kasowitz partners (Mr. Herschmann
  on his own behalf and Michael Rosenbloom on behalf of the firm).3 Yet, as late as March 19,
  2019, Kasowitz still had not produced the document to Sagi, or even made him aware of its
  existence. Instead, it stood on its prior denials that any such agreement existed.

         The only reason we even learned of the existence of the 2017 Agreement is because
  passing reference is made to it on Section 6(f) of the $2 Million December 31, 2016 promissory
  note between Orly and her husband. (Apparently, the draftsman—Kasowitz partner Michael
  Rosenbloom—did not notice the anachronism when he backdated the promissory note to make it
  appear to coincide with a much earlier payment Mr. Herschmann made to his firm.)

         On March 19, 2019, we noticed the reference and immediately asked that the document
  be included in Arie Genger’s document production, which was then impending. (Exh. H.) Lo
  and behold, the very next day, without our even asking them, Kasowitz, apparently realizing the
  gig was up, finally produced the 2017 Agreement. By that point, however, we had already taken
  the depositions of Kasowitz’s Rule 30(b)(6) witness, David Broser, and Orly herself (the latter in
  Texas, at Orly’s insistence). All those depositions need to be repeated.

         In our April 15 telephone conference, when I asked Mr. Bowen why he had testified that
  no such agreement existed, he told me he was unaware of the 2017 Agreement at the time of his
  deposition. (Yet despite our request, he never submitted an errata sheet for his transcript.)
  Accepting Mr. Bowen’s denial, that necessarily means Mr. Bowen’s partners at Kasowitz—two
  of whom, as noted above, are actual signatories to the 2017 Agreement—concealed this critical
  piece of evidence from him so as to dupe him into giving false testimony.

          In our May 6 telephone conference, Mr. Bowen added that any added expense to Sagi
  was his own fault, for taking depositions before he had all the documents. Obviously, we
  disagree with the notion that subpoenaed parties can make false statements under oath, violate
  court orders, and then impose the cost of that wrongdoing on the victim.

  3
         With the benefit of hindsight, Mr. Herschmann’s post-hearing insistence that he not be
         identified as Orly’s counsel—notwithstanding introducing himself at the hearing as “Eric
         Herschmann on behalf of Orly Genger”—may be attributable to a desire to avoid the full
         consequences of his firm’s non-compliance with the Court’ discovery order.


                                           Exhibit A
       Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                         Document
              Doc#104-1 Filed 10/18/19 Entered 209  Filed10:36:09
                                               10/18/19   05/13/19 Exhibit
                                                                    Page A 4 of
                                                                             Pg54 of 155


                               KELLEY DRYE & WARREN             LLP

  Hon. Debra Freeman
  May 13, 2019
  Page Four

         Requested Remedy
          As noted above, Sagi will need to take further discovery from its signatories about the
  2017 Agreement, as well about the backdating of the $2 million Promissory Note which the 2017
  Agreement revealed. At this juncture, it appears to us that Orly, her husband/law firm, and her
  father have conspired to create an elaborate scheme to try to render Orly judgment-proof, so that
  she might avoid honoring her liability to Sagi. Perhaps most telling, Mr. Herschmann filed a lien
  against all of Orly’s assets on May 10, 2017, just a few days after Judge Gammerman issued a
  ruling completely rejecting Orly’s $85 million damages claim against Sagi (the litigation claim
  Orly has frequently claimed would more than “offset” any liability to Sagi).

          Before bringing this motion, Sagi tried to get this information by serving a new subpoena
  on Kasowitz (Exh. B) seeking, inter alia, transmittals and internal communications which would
  show the actual dates on which the critical documents were prepared, executed and delivered (as
  opposed to their nominal dates), as well as the reasons for their creation and backdating.
  Although Kasowitz produced certain metadata in response, it has withheld critical transmittals
  and internal communications, claiming they are all “privileged.”

         At this point, in order to untangle the various suspect transactions between the judgment
  debtor and her husband and father, Sagi seeks two forms of relief:

          First, we ask for an order compelling Kasowitz to make a complete document production
  in response to the two subpoenas. Kasowitz never served timely written objections to the first
  subpoena, so any objections to the first subpoena are waived. As for the second subpoena, any
  privileged objections should be logged, as Fed.R.Civ.P 26(b)(5(A)(ii) requires, so that they can
  be put to an in camera inspection if needed. Preliminarily, we do not believe that Orly/Kasowitz,
  having tried to pass off backdated documents as legitimate, and having given false testimony
  under oath, can claim any valid privilege.4 However, the issue is not yet ripe, as Kasowitz refuses
  even to identify the documents on which it claims privilege.

         Second, now that the 2017 Agreement has finally been produced, Sagi will need to re-
  depose Kasowitz and Orly about these matters. (We recently completed the re-deposition of Mr.
  Broser.) Pursuant to Fed.R.Civ.P. 37(b)(2)(C), we ask that the Court order Kasowitz to
  reimburse Sagi for his attorney’s fees and expense associated therewith, and direct those
  depositions take place promptly and in New York. In the alternative, pursuant to Fed.R.Civ.P.
  37(b)(2)(A), Orly/Kasowitz/Herschmann should be precluded from trying to interpose this
  alleged debt in a manner that would impede judgment collection.



  4
         The attorney-client privilege does not shield information relating to, inter alia, fraudulent
         conveyances, perjury, or other litigation misconduct. See United States v. Barrier Indus.,
         1997 U.S. Dist. Lexis 318, *8 (S.D.N.Y. Jan. 17, 1997); Shahinian v. Tankian, 242
         F.R.D. 255, 258 (S.D.N.Y. May 7, 2007); Zimmerman v. Poly Prep Country Day Sch.,
         2012 U.S. Dist. Lexis 78816, **29-30 (E.D.N.Y. June 6, 2012).


                                            Exhibit A
       Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                         Document
              Doc#104-1 Filed 10/18/19 Entered 209  Filed10:36:09
                                               10/18/19   05/13/19 Exhibit
                                                                    Page A 5 of
                                                                             Pg55 of 155


                              KELLEY DRYE & WARREN           LLP

  Hon. Debra Freeman
  May 13, 2019
  Page Five

                           STATEMENT BY KASOWITZ BENSON

          [Kasowitz Benson has declined to provide its own statement, claiming we insufficiently
  met and conferred on this discovery dispute. Attached hereto as Exhibit I is my declaration
  detailing the month-long meet-and-confer process that preceded this letter motion.]

                                                Respectfully submitted,



                                                John Dellaportas
  Encls.

  cc: All Counsel of Record




                                          Exhibit A
            Case 1:17-cv-08181-VSB-DCF
       19-10926-tmd                      Document
                    Doc#104-1 Filed 10/18/19 Entered209-1 Filed
                                                     10/18/19   05/13/19Exhibit
                                                              10:36:09   Page A1 Pg
                                                                                 of 10
                                                                                    6 of 155
 '5' 8K\9[HVUKTGZU:KYZOL_GZG*KVUYOZOUTOTG)O\OR'IZOUT


                                         ;4/:+*9:':+9*/9:8/):)5;8:
                                                                               LUXZNK
                                                         EEEEEEEEEE*OYZXOIZULEEEEEEEEEE
                                                          9U[ZNKXT *OYZXOIZ UL 4K] ?UXQ
                           SAGI GENGER                                            
                Third-Party Plaintiff                                             
                                    \                                                  )O\OR'IZOUT4U 1:17cv8181
                          ORLY GENGER                                             
                                                                                  
                Third-Party Defendant                                             

                               SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 :U          Kasowitz Benson & Torres LLP, 1633 Broadway, New York, NY 10019
                                                         (Name of person to whom this subpoena is directed)

       Testimony:YOU ARE COMMANDEDZUGVVKGXGZZNKZOSKJGZKGTJVRGIKYKZLUXZNHKRU]ZUZKYZOL_GZG
 JKVUYOZOUTZUHKZGQKTOTZNOYIO\ORGIZOUT/L_U[GXKGTUXMGTO`GZOUT_U[S[YZJKYOMTGZKUTKUXSUXKULLOIKXYJOXKIZUXY
 UXSGTGMOTMGMKTZYUXJKYOMTGZKUZNKXVKXYUTY]NUIUTYKTZZUZKYZOL_UT_U[XHKNGRLGHU[ZZNKLURRU]OTMSGZZKXYUX
 ZNUYKYKZLUXZNOTGTGZZGINSKTZ

          
Please see Exhibit A

  6RGIK                                                                                   *GZKGTJ:OSK
            Kelley Drye & Warren LLP
                                                                                           October 5, 2018           9:00 am
            101 Park Avenue, 27th Fl, New York, NY 10178

           :NKJKVUYOZOUT]ORRHKXKIUXJKJH_ZNOYSKZNUJ                       Stenographically and Videotape

         Production:?U[UX_U[XXKVXKYKTZGZO\KYS[YZGRYUHXOTM]OZN_U[ZUZNKJKVUYOZOUTZNKLURRU]OTMJUI[SKTZY
          KRKIZXUTOIGRR_YZUXKJOTLUXSGZOUTUXUHPKIZYGTJS[YZVKXSOZOTYVKIZOUTIUV_OTMZKYZOTMUXYGSVROTMULZNK
          SGZKXOGR

                         Please see Exhibit A



        :NKLURRU]OTMVXU\OYOUTYUL,KJ8)O\6GXKGZZGINKJ|8[RK IXKRGZOTMZUZNKVRGIKULIUSVROGTIK!
 8[RK JXKRGZOTMZU_U[XVXUZKIZOUTGYGVKXYUTY[HPKIZZUGY[HVUKTG!GTJ8[RK KGTJ MXKRGZOTMZU_U[XJ[Z_ZU
 XKYVUTJZUZNOYY[HVUKTGGTJZNKVUZKTZOGRIUTYKW[KTIKYULTUZJUOTMYU

 *GZK       September 17, 2018
                                    CLERK OF COURT
                                                                                            58
                                                                                                              /s/ John Dellaportas
                                            Signature of Clerk or Deputy Clerk                                 Attorney’s signature

 :NKTGSKGJJXKYYKSGORGJJXKYYGTJZKRKVNUTKT[SHKXULZNKGZZUXTK_XKVXKYKTZOTM(name of party)    Sagi Genger
                                                                         ]NUOYY[KYUXXKW[KYZYZNOYY[HVUKTGGXK
John Dellaportas, Kelley Drye & Warren LLP, 101 Park Avenue, 27th Fl, New York, NY 10178
jdellaportas@kelleydrye.com, (212) 808-5000

                                Notice to the person who issues or requests this subpoena
 /LZNOYY[HVUKTGIUSSGTJYZNKVXUJ[IZOUTULJUI[SKTZYKRKIZXUTOIGRR_YZUXKJOTLUXSGZOUTUXZGTMOHRKZNOTMYGTUZOIK
 GTJGIUV_ULZNKY[HVUKTGS[YZHKYKX\KJUTKGINVGXZ_OTZNOYIGYKHKLUXKOZOYYKX\KJUTZNKVKXYUTZU]NUSOZOY
 JOXKIZKJ,KJ8)O\6 G 
                                                                       Exhibit A
           Case 1:17-cv-08181-VSB-DCF
      19-10926-tmd                      Document
                   Doc#104-1 Filed 10/18/19 Entered209-1 Filed
                                                    10/18/19   05/13/19Exhibit
                                                             10:36:09   Page A2 Pg
                                                                                of 10
                                                                                   7 of 155
'5' 8K\9[HVUKTGZU:KYZOL_GZG*KVUYOZOUTOTG)O\OR'IZOUT 6GMK

)O\OR'IZOUT4U 14-cv-5683

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          /XKIKO\KJZNOYY[HVUKTGLUX(name of individual and title, if any)
UT(date)                       

            /YKX\KJZNKY[HVUKTGH_JKRO\KXOTMGIUV_ZUZNKTGSKJOTJO\OJ[GRGYLURRU]Y


                                                                                       UT(date)                     !UX

            /XKZ[XTKJZNKY[HVUKTG[TK^KI[ZKJHKIG[YK
                                                                                                                                   

           ;TRKYYZNKY[HVUKTG]GYOYY[KJUTHKNGRLULZNK;TOZKJ9ZGZKYUXUTKULOZYULLOIKXYUXGMKTZY/NG\KGRYU
           ZKTJKXKJZUZNK]OZTKYYZNKLKKYLUXUTKJG_xYGZZKTJGTIKGTJZNKSORKGMKGRRU]KJH_RG]OTZNKGSU[TZUL
                                                    

         LUXZXG\KRGTJ
3_LKKYGXK                                                                               LUXYKX\OIKYLUXGZUZGRUL    0.00   


           /JKIRGXK[TJKXVKTGRZ_ULVKXP[X_ZNGZZNOYOTLUXSGZOUTOYZX[K


*GZK
                                                                                              Server’s signature



                                                                                            Printed name and title




                                                                                               Server’s address

'JJOZOUTGROTLUXSGZOUTXKMGXJOTMGZZKSVZKJYKX\OIKKZI




                                                                      Exhibit A
           Case 1:17-cv-08181-VSB-DCF
      19-10926-tmd                      Document
                   Doc#104-1 Filed 10/18/19 Entered209-1 Filed
                                                    10/18/19   05/13/19Exhibit
                                                             10:36:09   Page A3 Pg
                                                                                of 10
                                                                                   8 of 155

'5' 8K\9[HVUKTGZU:KYZOL_GZG*KVUYOZOUTOTG)O\OR'IZOUT 6GMK

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                     (i)JOYIRUYOTMGZXGJKYKIXKZUXUZNKXIUTLOJKTZOGRXKYKGXINJK\KRUVSKTZ
                                                                                    UXIUSSKXIOGROTLUXSGZOUT!UX
  (1) For a Trial, Hearing, or Deposition. 'Y[HVUKTGSG_IUSSGTJG                 (ii)JOYIRUYOTMGT[TXKZGOTKJK^VKXZxYUVOTOUTUXOTLUXSGZOUTZNGZJUKY
VKXYUTZUGZZKTJGZXOGRNKGXOTMUXJKVUYOZOUTUTR_GYLURRU]Y                    TUZJKYIXOHKYVKIOLOIUII[XXKTIKYOTJOYV[ZKGTJXKY[RZYLXUSZNKK^VKXZxY
   (A)]OZNOTSORKYUL]NKXKZNKVKXYUTXKYOJKYOYKSVRU_KJUX                YZ[J_ZNGZ]GYTUZXKW[KYZKJH_GVGXZ_
XKM[RGXR_ZXGTYGIZYH[YOTKYYOTVKXYUT!UX                                          (C)Specifying Conditions as an Alternative. /TZNKIOXI[SYZGTIKY
   (B)]OZNOTZNKYZGZK]NKXKZNKVKXYUTXKYOJKYOYKSVRU_KJUXXKM[RGXR_         JKYIXOHKJOT8[RK J  (ZNKIU[XZSG_OTYZKGJULW[GYNOTMUX
ZXGTYGIZYH[YOTKYYOTVKXYUTOLZNKVKXYUT                                         SUJOL_OTMGY[HVUKTGUXJKXGVVKGXGTIKUXVXUJ[IZOUT[TJKXYVKIOLOKJ
      (i)OYGVGXZ_UXGVGXZ_xYULLOIKX!UX                                       IUTJOZOUTYOLZNKYKX\OTMVGXZ_
      (ii)OYIUSSGTJKJZUGZZKTJGZXOGRGTJ]U[RJTUZOTI[XY[HYZGTZOGR           (i)YNU]YGY[HYZGTZOGRTKKJLUXZNKZKYZOSUT_UXSGZKXOGRZNGZIGTTUZHK
K^VKTYK                                                                            UZNKX]OYKSKZ]OZNU[Z[TJ[KNGXJYNOV!GTJ
                                                                                    (ii)KTY[XKYZNGZZNKY[HVUKTGKJVKXYUT]ORRHKXKGYUTGHR_IUSVKTYGZKJ
 (2) For Other Discovery. 'Y[HVUKTGSG_IUSSGTJ
   (A)VXUJ[IZOUTULJUI[SKTZYKRKIZXUTOIGRR_YZUXKJOTLUXSGZOUTUX               (e) Duties in Responding to a Subpoena.
ZGTMOHRKZNOTMYGZGVRGIK]OZNOTSORKYUL]NKXKZNKVKXYUTXKYOJKYOY
KSVRU_KJUXXKM[RGXR_ZXGTYGIZYH[YOTKYYOTVKXYUT!GTJ                              (1) Producing Documents or Electronically Stored Information. :NKYK
   (B)OTYVKIZOUTULVXKSOYKYGZZNKVXKSOYKYZUHKOTYVKIZKJ                      VXUIKJ[XKYGVVR_ZUVXUJ[IOTMJUI[SKTZYUXKRKIZXUTOIGRR_YZUXKJ
                                                                                    OTLUXSGZOUT
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         (A)Documents. 'VKXYUTXKYVUTJOTMZUGY[HVUKTGZUVXUJ[IKJUI[SKTZY
                                                                                    S[YZVXUJ[IKZNKSGYZNK_GXKQKVZOTZNKUXJOTGX_IU[XYKULH[YOTKYYUX
 (1) Avoiding Undue Burden or Expense; Sanctions. 'VGXZ_UXGZZUXTK_               S[YZUXMGTO`KGTJRGHKRZNKSZUIUXXKYVUTJZUZNKIGZKMUXOKYOTZNKJKSGTJ
XKYVUTYOHRKLUXOYY[OTMGTJYKX\OTMGY[HVUKTGS[YZZGQKXKGYUTGHRKYZKVY           (B)Form for Producing Electronically Stored Information Not Specified.
ZUG\UOJOSVUYOTM[TJ[KH[XJKTUXK^VKTYKUTGVKXYUTY[HPKIZZUZNK                /LGY[HVUKTGJUKYTUZYVKIOL_GLUXSLUXVXUJ[IOTMKRKIZXUTOIGRR_YZUXKJ
Y[HVUKTG:NKIU[XZLUXZNKJOYZXOIZ]NKXKIUSVROGTIKOYXKW[OXKJS[YZ              OTLUXSGZOUTZNKVKXYUTXKYVUTJOTMS[YZVXUJ[IKOZOTGLUXSUXLUXSYOT
KTLUXIKZNOYJ[Z_GTJOSVUYKGTGVVXUVXOGZKYGTIZOUT}]NOINSG_OTIR[JK              ]NOINOZOYUXJOTGXOR_SGOTZGOTKJUXOTGXKGYUTGHR_[YGHRKLUXSUXLUXSY
RUYZKGXTOTMYGTJXKGYUTGHRKGZZUXTK_xYLKKY}UTGVGXZ_UXGZZUXTK_]NU             (C)Electronically Stored Information Produced in Only One Form. :NK
LGORYZUIUSVR_                                                                    VKXYUTXKYVUTJOTMTKKJTUZVXUJ[IKZNKYGSKKRKIZXUTOIGRR_YZUXKJ
                                                                                    OTLUXSGZOUTOTSUXKZNGTUTKLUXS
  (2) Command to Produce Materials or Permit Inspection.                            (D)Inaccessible Electronically Stored Information. :NKVKXYUT
          
(A)Appearance Not Required. 'VKXYUTIUSSGTJKJZUVXUJ[IK
JUI[SKTZYKRKIZXUTOIGRR_YZUXKJOTLUXSGZOUTUXZGTMOHRKZNOTMYUXZU
                                                                                    XKYVUTJOTMTKKJTUZVXU\OJKJOYIU\KX_ULKRKIZXUTOIGRR_YZUXKJOTLUXSGZOUT
                                                                                    LXUSYU[XIKYZNGZZNKVKXYUTOJKTZOLOKYGYTUZXKGYUTGHR_GIIKYYOHRKHKIG[YK
VKXSOZZNKOTYVKIZOUTULVXKSOYKYTKKJTUZGVVKGXOTVKXYUTGZZNKVRGIKUL        UL[TJ[KH[XJKTUXIUYZ5TSUZOUTZUIUSVKRJOYIU\KX_UXLUXGVXUZKIZO\K
VXUJ[IZOUTUXOTYVKIZOUT[TRKYYGRYUIUSSGTJKJZUGVVKGXLUXGJKVUYOZOUT          UXJKXZNKVKXYUTXKYVUTJOTMS[YZYNU]ZNGZZNKOTLUXSGZOUTOYTUZ
NKGXOTMUXZXOGR                                                                  XKGYUTGHR_GIIKYYOHRKHKIG[YKUL[TJ[KH[XJKTUXIUYZ/LZNGZYNU]OTMOY
(B)Objections. 'VKXYUTIUSSGTJKJZUVXUJ[IKJUI[SKTZYUXZGTMOHRK             SGJKZNKIU[XZSG_TUTKZNKRKYYUXJKXJOYIU\KX_LXUSY[INYU[XIKYOLZNK
ZNOTMYUXZUVKXSOZOTYVKIZOUTSG_YKX\KUTZNKVGXZ_UXGZZUXTK_JKYOMTGZKJ        XKW[KYZOTMVGXZ_YNU]YMUUJIG[YKIUTYOJKXOTMZNKROSOZGZOUTYUL8[RK
OTZNKY[HVUKTGG]XOZZKTUHPKIZOUTZUOTYVKIZOTMIUV_OTMZKYZOTMUX              H  ):NKIU[XZSG_YVKIOL_IUTJOZOUTYLUXZNKJOYIU\KX_
YGSVROTMGT_UXGRRULZNKSGZKXOGRYUXZUOTYVKIZOTMZNKVXKSOYKY}UXZU
VXUJ[IOTMKRKIZXUTOIGRR_YZUXKJOTLUXSGZOUTOTZNKLUXSUXLUXSYXKW[KYZKJ         (2) Claiming Privilege or Protection.
:NKUHPKIZOUTS[YZHKYKX\KJHKLUXKZNKKGXROKXULZNKZOSKYVKIOLOKJLUX           (A)Information Withheld. 'VKXYUT]OZNNURJOTMY[HVUKTGKJOTLUXSGZOUT
IUSVROGTIKUXJG_YGLZKXZNKY[HVUKTGOYYKX\KJ/LGTUHPKIZOUTOYSGJK        [TJKXGIRGOSZNGZOZOYVXO\ORKMKJUXY[HPKIZZUVXUZKIZOUTGYZXOGRVXKVGXGZOUT
ZNKLURRU]OTMX[RKYGVVR_                                                           SGZKXOGRS[YZ
(i)'ZGT_ZOSKUTTUZOIKZUZNKIUSSGTJKJVKXYUTZNKYKX\OTMVGXZ_       (i)K^VXKYYR_SGQKZNKIRGOS!GTJ
SG_SU\KZNKIU[XZLUXZNKJOYZXOIZ]NKXKIUSVROGTIKOYXKW[OXKJLUXGT             (ii)JKYIXOHKZNKTGZ[XKULZNK]OZNNKRJJUI[SKTZYIUSS[TOIGZOUTYUX
UXJKXIUSVKRROTMVXUJ[IZOUTUXOTYVKIZOUT                                          ZGTMOHRKZNOTMYOTGSGTTKXZNGZ]OZNU[ZXK\KGROTMOTLUXSGZOUTOZYKRL
 (ii):NKYKGIZYSG_HKXKW[OXKJUTR_GYJOXKIZKJOTZNKUXJKXGTJZNK       VXO\ORKMKJUXVXUZKIZKJ]ORRKTGHRKZNKVGXZOKYZUGYYKYYZNKIRGOS
UXJKXS[YZVXUZKIZGVKXYUT]NUOYTKOZNKXGVGXZ_TUXGVGXZ_xYULLOIKXLXUS       (B)Information Produced. /LOTLUXSGZOUTVXUJ[IKJOTXKYVUTYKZUG
YOMTOLOIGTZK^VKTYKXKY[RZOTMLXUSIUSVROGTIK                                      Y[HVUKTGOYY[HPKIZZUGIRGOSULVXO\ORKMKUXULVXUZKIZOUTGY
                                                                                    ZXOGRVXKVGXGZOUTSGZKXOGRZNKVKXYUTSGQOTMZNKIRGOSSG_TUZOL_GT_VGXZ_
 (3) Quashing or Modifying a Subpoena.                                              ZNGZXKIKO\KJZNKOTLUXSGZOUTULZNKIRGOSGTJZNKHGYOYLUXOZ'LZKXHKOTM
                                                                                    TUZOLOKJGVGXZ_S[YZVXUSVZR_XKZ[XTYKW[KYZKXUXJKYZXU_ZNKYVKIOLOKJ
(A)When Required. 5TZOSKR_SUZOUTZNKIU[XZLUXZNKJOYZXOIZ]NKXK           OTLUXSGZOUTGTJGT_IUVOKYOZNGY!S[YZTUZ[YKUXJOYIRUYKZNKOTLUXSGZOUT
IUSVROGTIKOYXKW[OXKJS[YZW[GYNUXSUJOL_GY[HVUKTGZNGZ                         [TZORZNKIRGOSOYXKYUR\KJ!S[YZZGQKXKGYUTGHRKYZKVYZUXKZXOK\KZNK
                                                                                    OTLUXSGZOUTOLZNKVGXZ_JOYIRUYKJOZHKLUXKHKOTMTUZOLOKJ!GTJSG_VXUSVZR_
        (i)LGORYZUGRRU]GXKGYUTGHRKZOSKZUIUSVR_!                             VXKYKTZZNKOTLUXSGZOUT[TJKXYKGRZUZNKIU[XZLUXZNKJOYZXOIZ]NKXK
(ii)XKW[OXKYGVKXYUTZUIUSVR_HK_UTJZNKMKUMXGVNOIGRROSOZY             IUSVROGTIKOYXKW[OXKJLUXGJKZKXSOTGZOUTULZNKIRGOS:NKVKXYUT]NU
YVKIOLOKJOT8[RK I!                                                            VXUJ[IKJZNKOTLUXSGZOUTS[YZVXKYKX\KZNKOTLUXSGZOUT[TZORZNKIRGOSOY
(iii)XKW[OXKYJOYIRUY[XKULVXO\ORKMKJUXUZNKXVXUZKIZKJSGZZKXOLTU    XKYUR\KJ
K^IKVZOUTUX]GO\KXGVVROKY!UX
(iv)Y[HPKIZYGVKXYUTZU[TJ[KH[XJKT                                     (g) Contempt.
(B)When Permitted. :UVXUZKIZGVKXYUTY[HPKIZZUUXGLLKIZKJH_G              :NKIU[XZLUXZNKJOYZXOIZ]NKXKIUSVROGTIKOYXKW[OXKJ}GTJGRYUGLZKXG
Y[HVUKTGZNKIU[XZLUXZNKJOYZXOIZ]NKXKIUSVROGTIKOYXKW[OXKJSG_UT           SUZOUTOYZXGTYLKXXKJZNKOYY[OTMIU[XZ}SG_NURJOTIUTZKSVZGVKXYUT
SUZOUTW[GYNUXSUJOL_ZNKY[HVUKTGOLOZXKW[OXKY                                 ]NUNG\OTMHKKTYKX\KJLGORY]OZNU[ZGJKW[GZKK^I[YKZUUHK_ZNK
                                                                                    Y[HVUKTGUXGTUXJKXXKRGZKJZUOZ


                                          ,UXGIIKYYZUY[HVUKTGSGZKXOGRYYKK,KJ8)O\6 G)USSOZZKK4UZK 




                                                                          Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
             Doc#104-1 Filed 10/18/19 Entered209-1 Filed
                                              10/18/19   05/13/19Exhibit
                                                       10:36:09   Page A4 Pg
                                                                          of 10
                                                                             9 of 155



                                                  EXHIBIT A
           DESCRIPTION OF UNPAID JUDGMENT PURSUANT TO CPLR 5223
          In an action in the United States District Court for the District of New York (Case No. 14-
  cv-5683) (KBF)(DF)) between plaintiff Sagi Genger (“Sagi”) and defendant Orly Genger (“Orly”),
  an Amended Judgment was entered on August 17, 2018 in favor of Sagi, judgment creditor, and
  against Orly, judgment debtor, in the amount of $ 3,219,698 , of which$3,219,698 + interest remains
  due and unpaid. Pursuant to NY CPLR 5223, false swearing or failure to comply with this
  subpoena is punishable as contempt of court.
           DOCUMENT REQUESTS AND SUBJECT MATTER OF TESTIMONY
     1. All documents constituting, containing, reflecting or relating to any agreement or other
        financial arrangements involving Orly Genger and/or any group in which Orly Genger is a
        part.
     2. All documents concerning any property held by or debts owed to Orly Genger.
     3. All documents relating to: (A) the Settlement Agreement dated June 16, 2013 among Orly
        Genger, Arie Genger, Arnold Broser, David Broser, and Glenclova Investment Company,
        TR Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, Trans-Resources,
        LLC, Jules Trump, Eddie Trump and Mark Hirsch (the “Orly Settlement Agreement”); (B)
        any escrow accounts/arrangements ; and/or (C) any promissory notes issued thereunder.
     4. All documents concerning the attached Stipulation and/or the attached First Amendment to Stipulation and Release.
     5. All agreements as to the past, present or future disposition of any settlement proceeds under
        the Orly Settlement Agreement.
     6. All account statements for any escrow accounts related to the Orly Settlement Agreement.
     7. All documents concerning any indemnity demands and/or indemnity payments made under
        the Orly Settlement Agreeement.
      8. All payments made to any person or entity pursuant to the Orly Settlement Agreement.

      9. All non-privileged communications regarding any of the foregoing subjects.




                                                  Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-1
                                       Entered     Filed 10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                  Page 5AofPg
                                                                            1010 of
                                       155




                                   Exhibit A
19-10926-tmdCase 1:17-cv-08181-VSB-DCF Document 209-1 Filed 05/13/19 Page 6 of 10
              Doc#104-1     Filed 10/18/19 Entered 10/18/19 10:36:09 Exhibit A Pg 11 of
                                           155




                                     Exhibit A
19-10926-tmdCase 1:17-cv-08181-VSB-DCF Document 209-1 Filed 05/13/19 Page 7 of 10
              Doc#104-1     Filed 10/18/19 Entered 10/18/19 10:36:09 Exhibit A Pg 12 of
                                           155




                                     Exhibit A
19-10926-tmdCase 1:17-cv-08181-VSB-DCF Document 209-1 Filed 05/13/19 Page 8 of 10
              Doc#104-1     Filed 10/18/19 Entered 10/18/19 10:36:09 Exhibit A Pg 13 of
                                           155




                                     Exhibit A
19-10926-tmdCase 1:17-cv-08181-VSB-DCF Document 209-1 Filed 05/13/19 Page 9 of 10
              Doc#104-1     Filed 10/18/19 Entered 10/18/19 10:36:09 Exhibit A Pg 14 of
                                           155




                                     Exhibit A
           Case 1:17-cv-08181-VSB-DCF Document 209-1 Filed 05/13/19 Page 10 of 10
19-10926-tmd Doc#104-1 Filed 10/18/19 Entered 10/18/19 10:36:09 Exhibit A Pg 15 of
                                          155




                                   Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-3
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 1Aof
                                                                           Pg1 16 of
                                       155




                               Exhibit C
                  To be submitted in camera




                                   Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                 Exhibit1 A
                                                                          ofPg
                                                                            10117 of
                                       155




                                    In the Matter Of:

                        SAGI GENGER -v- ORLY GENGER
                                            1:17cv8181




                             MICHAEL PAUL BOWEN

                                     October 05, 2018




                                   Exhibit A
     Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19 10:36:09 Page
                                                                  Exhibit2 A
                                                                           ofPg
                                                                             10118 of
                                        155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                     1

·1· ·UNITED STATES DISTRICT COURT
· · ·SOUTHERN DISTRICT OF NEW YORK
·2· ·---------------------------------------------

·3· ·SAGI GENGER,

·4· · · · · · · · · · · · Third-Party Plaintiff,

·5· · · · · · · ·-v-· · · Civil Action No. 1:17cv8181

·6· ·ORLY GENGER,

·7· · · · · · · · · · · · Third-Party Defendant.

·8· ·---------------------------------------------

·9

10· · · · · · · ·DEPOSITION OF MICHAEL BOWEN, a Witness

11· ·herein, taken by the Plaintiff, at the offices of

12· ·KELLEY DRYE & WARRREN LLP, 101 Park Avenue, 27th

13· ·Floor, New York, New York 10178, on Friday, October

14· ·5, 2018, at 10:00 a.m., before Jeffrey Shapiro, a

15· ·Shorthand Reporter and notary public, within and

16· ·for the State of New York.

17

18

19

20

21

22

23

24

25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19 10:36:09 Page
                                                                  Exhibit3 A
                                                                           ofPg
                                                                             10119 of
                                        155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                     2

·1· ·A P P E A R A N C E S :
·2· ·KELLEY DRYE & WARREN LLP
·3· ·Attorneys for SAGI GENGER
·4· ·101 Park Avenue, 27th Floor
·5· ·New York, New York 10178
·6· ·BY:· JOHN DELLAPORTAS, ESQ.
·7
·8
·9· ·Also Present:
10· ·Sagi Genger
11
12· · · · · · · · · · · · · · ***
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
                                                                                       YVer1f
     Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19 10:36:09 Page
                                                                  Exhibit4 A
                                                                           ofPg
                                                                             10120 of
                                        155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                     3

·1
·2
·3· · · · · · · ·IT IS HEREBY STIPULATED AND AGREED by
·4· ·and between the attorneys for the respective
·5· ·parties hereto, that the filing, sealing and
·6· ·certification be, and the same are hereby waived;
·7
·8· · · · · · · · IT IS FURTHER STIPULATED AND AGREED
·9· ·that all objections, except as to the form of the
10· ·questions, shall be reserved to the time of the
11· ·trial;
12
13· · · · · · · · IT IS FURTHER STIPULATED AND AGREED
14· ·that the within examination may be subscribed and
15· ·sworn to before any notary public with the same
16· ·force and effect as though subscribed and sworn to
17· ·before this Court.
18
19
20
21
22
23
24
25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
                                                                                       YVer1f
     Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19 10:36:09 Page
                                                                  Exhibit5 A
                                                                           ofPg
                                                                             10121 of
                                        155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                     4

·1· ·Whereupon,
·2· · · · · · · · · · · · MICHAEL BOWEN,
·3· ·after having been first duly sworn, was examined
·4· ·and testified as follows:
·5· · · · · · · · · · · DIRECT EXAMINATION
·6· ·BY MR. DELLAPORTAS:
·7· · · · · ·Q.· · State your name for the record.
·8· · · · · ·A.· · Michael Paul Bowen.
·9· · · · · ·Q.· · What is your address?
10· · · · · ·A.· · My work address is 1633 Broadway, New
11· · York, New York 10019.
12· · · · · · · · ·(Exhibit 1 was so marked for
13· · · · · · identification.)
14· ·BY MR. DELLAPORTAS:
15· · · · · ·Q.· · Good morning, Mr. Bowen.
16· · · · · ·A.· · Good morning.
17· · · · · ·Q.· · So I've marked as Exhibit Kasowitz 1,
18· · the subpoena in this case for Kasowitz Benson &
19· · Torres, LLP.
20· · · · · Mr. Bowen, you're here as the corporate
21· · witness for Kasowitz Benson & Torres, LLP?
22· · · · · ·A.· · Yes.· The witness for the entity
23· · Kasowitz, Benson, & Torres.
24· · · · · ·Q.· · And if I just refer to it for
25· · shorthand as Kasowitz, you will know I'm referring


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
                                                                                       YVer1f
     Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19 10:36:09 Page
                                                                  Exhibit6 A
                                                                           ofPg
                                                                             10122 of
                                        155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                     5

·1· · · · · · · · · · · · · Bowen
·2· ·to the firm?
·3· · · · · A.· · Sure or KBT.
·4· · · · · Q.· · Yeah, I'll never remember that.
·5· ·Let's go with Kasowitz, but you can refer to it as
·6· ·KBT if you prefer.
·7· · · · ·So you have a subpoena in front of you?
·8· · · · · A.· · I do.
·9· · · · · Q.· · If you can turn to Exhibit A.
10· · · · · A.· · Yes.
11· · · · · Q.· · And, specifically, the document
12· ·request on subject matters?
13· · · · · A.· · Yes.
14· · · · · Q.· · Do you see numbers one through nine?
15· · · · · A.· · Correct.
16· · · · · Q.· · Did you undertake a search on behalf
17· ·of the firm to see what documents you had?
18· · · · · A.· · Yes.
19· · · · · Q.· · And can you describe that search or
20· ·that process?
21· · · · · A.· · I made a reasonable inquiry and also
22· ·used my own intimate knowledge of the firm's role
23· ·in connection with all things Genger.
24· · · · · Q.· · And you have produced in response to
25· ·that one document entitled, "First Amendment to


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
                                                                                       YVer1f
     Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19 10:36:09 Page
                                                                  Exhibit7 A
                                                                           ofPg
                                                                             10123 of
                                        155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                     6

·1· · · · · · · · · · · · · ·Bowen
·2· · Settlement Agreement and Release"; is that
·3· · correct?
·4· · · · · ·A.· · Correct.· And I think that's
·5· · responsive to Request No. 4.
·6· · · · · · · · ·MR. DELLAPORTAS:· Okay.· So let's
·7· · · · · · mark that as Kasowitz Exhibit 2.
·8· · · · · · · · ·(Exhibit 2 was so marked for
·9· · · · · · identification.)
10· ·BY MR. DELLAPORTAS:
11· · · · · ·Q.· · So, other than this, you have no
12· · responsive documents?
13· · · · · ·A.· · That's correct.
14· · · · · ·Q.· · Was anything withheld on privilege
15· · grounds?
16· · · · · ·A.· · Yes and no.· Excuse me.
17· · · · · Yes and no, because the primary objection is
18· · relevance, although some documents that we deemed
19· · irrelevant would also be privileged or at least
20· · some of them are.
21· · · · · ·Q.· · And when you say the primary
22· · objection, where were those objections interposed?
23· · · · · ·A.· · We can go through them all, but if
24· · you take No. 4 as an example, "All documents
25· · concerning the attached stipulation and the


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
                                                                                       YVer1f
     Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19 10:36:09 Page
                                                                  Exhibit8 A
                                                                           ofPg
                                                                             10124 of
                                        155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                     7

·1· · · · · · · · · · · · · Bowen
·2· ·attached first amendment to stipulation and
·3· ·release," that would involve documents, for
·4· ·example, of e-mail of either drafting this thing
·5· ·or circulating it for signature.· And in our view
·6· ·that's irrelevant.
·7· · · · · Q.· · Why is that irrelevant in your view?
·8· · · · · A.· · It's irrelevant because it has
·9· ·nothing to do with identifying assets that belong
10· ·to Orly Genger or assets that are to be paid to
11· ·Orly Genger.
12· · · · · Q.· · And has Kasowitz served any written
13· ·objections in response to the subpoena?
14· · · · · A.· · No.· We are interposing the
15· ·objections orally.
16· · · · · Q.· · So why don't we go through and you
17· ·can tell me what specifically are your objections?
18· ·Let's start with No. 1 -- if any.
19· · · · · A.· · Well, we object to it as overbroad
20· ·and irrelevant because, again, to the extent the
21· ·firm has any knowledge of any agreements where
22· ·Orly Genger owes money or is a debtor, it's
23· ·irrelevant to property that -- or assets that she
24· ·owns or that are to be paid to her.· So it's
25· ·beyond the scope of Article 52.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
                                                                                       YVer1f
     Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19 10:36:09 Page
                                                                  Exhibit9 A
                                                                           ofPg
                                                                             10125 of
                                        155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                     8

·1· · · · · · · · · · · · · Bowen
·2· · · · ·On the other hand, if there are documents or
·3· ·agreements that reflect assets owned by Orly
·4· ·Genger or that are to be paid to Orly Genger, that
·5· ·would be responsive and we think relevant and we
·6· ·undertook a search for that and there are none.
·7· · · · · Q.· · Okay.· Number 2.· Do you have
·8· ·objections to No. 2?
·9· · · · · A.· · No.· I think that's completely
10· ·responsive.· That states, quote, "All documents
11· ·concerning any property held by or debts owed to
12· ·Orly Genger."· We -- the firm has no documents
13· ·responsive to that, but we interpose no objection
14· ·to that.
15· · · · · Q.· · Okay.· What about No. 3?· Any
16· ·objections to that?
17· · · · · A.· · "All documents relating to the
18· ·settlement agreement -- " Right.
19· · · · ·Well, we object to you using the phrase
20· ·"Orly Settlement Agreement" to define that because
21· ·it's misleading and confusing.· It's not an Orly
22· ·Settlement Agreement.· What you are referring to
23· ·is a settlement agreement between the AG Group and
24· ·the Trump group and it's usually referred to as
25· ·the "AG/Trump Settlement Agreement."


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  10AofPg
                                                                    Exhibit    101
                                                                                 26 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                      9

·1· · · · · · · · · · · · · Bowen
·2· · · · ·And because of that agreement or, quote,
·3· ·unquote, "all documents relating to that
·4· ·agreement," has nothing to do with property owned
·5· ·by Orly Genger or property or assets to be paid to
·6· ·Orly Genger.· That entire request, at least
·7· ·Subpart A, is irrelevant.
·8· · · · · Q.· · Why in your -- I'm sorry.· I didn't
·9· ·mean to cut you off.
10· · · · · A.· · Okay.· Subpart B, "any escrow
11· ·accounts, arrangements, to the extent that it was
12· ·for the benefit of Orly Genger" meaning the escrow
13· ·assets belong to her or are to be paid to her, we
14· ·deem that relevant and would produce responsive
15· ·documents if any, but I can attest today that
16· ·there are none.
17· · · · ·And the same with Subsection C, "any
18· ·promissory notes issued thereunder."· So if there
19· ·were any promissory notes in the possession,
20· ·custody, or control of Kasowitz that were payable
21· ·to Orly Genger or reflected assets that she owns
22· ·or that are due to be paid to her, we'd deem that
23· ·responsive and would produce any documents if any.
24· ·But I can attest here today that we are in
25· ·possession of none; no such documents.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  11AofPg
                                                                    Exhibit    101
                                                                                 27 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    10

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · Okay.· We'll circle back to that.
·3· ·Let's move on.· Let's go through the list first.
·4· · · · · A.· · Okay.· Number 4, I have already spoke
·5· ·about unless you want me to reiterate it.
·6· · · · · Q.· · So you have given us the first
·7· ·amendment and the stipulation itself, but you
·8· ·haven't given us any documents related to what you
·9· ·are interposing and irrelevance objection?
10· · · · · A.· · Correct.
11· · · · · Q.· · Number 5?
12· · · · · A.· · Which states, quote, "All agreements
13· ·as to the past, present, or future disposition of
14· ·any settlement proceeds under the Orly settlement
15· ·agreement," close quote.
16· · · · ·Again, we object to that phrase Orly
17· ·settlement agreement as misleading and potentially
18· ·misleading and potentially false.
19· · · · ·But if you are referring to the AG/Trump
20· ·Settlement Agreement, which we think you are, if
21· ·there were agreements that reflected assets owned
22· ·by Orly or to be paid to Orly under that
23· ·settlement agreement or in relation to that
24· ·settlement agreement, that's relevant in our view
25· ·and we would produce such documents if any


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  12AofPg
                                                                    Exhibit    101
                                                                                 28 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    11

·1· · · · · · · · · · · · · Bowen
·2· ·existed.· And we did search for such documents,
·3· ·but I can attest, on behalf of the firm, there ae
·4· ·no such documents in our possession, custody, or
·5· ·control.
·6· · · · · Q.· · Let's go to No. 6.· Any objections to
·7· ·that?
·8· · · · · A.· · Quote, "all accounts, statements for
·9· ·any escrow accounts related to the" -- what you
10· ·call the "Orly Settlement Agreement."
11· · · · ·Again, the same objection as misleading,
12· ·intentionally so, but the AG/Trump Settlement
13· ·Agreement.· If there were account statements for
14· ·escrow accounts that reflected assets owned by
15· ·Orly or to be paid to Orly Genger, we would
16· ·produce those, but I can attest that we're not,
17· ·you know, we're not in custody, possession, or
18· ·control of any such accounts.
19· · · · ·In fact, I don't mind telling you that we
20· ·are not in possession, custody, or control of any
21· ·account statements or any escrow accounts relating
22· ·to the AG/Trump Settlement Agreement, period.
23· · · · · Q.· · Okay.· Number 7.· Do you have any
24· ·objection to that?
25· · · · · A.· · Quote, "All documents concerning any


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  13AofPg
                                                                    Exhibit    101
                                                                                 29 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    12

·1· · · · · · · · · · · · · Bowen
·2· ·indemnity demands and/or indemnity payments made
·3· ·under the Orly settlement agreement."· The same
·4· ·objection as using that phrase to be potentially
·5· ·misleading.
·6· · · · ·We read that as referring to the AG/Trump
·7· ·Agreement.· It is kind of a vague, ambiguous
·8· ·objection there.· I'm not really sure what you are
·9· ·asking.· Maybe you can clarify that today, but I
10· ·can say we're not aware of any -- the firm is not
11· ·aware of indemnity demands and/or indemnity
12· ·payments related to the AG/Trump Settlement
13· ·Agreement period.
14· · · · ·But we would deem, if we were aware or had
15· ·such documents and they reflected Orly's assets or
16· ·assets to be paid to Orly, we would deem that
17· ·relevant and responsive.
18· · · · ·But like I said, I can go beyond that and
19· ·say we are not aware of any indemnity demands,
20· ·period.· But that is subject to you clarifying
21· ·what you really meant by that.· I may be
22· ·misinterpreting that.
23· · · · · Q.· · We will come back to that, let's just
24· ·get through our list.
25· · · · ·Number 8.· Any objections to that?


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  14AofPg
                                                                    Exhibit    101
                                                                                 30 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    13

·1· · · · · · · · · · · · · Bowen
·2· · · · · A.· · Quote, "All payments made to any
·3· ·person or entity pursuant to the Orly Settlement
·4· ·Agreement."· The same objection as intentionally
·5· ·misleading by referring to it as the "Orly
·6· ·Settlement Agreement" it is the AG Group/Trump
·7· ·Group Settlement Agreement.
·8· · · · ·With that understanding, if we had records,
·9· ·meaning the firm, of payments to Orly or that were
10· ·to be paid to Orly in relationship to that -- in
11· ·relation to that particular settlement agreement,
12· ·but this is also subsumed under your first
13· ·request, those documents, in our view, would be
14· ·responsive and relevant and we would produce them,
15· ·if any.
16· · · · ·To the extent that you are asking about
17· ·other people that -- that are not Orly or that
18· ·don't reflect assets owned by her or to be paid to
19· ·her, we would object that that is beyond the scope
20· ·of Article 52 and irrelevant and not responsive.
21· · · · ·Having said all of that, on behalf of the
22· ·firm, I can attest that there are -- the firm is
23· ·in possession of no records whatsoever of any
24· ·payments made under this AG/Trump Settlement
25· ·Agreement.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  15AofPg
                                                                    Exhibit    101
                                                                                 31 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    14

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · Lastly, No. 9, "All non privileged
·3· ·communications regarding any of the forgoing
·4· ·subjects."
·5· · · · · A.· · Everything I said previously would
·6· ·apply to that.
·7· · · · · Q.· · Incorporate all of your prior
·8· ·objections?
·9· · · · · A.· · Right.· Obviously, you're -- you're
10· ·subpoenaing a law firm that represents Orly
11· ·Genger.· Every single one of these requests could
12· ·impinge upon privilege; so it could be the case
13· ·that there are e-mails and other types of
14· ·documents that would be attorney-client privilege
15· ·and work-product privilege, and we're not
16· ·undertaking to do a log because we think that is
17· ·overly burdensome and bordering on harassment.
18· · · · ·And when you subpoena a law firm that
19· ·represents a person that you are adverse to, I
20· ·assume you're expecting a lot of it to be
21· ·privileged.
22· · · · · Q.· · So, other than what you have just
23· ·stated, does Kasowitz have any further objections
24· ·to Nos. 1 through 9?
25· · · · · A.· · I don't think so.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  16AofPg
                                                                    Exhibit    101
                                                                                 32 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    15

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · Let's go back to No. 7, because that
·3· ·one, I think, you asked for clarification on?
·4· · · · · A.· · Correct.
·5· · · · · Q.· · Have you read the -- what you refer
·6· ·to as the AG/Trump Settlement Agreement?
·7· · · · · A.· · Only in part and a long time ago.
·8· · · · · Q.· · Okay.· Are you aware that there are
·9· ·two promissory notes that were issued pursuant to
10· ·the Trump Group -- AG/Trump Group Settlement
11· ·Agreement for $7.5 million each?
12· · · · · A.· · There are promissory notes by the
13· ·Trump Group if I am remembering correctly, yes.
14· · · · · Q.· · Okay.· And those payments, to the
15· ·best of your knowledge, have not been made yet;
16· ·correct?
17· · · · · A.· · To the best of the firm's knowledge
18· ·-- I mean, the firm had no knowledge of that
19· ·whatsoever.
20· · · · · Q.· · Okay.· Do you recall in reading the
21· ·agreement that the Trumps have certain rights to
22· ·deduct defense costs and other related legal costs
23· ·for indemnification and whatnot?
24· · · · · A.· · Correct, yes.
25· · · · · Q.· · From those ultimate payments of $15


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  17AofPg
                                                                    Exhibit    101
                                                                                 33 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    16

·1· · · · · · · · · · · · · Bowen
·2· ·million?
·3· · · · · A.· · That's my understanding, yes.
·4· · · · · Q.· · Okay.
·5· · · · · A.· · And when I say "my" I mean on behalf
·6· ·of the firm.
·7· · · · · Q.· · Yeah.· I'll just -- everything from
·8· ·this point forward, I will have an understanding
·9· ·if you say "my" you mean the firm and if I say
10· ·"you" I mean the firm.
11· · · · · A.· · If there are any singular pronouns, I
12· ·mean, I'm speaking with the royal we.
13· · · · · Q.· · Yeah.· I'll assume the royal we
14· ·unless you specify other words and you can assume
15· ·from me the royal we unless I specify you
16· ·personally?
17· · · · · A.· · Understood.
18· · · · · Q.· · So with that clarification, do you
19· ·have any documents responsive to that demand?
20· · · · · A.· · Well, with that clarification, the
21· ·firm is unaware of any documents relating to those
22· ·two promissory notes or the Trump Group's claim of
23· ·offset on promissory notes that relate to assets
24· ·owned by Orly or to be paid to Orly.
25· · · · · Q.· · Okay.· So you have intentionally


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  18AofPg
                                                                    Exhibit    101
                                                                                 34 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    17

·1· · · · · · · · · · · · · Bowen
·2· ·narrowed the request to your view of anything
·3· ·that's relating to payments to be made to Orly?
·4· · · · · A.· · Or that reflects assets she owns.
·5· · · · · Q.· · Okay.· And why in your view would
·6· ·indemnity demands by the Trump Group not relate to
·7· ·any assets owned by Orly or to be paid to Orly?
·8· · · · · A.· · You are dealing with the scope of the
·9· ·firm's understanding of this, so with that caveat,
10· ·the payments that are due under the AG/Trump
11· ·Settlement Agreement, and under those two
12· ·promissory notes, are to the AG Group and not to
13· ·Orly.
14· · · · · Q.· · Okay.
15· · · · · A.· · If there is some arrangement within
16· ·the AG Group that allocates any portion of the
17· ·payments to Orly, the firm is unaware of it.
18· · · · · Q.· · Is the firm aware of any arrangement
19· ·with respect to the payment of the remaining
20· ·proceeds at all?
21· · · · · A.· · My hesitation in answering that
22· ·question is that it may be impinging on privileged
23· ·information.· To the extent that we have that
24· ·information, it would be in the attorney-client
25· ·relationship with Orly.· And I'm not at liberty to


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  19AofPg
                                                                    Exhibit    101
                                                                                 35 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    18

·1· · · · · · · · · · · · · Bowen
·2· ·waive privilege, so I would assert privilege as to
·3· ·that question on behalf of Orly Genger as the
·4· ·owner of the privilege.
·5· · · · · Q.· · Well, you declined to produce
·6· ·documents responsive to our requests on the ground
·7· ·that Kasowitz affirmatively takes the position
·8· ·that there is no arrangement that Orly will get
·9· ·any of that money.· Do I understand that
10· ·correctly?
11· · · · · A.· · No.· You misstated my testimony.
12· ·It's not that we affirmatively understand that
13· ·Orly is not getting any of that money, it's that
14· ·the Kasowitz has no information.
15· · · · · Q.· · Does that include Mr. Hirschman when
16· ·you say, "Kasowitz has no information"?
17· · · · · A.· · Well, Mr. Hirschman is Orly Genger's
18· ·spouse, so he may have information qua spouse, but
19· ·not as a partner in the firm.· And I frankly don't
20· ·know what is in his head.
21· · · · · Q.· · Okay.· So nobody in -- in making the
22· ·decision not to produce documents responsive to
23· ·this request on the ground that Orly wasn't
24· ·getting any of the money, nobody asked
25· ·Mr. Kasowitz as to his knowledge of the ultimate


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  20AofPg
                                                                    Exhibit    101
                                                                                 36 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    19

·1· · · · · · · · · · · · · Bowen
·2· ·disposition of the $15 million?· I'm sorry,
·3· ·Mr. Hirschman?
·4· · · · · A.· · I understood you meant Mr. Hirschman.
·5· · · · ·Well, I'm not going to get into any
·6· ·methodology that I used in preparing for the
·7· ·deposition because that's privileged work product.
·8· ·I am testifying under oath that I made a
·9· ·reasonable inquiry and a reasonable search.· And
10· ·your question was -- I'm sorry.· I lost your
11· ·question.
12· · · · · Q.· · In deciding not to produce documents
13· ·responsive to the subpoena on the ground that they
14· ·do not relate to payments ultimately to be made to
15· ·Orly Genger, did the firm inquire with its
16· ·partner, Mr. Hirschman, to confirm that in fact
17· ·none of the $15 million will ultimately be paid to
18· ·Orly Genger?
19· · · · · A.· · Well, without specifying what
20· ·methodology I used to gather information
21· ·responsive to this subpoena, and to make decisions
22· ·about what is and is not responsive, I can testify
23· ·that to firm's understanding and to the firm's
24· ·knowledge, none of that money belongs to or is to
25· ·be paid to Orly Genger.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  21AofPg
                                                                    Exhibit    101
                                                                                 37 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    20

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · And is your position driven by the
·3· ·fact that on the face of the agreement it says
·4· ·that the money is to be paid to something called
·5· ·the "AG Group"?
·6· · · · · A.· · I don't understand your question.
·7· · · · · Q.· · What is the basis of your
·8· ·understanding that none of the money is to be paid
·9· ·to Orly Genger?
10· · · · · A.· · The basis for the firm's
11· ·understanding is the knowledge, institutional
12· ·knowledge, that we have based on our review of
13· ·documents, some of which are privileged, and my
14· ·reasonable inquiry of the lawyers at the firm that
15· ·have been involved in the Genger matter since the
16· ·firm was originally involved.
17· · · · ·And if you are asking me did we make some
18· ·kind of interpretation and are we just basing this
19· ·on the interpretation of one document, the answer
20· ·is no.
21· · · · · Q.· · Okay.· And circling back to my
22· ·question:· Did anyone inquiry of Mr. Hirschman
23· ·about that?
24· · · · · A.· · I'm not going to answer any questions
25· ·about methodology that I used on behalf of the


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  22AofPg
                                                                    Exhibit    101
                                                                                 38 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    21

·1· · · · · · · · · · · · · Bowen
·2· ·firm to be prepared to answer questions today
·3· ·because that's a protected work product.· But I am
·4· ·telling you and attesting under oath that I made
·5· ·reasonable inquiry.· I don't mind telling you that
·6· ·reasonable inquiry would involve communications
·7· ·with Mr. Hirschman.
·8· · · · · Q.· · Is Mr. Hirschman currently a partner
·9· ·in the firm?
10· · · · · A.· · Yes.
11· · · · · Q.· · Is he an equity partner?
12· · · · · A.· · I don't know what you mean by that.
13· ·I'm not sure what that means at my firm.· Now I'm
14· ·speaking personally, not on behalf of the firm.
15· ·The firm knows.
16· · · · ·I did not do any reasonable inquiry on that
17· ·particular question, so I don't know the answer to
18· ·that.
19· · · · · Q.· · Okay.
20· · · · · A.· · It's beyond the scope.
21· · · · · Q.· · Well, you know, every firm organizes
22· ·their partnership different from every other firm,
23· ·but in some cases the title "partner" is just a
24· ·title and in other cases it implies what I view as
25· ·more of an actual partnership which is an


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  23AofPg
                                                                    Exhibit    101
                                                                                 39 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    22

·1· · · · · · · · · · · · · Bowen
·2· ·ownership, and they share the profits and what
·3· ·have you.· So I don't know how Kasowitz organizes
·4· ·things, but to that extent, would you view
·5· ·Mr. Hirschman as a either an equity partner or a
·6· ·true partner or a profit sharing partner?
·7· · · · · A.· · That is beyond the scope of what I'm
·8· ·prepared to attest to on behalf of the firm.                          I
·9· ·honestly don't know the answer to that question.
10· · · · · Q.· · Okay.· So who, in your view, is the
11· ·$15 million to be paid to?
12· · · · · A.· · Well, the view of the firm is that
13· ·the money is to be paid into -- into, I guess, a
14· ·trust or into an escrow -- I forget how the
15· ·wording works -- into an escrow that's to be held
16· ·by me personally and in -- I shouldn't say
17· ·personally, but me in my capacity as partner with
18· ·the Kasowitz firm.· But the disposition of that
19· ·money, once -- if it is ever received -- is up to
20· ·the AG Group.
21· · · · · Q.· · When you say, "the AG Group" what do
22· ·you mean by that?
23· · · · · A.· · Well, the AG Group is defined in the
24· ·AG/Trump Settlement Agreement.
25· · · · · Q.· · Let's go ahead and mark that as


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  24AofPg
                                                                    Exhibit    101
                                                                                 40 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    23

·1· · · · · · · · · · · · · ·Bowen
·2· · Kasowitz 3.
·3· · · · · · · · ·(Exhibit 3 was so marked for
·4· · · · · · identification.)
·5· ·BY MR. DELLAPORTAS:
·6· · · · · ·Q.· · So if you look on the opening
·7· · paragraph, there is the description of the AG
·8· · Group.· Do you see that?
·9· · · · · ·A.· · Yes.
10· · · · · ·Q.· · When you refer to the AG Group are
11· · you -- what you are referring to is consistent
12· · with this definition?
13· · · · · ·A.· · Yes.
14· · · · · ·Q.· · And so the definition has the AG
15· · Group including Arie Genger; is that right?
16· · · · · ·A.· · Yes.
17· · · · · ·Q.· · And Orly Genger?
18· · · · · ·A.· · Yes.
19· · · · · ·Q.· · And Arnold Broser?
20· · · · · ·A.· · Yes.
21· · · · · ·Q.· · And David Broser?
22· · · · · ·A.· · Yes.
23· · · · · ·Q.· · And it says, "In their individual
24· · capacity on behalf of all entities managed, owned
25· · or controlled in any way by Arnold or David Broser


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  25AofPg
                                                                    Exhibit    101
                                                                                 41 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    24

·1· · · · · · · · · · · · · Bowen
·2· ·and which are in any way relating to the subject
·3· ·matter hereof."
·4· · · · ·Do you see that?· It's lines 4 and 5?
·5· · · · · A.· · Yes.· That's the -- you read the
·6· ·parenthetical after David Broser?· Yes.
·7· · · · · Q.· · So, what entities are those?
·8· · · · · A.· · I have no idea.
·9· · · · · Q.· · You don't know any -- you don't know
10· ·the names of any entities associated with Broser?
11· · · · · A.· · No.
12· · · · · Q.· · Let's go back to Kasowitz 2 --
13· · · · · A.· · Okay.
14· · · · · Q.· · -- which is the first amendment.
15· · · · · A.· · Right.
16· · · · · Q.· · What are the circumstances by which
17· ·this came about?
18· · · · · A.· · I'm not sure that's within the scope
19· ·of your subpoena, but I'm willing to give you some
20· ·leeway.
21· · · · · Q.· · I think there is a whole category.
22· · · · ·Well, all documents concerning any property
23· ·-- it's No. 4.· So you can answer, you can object,
24· ·but that's my question.
25· · · · · A.· · Well, I object that it's outside the


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  26AofPg
                                                                    Exhibit    101
                                                                                 42 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    25

·1· · · · · · · · · · · · · Bowen
·2· ·scope of the subpoena.· Your authority is to look
·3· ·for assets that belong to Orly Genger or that are
·4· ·to be paid to her.· I don't see how the context of
·5· ·this first amendment has anything to do with that
·6· ·for the reasons we just discussed.
·7· · · · · Q.· · Yet you produced it.
·8· · · · · A.· · Yes.· Yes, we did because you
·9· ·specifically asked for it and you produced a copy
10· ·to us but it was unsigned so we gave you the
11· ·executed copy.
12· · · · · Q.· · Okay.· And you would agree --
13· · · · · A.· · Just so it's perfectly clear that you
14· ·have the operative document.
15· · · · · Q.· · Okay.· And you would agree with me,
16· ·wouldn't you, that this document contemplates an
17· ·eventually payment of up to $15 million to you;
18· ·correct?
19· · · · · A.· · No.
20· · · · · Q.· · No?· What does it do?· You tell me.
21· · · · · A.· · It is a mechanism for payment under
22· ·the AG/Trump Settlement Agreement that goes into
23· ·an escrow account that would be set up by me
24· ·and/or the Kasowitz firm per direction from the AG
25· ·Group.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  27AofPg
                                                                    Exhibit    101
                                                                                 43 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    26

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · And so when you say, "direction by
·3· ·the AG Group," what would you consider to be
·4· ·direction by the AG Group?
·5· · · · · A.· · I don't know how else to describe
·6· ·what I just described.
·7· · · · · Q.· · Let's assume a year from now $15
·8· ·million comes in.· What will it take for you to
·9· ·make a payment to anyone of that $15 million?
10· · · · · A.· · It would take direction from the AG
11· ·Group.
12· · · · · Q.· · Meaning what?
13· · · · · A.· · Meaning direction from the members of
14· ·the AG Group.
15· · · · · Q.· · Meaning Arie Genger, Orly Genger, and
16· ·the two Brosers?
17· · · · · A.· · That's how it's defined to the firm's
18· ·understanding in the relevant documents.
19· · · · · Q.· · Okay.· So, the only way you will
20· ·release the proceeds at some -- if such proceeds
21· ·should come in the future -- is from a written
22· ·instrument signed by Arie Genger, Orly Genger,
23· ·Arnold Broser and David Broser?
24· · · · · A.· · I don't know if there is a
25· ·requirement for a written instrument.· It may be


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  28AofPg
                                                                    Exhibit    101
                                                                                 44 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    27

·1· · · · · · · · · · · · · Bowen
·2· ·right.· I don't -- it's beyond the scope.
·3· · · · · Q.· · Well, let's say they all get on the
·4· ·phone with you.· Let's take out writing.
·5· · · · · A.· · What is the question?
·6· · · · · Q.· · Is it correct that the only way you
·7· ·will release the proceeds is if you are instructed
·8· ·by all four of those individuals to do so in the
·9· ·same manner?
10· · · · · A.· · No, that is not correct.
11· · · · · Q.· · How is it incorrect?
12· · · · · A.· · There is no understanding that the
13· ·firm is aware of that it's a majority vote or a
14· ·consensus vote or anything like that.· It's
15· ·whatever -- whatever the agreement there is in and
16· ·among the members of AG Group, the firm has no
17· ·knowledge of that.
18· · · · · Q.· · Is the AG Group a corporation?
19· · · · · A.· · I have no idea.
20· · · · · Q.· · A trust?
21· · · · · A.· · I have no knowledge.
22· · · · · Q.· · LLC?
23· · · · · A.· · No knowledge.
24· · · · · Q.· · When you say you are going to take
25· ·instructions from the AG Group, how is that going


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  29AofPg
                                                                    Exhibit    101
                                                                                 45 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    28

·1· · · · · · · · · · · · · Bowen
·2· ·to be communicated to you?
·3· · · · · A.· · I think that's beyond the scope of
·4· ·this deposition and beyond the scope of your
·5· ·authority under Article 52.· With that objection,
·6· ·and without waiving that objection, I'm really not
·7· ·sure how to answer that question.
·8· · · · ·How would that be communicated to me.
·9· · · · · Q.· · Look, in a few days we are going to
10· ·go before a judge, just to be frank.· The judge is
11· ·going to want to know about this $15 million.· You
12· ·are the escrow agent for the $15 million.· Clearly
13· ·you know the circumstances under which you would
14· ·release the $15 million, so why don't you just
15· ·share this with me now so that you don't
16· ·unnecessarily annoy the federal judge?
17· · · · · A.· · Is that a question?
18· · · · · Q.· · It's a suggestion.· I've asked
19· ·several questions and you have been very
20· ·disingenuous.· Why don't you just try to answer
21· ·them.
22· · · · · A.· · Look.· I don't understand why you are
23· ·making this into a hostile, ad hominem attack on
24· ·me.
25· · · · · Q.· · I'm not making an ad hominem on you.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  30AofPg
                                                                    Exhibit    101
                                                                                 46 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    29

·1· · · · · · · · · · · · · Bowen
·2· · · · · A.· · I'm speaking on behalf of the firm.
·3· ·I have --
·4· · · · · Q.· · You are saying you have $15 million
·5· ·and you --
·6· · · · · A.· · Excuse me.· Let me finish.
·7· · · · · Q.· · -- have no idea how it is going to.
·8· ·Do you understand how this is going to look when
·9· ·the judge sees this transcript?· I'm trying to
10· ·help because I don't want -- I don't need to make
11· ·unnecessary motions.· I'm just trying to collect
12· ·some money here.· I'm not trying to burden the
13· ·court.
14· · · · · A.· · You interrupted my answer.· You spoke
15· ·over me so that the court reporter couldn't take
16· ·down what I was saying.
17· · · · · Q.· · Knock yourself out.
18· · · · · A.· · I'm not going to engage in this kind
19· ·of argumentative behavior.· I thought that we were
20· ·going to be here as two professionals talking in a
21· ·professional way.· You have immediately devolved
22· ·into your normal mode of behavior, which is ad
23· ·hominem attack and unreasonable speeches on the
24· ·record.
25· · · · ·Everything you said I disagree with.· I have


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  31AofPg
                                                                    Exhibit    101
                                                                                 47 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    30

·1· · · · · · · · · · · · · Bowen
·2· ·been very clear about the scope of which I'm
·3· ·prepared to answer and the scope within which we
·4· ·think your subpoena is authorized.
·5· · · · ·If you want to continue this, you must deal
·6· ·with me civilly.· If you do that again, I'm going
·7· ·to leave and then you can explain to the federal
·8· ·judge and you can go look at the ethical rules,
·9· ·the professional rules which require you to be
10· ·civil, why it was you weren't able to complete
11· ·this deposition.
12· · · · · Q.· · I have been perfectly --
13· · · · · A.· · Do you want to continue?
14· · · · · Q.· · I have been perfectly civil with you.
15· ·Your answers, frankly, are an embarrassment.
16· · · · · A.· · Don't characterize my answers.
17· ·That's not being civil.· Ask a question.· If you
18· ·have objections to my answers, you can proceed.
19· · · · · Q.· · Please testify as to under -- what
20· ·circumstances you will release the proceeds
21· ·pursuant to the document where you are the escrow
22· ·agent?
23· · · · · A.· · I have already testified.· This is
24· ·asked and answered -- I'll interpose that
25· ·objection -- at the direction of the AG Group.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  32AofPg
                                                                    Exhibit    101
                                                                                 48 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    31

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · What does that mean?
·3· · · · · A.· · I don't know how else to explain it
·4· ·to you.
·5· · · · · Q.· · What does it mean?
·6· · · · · A.· · What do you not understand about it?
·7· · · · · Q.· · Tell me what it means to be at the
·8· ·direction of the AG Group?
·9· · · · · A.· · Well, first of all I object that this
10· ·is outside the scope of your subpoena.· If you had
11· ·a basis to say that some of that money is either
12· ·belongs to Orly Genger or is payable to Orly
13· ·Genger, you can make that showing and we can have
14· ·that discussion.
15· · · · · Q.· · Well, I think we have a document
16· ·here --
17· · · · · A.· · We'll probably have to -- excuse me.
18· ·I'm in the middle of my answer.
19· · · · · Q.· · Okay.
20· · · · · A.· · We'll probably have to litigate that,
21· ·but as of right now I see that outside of the
22· ·scope of your authority under Article 52 and
23· ·outside the scope of this subpoena.
24· · · · ·However, without waiving that objection, I'm
25· ·willing to give you some latitude which is what I


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  33AofPg
                                                                    Exhibit    101
                                                                                 49 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    32

·1· · · · · · · · · · · · · Bowen
·2· ·said and I'm willing to describe to you the firm's
·3· ·understanding of how this mechanism works.
·4· · · · · Q.· · So please proceed.
·5· · · · · A.· · Well, I have already told you that
·6· ·the AG Group has to give direction about how the
·7· ·money is disbursed after it hits the escrow
·8· ·account held by the firm.
·9· · · · · Q.· · Uh-huh.
10· · · · · A.· · You asked me how is that direction
11· ·going to be communicated.· My response is, on
12· ·behalf of the firm, however the AG Group wants to
13· ·communicate it.· It can be in writing, it can be a
14· ·phone call.· It would have to be something that
15· ·could be documented I would assume just to, you
16· ·know, discharge our recordkeeping responsibilities
17· ·to show the flow of the money and, you know, 1099s
18· ·and whatnot.
19· · · · ·And then you are asking me who can speak on
20· ·behalf of the AG Group whether it has to be all
21· ·four in consensus, whether it has to be a majority
22· ·vote, whether somebody else can speak on behalf of
23· ·the AG group and my answer is:· We don't have any
24· ·information about any agreements between the AG
25· ·Group.· We're not aware that there is any dispute


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  34AofPg
                                                                    Exhibit    101
                                                                                 50 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    33

·1· · · · · · · · · · · · · Bowen
·2· ·among the members of the AG Group, that there is
·3· ·any agreement among the AG Group about who can
·4· ·direct the money and who can't direct the money
·5· ·maybe.· If that -- maybe that will become an issue
·6· ·down the road but we are not aware of it.
·7· · · · · Q.· · Are you aware of anyone who is
·8· ·authorized to speak on behalf of the AG Group?
·9· · · · · A.· · Well, my understanding is that the
10· ·members of the AG are reflected in Exhibit 3,
11· ·these four individual people, and then the
12· ·entities as you have pointed out.· I'm not aware
13· ·of any issue about who the spokesperson for the
14· ·group can be.
15· · · · ·If you are asking me can I identify who the
16· ·spokesperson for the group is, the answer is no.
17· ·We're not aware that a spokesperson has been
18· ·designated.· We're not aware that it's an issue.
19· · · · · Q.· · Well, let me ask you:· $15 million
20· ·comes in, Arie Genger calls you up and says, I'm
21· ·speaking on behalf of the AG Group, will you send
22· ·him the money?
23· · · · · A.· · I can't really answer that question.
24· ·It's a hypothetical.· I'm not -- again, I think
25· ·it's outside the scope of the subpoena so I'll


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  35AofPg
                                                                    Exhibit    101
                                                                                 51 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    34

·1· · · · · · · · · · · · · Bowen
·2· ·object on that basis, but in the spirit of giving
·3· ·you some latitude so that you have some
·4· ·transparency into this arrangement at least as far
·5· ·as the firm is aware, the answer is maybe yes,
·6· ·maybe no.· I mean, if we don't hear from the other
·7· ·members of the group that there is some
·8· ·dissension, then the answer would be that we would
·9· ·follow that direction, hypothetically speaking.
10· · · · · Q.· · If I ask that question for Orly
11· ·Genger, would you give the same answer?
12· · · · · A.· · If Orly Genger called up speaking on
13· ·behalf of the AG Group?· Yes, the same answer.
14· · · · · Q.· · What about Arnold Broser?
15· · · · · A.· · Same answer.
16· · · · · Q.· · David Broser?
17· · · · · A.· · Same answer.
18· · · · · Q.· · Has any money been received pursuant
19· ·to this document?
20· · · · · A.· · No.
21· · · · · Q.· · This Kasowitz 2?
22· · · · · A.· · No.
23· · · · · Q.· · Okay.· Have there been any
24· ·communications with members of the Trump Group
25· ·about potential receipt of this money pursuant to


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  36AofPg
                                                                    Exhibit    101
                                                                                 52 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    35

·1· · · · · · · · · · · · · Bowen
·2· ·this document?
·3· · · · · A.· · Well, the trump Group signed Exhibit
·4· ·2, the members of the Trump Group did, so yes.
·5· · · · · Q.· · Were new notes issued pursuant to
·6· ·this document?
·7· · · · · A.· · No.
·8· · · · · Q.· · Promissory notes?
·9· · · · · A.· · I think there were amendments.· It
10· ·might have been a supplemental amendment.· I don't
11· ·recall.· It just reflects the same information
12· ·that's in this amendment.
13· · · · · Q.· · I'm sorry.· Can you just read that
14· ·back.
15· · · · · A.· · I will explain.· If you read Exhibit
16· ·2 you will see that it's making amendments about
17· ·the direction of how the Trump group is to route
18· ·the money.· I believe and I'm going from memory
19· ·here, that the note itself -- the originally
20· ·issued note -- refereed to Watell.
21· · · · ·That there was either a supplemental
22· ·attachment to the note or an amendment to the note
23· ·that substituted Kasowitz firm, me, for Watell.
24· ·Any changes to the note are changes that you see
25· ·reflected here.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  37AofPg
                                                                    Exhibit    101
                                                                                 53 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    36

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · And Kasowitz was in possession of the
·3· ·old notes?
·4· · · · · A.· · The answer to that is no.
·5· · · · · Q.· · What about the new notes?· Or the
·6· ·amended notes?
·7· · · · · A.· · Yes.
·8· · · · · Q.· · You haven't produced those?
·9· · · · · A.· · No.
10· · · · · Q.· · Why haven't you produced those?
11· · · · · A.· · Because we don't see it within the
12· ·scope of the subpoena or the scope of your -- the
13· ·wording.
14· · · · · Q.· · And the reason?
15· · · · · A.· · If you want it, I will take it under
16· ·advisement.· I mean, we gave you the executed
17· ·version of the first amendment because you gave it
18· ·to us unsigned.· In the spirit of full
19· ·transparency, we wanted you to have the document
20· ·that shows that that's the operative agreement so
21· ·you don't have any confusion about it.
22· · · · · Q.· · And in your view, why were the
23· ·amended subordinated notes production of the
24· ·amendment subordinated notes beyond the scope of
25· ·the subpoena?


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  38AofPg
                                                                    Exhibit    101
                                                                                 54 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    37

·1· · · · · · · · · · · · · Bowen
·2· · · · · A.· · Because it doesn't reflect assets
·3· ·owned by Orly or to be paid to Orly.
·4· · · · · Q.· · Why not?
·5· · · · · A.· · I don't know what you mean "why not,"
·6· ·it doesn't.
·7· · · · · Q.· · Well, because it's to be paid to a
·8· ·quote, unquote, group of which Orly is one member;
·9· ·correct?
10· · · · · A.· · Well, your statement that she is a
11· ·member of the AG Group is correct.
12· · · · · Q.· · And the notes are to paid to the AG
13· ·Group; correct?
14· · · · · A.· · No.· They are to be paid at the
15· ·direction of the AG Group.
16· · · · · Q.· · Okay.· And the AG Group is not in
17· ·itself some sort of corporation or partnership as
18· ·far you know.· It's not some sort of legal entity;
19· ·correct?
20· · · · · A.· · The firm has no information about
21· ·that.
22· · · · · Q.· · Okay.· But to the best of your
23· ·knowledge, you're not aware of any legal entity
24· ·created that's known as the AG Group?
25· · · · · A.· · The firm is not.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  39AofPg
                                                                    Exhibit    101
                                                                                 55 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    38

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · Okay.· So we have notes to be paid at
·3· ·the direction of a group of which Orly is one
·4· ·member and yet you are taking the position that
·5· ·that is not, in any way, relevant to that process
·6· ·by which we seek to identify assets potentially
·7· ·payable to Orly Genger herself?
·8· · · · · A.· · That's correct because as I testified
·9· ·earlier, it is the firm's understanding that there
10· ·is no -- there is no arrangement that any amount
11· ·of that money is to be paid to Orly or that she
12· ·owns or has any claims to any amount of that
13· ·money.
14· · · · · Q.· · What is the firm's understanding as
15· ·to how that money is to be disbursed if received?
16· · · · · A.· · It's up to the AG Group.· It has
17· ·nothing to do with any kind of ownership claim by
18· ·Orly.
19· · · · · Q.· · Has the AG Group shared that
20· ·understanding with Kasowitz?
21· · · · · A.· · That's the firm's understanding.· I'm
22· ·not going to try and parse out what part of that
23· ·may be protected by privilege and what part of it
24· ·is coming through third party communications.· I'm
25· ·not in a position to do that.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  40AofPg
                                                                    Exhibit    101
                                                                                 56 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    39

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · Well, has the AG Group shared its
·3· ·intention as to how, if the money is received, it
·4· ·intends to direct you to disburse it?
·5· · · · · A.· · No.· Other than it's our
·6· ·understanding, again, based on communications that
·7· ·I can't parse out, that Orly Genger has no claim
·8· ·to any of that money nor is any of that money
·9· ·being paid to her.
10· · · · · Q.· · What is your understanding based on?
11· · · · · A.· · I already explained to you that I
12· ·can't parse out what communications that's based
13· ·on because some are privileged and some are not.
14· ·And it's just -- it's an impossibility to try and
15· ·make that kind of fine distinction, but it
16· ·involved communications with our client and it
17· ·involved communications with the members of the AG
18· ·Group.
19· · · · · Q.· · Okay.· Is Arnold Broser a client of
20· ·the firm with respect to this matter?
21· · · · · A.· · Not with respect to the Gengers, no.
22· · · · · Q.· · With respect to anything else?
23· · · · · A.· · No.· Well, I don't know.
24· · · · · Q.· · That you are aware?
25· · · · · A.· · Well, I -- I don't know.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  41AofPg
                                                                    Exhibit    101
                                                                                 57 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    40

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · In which you, Michael Bowen, are
·3· ·aware?
·4· · · · · A.· · Well, I'm not really here testifying
·5· ·on my behalf to try and move this along.· I can
·6· ·say that it's without the scope of the subpoena so
·7· ·I didn't do any reasonable inquiry trying to
·8· ·figure out if the firm represents the Brosers in
·9· ·any, you know, any other matter totally unrelated
10· ·to this.· I have no knowledge of that.· I guess,
11· ·just to help you, I will volunteer in my
12· ·individual capacity, I have to idea.
13· · · · · Q.· · Let me just limit it to this.
14· ·Limited to this, Arnold Broser is not a client of
15· ·the firm?
16· · · · · A.· · That's correct.
17· · · · · Q.· · And what about David Broser?
18· · · · · A.· · Same answer.
19· · · · · Q.· · What about Arie Genger?
20· · · · · A.· · Arie Genger is a little more
21· ·complicated because we -- the firm has appeared on
22· ·his behalf in some of his litigations involving
23· ·disputes with Sagi Genger, who may or may not be
24· ·related to this settlement agreement because it's
25· ·so convoluted.· I don't know the answer to that.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  42AofPg
                                                                    Exhibit    101
                                                                                 58 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    41

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · With respect to this settlement
·3· ·agreement, you are not able tell me whether the
·4· ·firm believes it has a privileged attorney-client
·5· ·relationship with Arie Genger?
·6· · · · · A.· · That's correct.· I'd have to look
·7· ·into that.
·8· · · · · Q.· · And the reason I ask is because you
·9· ·declined to answer certain questions with regard
10· ·to your knowledge of the ultimate disposition o
11· ·these proceeds on privileged grounds.
12· · · · ·So, when you make that objection, are you
13· ·specifically speaking of Orly's privilege or are
14· ·you speaking also of a potential privilege with
15· ·Arie?
16· · · · · A.· · Well, I haven't declined to answer
17· ·anything.· I have answered all of your questions.
18· ·I have interposed objections that constrain the
19· ·information that I can provide.
20· · · · ·It is certainly the case that we represent
21· ·Orly Genger in all aspects of her dispute --
22· ·disputes, plural, with Sagi Genger, and certainly
23· ·in connection with the AG/Trump Group Settlement
24· ·Agreement so that prohibits me from divulging
25· ·communications that we have had with members of


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  43AofPg
                                                                    Exhibit    101
                                                                                 59 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    42

·1· · · · · · · · · · · · · Bowen
·2· ·the AG Group to come to conclusions or the
·3· ·understanding that we have.· It's not really
·4· ·conclusions, it's really just our understanding.
·5· · · · · Q.· · So you are declining or you feel
·6· ·constrained not to identify communications with
·7· ·any of the four members of the AG Group?· Is that
·8· ·what I understood your last answer to mean?
·9· · · · · A.· · I can't parse out how we came to the
10· ·understanding based on who told us what, because
11· ·some of that is privileged and I'm not going to
12· ·give you unprivileged communications so you can
13· ·deduce privileged information.
14· · · · · Q.· · Well, let's put aside what I can
15· ·deduce and not deduce.· You have made a statement
16· ·that Kasowitz believes that none of the $15
17· ·million will ultimately be paid to Orly.· I have
18· ·asked you the basis for that understanding and you
19· ·said it's -- you're constrained by the privilege
20· ·from answering it.· I have asked who that
21· ·privilege is with --
22· · · · · A.· · I've got to correct you.
23· · · · · Q.· · Hold on.· Let me finish and then you
24· ·can correct everything I said that is wrong.
25· · · · ·I've asked you the basis for who you had the


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  44AofPg
                                                                    Exhibit    101
                                                                                 60 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    43

·1· · · · · · · · · · · · · Bowen
·2· ·privilege with, and you said, "Orly and maybe
·3· ·Arie."· What I'd like for you to do is to identify
·4· ·for me any communications you have had with anyone
·5· ·who is not Orly Genger or Arie to the extent you
·6· ·are maintaining a privileged relationship with him
·7· ·with respect to this matter with regard to the
·8· ·ultimate disposition of the $15 million?
·9· · · · · A.· · I can't answer that question because
10· ·you -- you made some misstatements in there about
11· ·what I have said just moments ago.· So I can't
12· ·adopt your long preamble and now, because you
13· ·interrupted me when I tried to correct you, I
14· ·don't remember what it was you were saying that it
15· ·was mistaken.
16· · · · · Q.· · I can do without the preamble.
17· · · · · A.· · I'd like to correct the preamble.
18· · · · · Q.· · You can read it back and make any
19· ·corrections you want.
20· · · · · · · · (Readback of prior question.)
21· · · · · · · · THE WITNESS:· So you are mistaken in
22· · · · · ·saying that I'm constrained from telling
23· · · · · ·you the basis for the understanding.                          I
24· · · · · ·told you the basis for the understanding.
25· · · · · ·You didn't ask to get into the


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  45AofPg
                                                                    Exhibit    101
                                                                                 61 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    44

·1· · · · · · · · · · · · · Bowen
·2· · · · · ·communications that -- the substance of
·3· · · · · ·the communications that the firm has had,
·4· · · · · ·I presume the question is with each member
·5· · · · · ·of the AG Group on that topic, and my
·6· · · · · ·answer to that is:
·7· · · · · · · Because of the privilege, I cannot
·8· · · · · ·parse out which information came from
·9· · · · · ·which member of the AG Group, or how many
10· · · · · ·discussions we had over what period of
11· · · · · ·time or who had these discussions on
12· · · · · ·behalf of the firm.· That's not within the
13· · · · · ·scope of preparing for this deposition so
14· · · · · ·I don't have that information at my
15· · · · · ·fingertips.
16· · · · · · · And then, on top of that, there are
17· · · · · ·privilege concerns because some of that
18· · · · · ·information certainly came from Orly
19· · · · · ·Genger who is a client and some came from
20· · · · · ·Arie Genger who may be a client for these
21· · · · · ·purposes.· I'm not clear on that on behalf
22· · · · · ·of the firm.· That would take further
23· · · · · ·investigation on my part.
24· · · · · Q.· · Let me just limit it to the Brosers.
25· ·What communications have you had with Brosers with


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  46AofPg
                                                                    Exhibit    101
                                                                                 62 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    45

·1· · · · · · · · · · · · · Bowen
·2· ·respect to the ultimate disposition of the
·3· ·proceeds?
·4· · · · · A.· · Other than telling you that there
·5· ·were communications with the Brosers between the
·6· ·Brosers and the firm on that topic I cannot get
·7· ·into details of the communications.· That's not
·8· ·available to me.
·9· · · · · Q.· · Why can't you?
10· · · · · A.· · That's not something that I prepared
11· ·in anticipation of the testimony today.· I did not
12· ·see it within the scope of the subpoena or
13· ·relevant to your inquiry.
14· · · · · Q.· · Why did you not see it within the
15· ·scope of the subpoena?
16· · · · · A.· · The question is:· Did the firm have
17· ·an understanding that anything relating to the
18· ·settlement agreement or the $15 million notes, you
19· ·know, minus whatever setoffs the Trump Group is
20· ·going to claim.· And that payment mechanism, if
21· ·anything related to that has a relationship to or
22· ·assets owned by Orly or assets to be paid to Orly,
23· ·and the firm's understanding is that it does not.
24· · · · ·So how the firm came to that understanding
25· ·and what goes into that understanding and what


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  47AofPg
                                                                    Exhibit    101
                                                                                 63 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    46

·1· · · · · · · · · · · · · Bowen
·2· ·other people may have claims to that money or
·3· ·don't have claims to that money, all of that is
·4· ·irrelevant to us and irrelevant to your subpoena.
·5· · · · ·Once the firm has the understanding that it
·6· ·is not an asset of Orly and it's not payable to
·7· ·Orly, that answers your question.
·8· · · · · Q.· · And so even if the firm has an
·9· ·understanding as to whom that money is payable to,
10· ·you're not going to share that with me here today?
11· · · · · A.· · It's payable at the direction of the
12· ·AG Group, the AG Group has given us no direction
13· ·on where the money is to be paid.
14· · · · · Q.· · How do you know that it is not
15· ·ultimately to be paid in part to Orly Genger?
16· · · · · A.· · Because our understanding, based on
17· ·communications that we have had with members of
18· ·the AG Group, Orly has no claim to any of that
19· ·money and none of that money is payable to her.
20· · · · · Q.· · What's that understanding -- I'm
21· ·sorry, when were those communications made?
22· · · · · A.· · Over the course of multiple years
23· ·going back to at least the day of the amendment.
24· ·I think even earlier than this.· What's the date
25· ·of this?· June of -- no.· This is dated, I think,


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  48AofPg
                                                                    Exhibit    101
                                                                                 64 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    47

·1· · · · · · · · · · · · · ·Bowen
·2· · last summer, in 2017.· It certainly predates that
·3· · so it's a series of communications that goes back
·4· · many years.
·5· · · · · ·Q.· · When you say, "many years" what is
·6· · the start of that?
·7· · · · · ·A.· · When was the trial that we did in
·8· · front of Judge Jaffe
·9· · · · · ·Q.· · In 2015?
10· · · · · ·A.· · Yeah, so it started in that time
11· · period to the present.
12· · · · · ·Q.· · So who does have a claim to those
13· · assets if not Orly?· To those proceeds if not
14· · Orly?
15· · · · · ·A.· · Well, since it's at the control of
16· · the AG Group, I think the AG Group would have that
17· · understanding.· The firm does not.
18· · · · · · · · ·(Recess taken.)
19· ·BY MR. DELLAPORTAS:
20· · · · · ·Q.· · I'm going to just clarify one of your
21· · prior answers.
22· · · · · ·A.· · Sure.
23· · · · · ·Q.· · When you say that Orly Genger has no
24· · claim to the payments made under the note, are you
25· · saying that the money -- that the money is going


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  49AofPg
                                                                    Exhibit    101
                                                                                 65 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    48

·1· · · · · · · · · · · · · ·Bowen
·2· · to AG Group, and beyond that you don't know what
·3· · they plan to do with it, or are you saying that
·4· · you have knowledge that the AG Group will not be
·5· · transmitting any of that to Orly Genger?
·6· · · · · ·A.· · The latter.
·7· · · · · ·Q.· · Okay.
·8· · · · · · · · ·MR. DELLAPORTAS:· I would like to
·9· · · · · · next mark as Kasowitz 4 a document
10· · · · · · entitled:· "Satisfaction of Judgment"
11· · · · · · dated March 28, 2018.
12· · · · · · · · ·(Exhibit 4 was so marked for
13· · · · · · identification.)
14· ·BY MR. DELLAPORTAS:
15· · · · · ·Q.· · Mr. Bowen, this is a satisfaction of
16· · judgment in the predecessor case in which your
17· · firm represented Ms. Genger; correct?
18· · · · · ·A.· · It's a 2014 case?
19· · · · · ·Q.· · Yes.
20· · · · · ·A.· · Yes.· That's correct.
21· · · · · ·Q.· · And this payment was -- this
22· · satisfaction was filed on March 28, 2018?
23· · · · · ·A.· · According to the document, yes.
24· · · · · ·Q.· · Okay.· And the third whereas clause
25· · says that, "Whereas Orly Genger caused the


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  50AofPg
                                                                    Exhibit    101
                                                                                 66 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    49

·1· · · · · · · · · · · · · Bowen
·2· ·$21,005.24 to be paid on March 27, 2018."
·3· · · · · A.· · I see that.
·4· · · · · Q.· · And it was signed and filed by
·5· ·Kasowitz; correct?
·6· · · · · A.· · Yes.
·7· · · · · Q.· · How did Ms. Genger make that payment?
·8· · · · · A.· · I have no knowledge.
·9· · · · · Q.· · Do you know where the money came
10· ·from?
11· · · · · A.· · No.
12· · · · · Q.· · And Kasowitz doesn't know where the
13· ·money came from?
14· · · · · A.· · I don't believe so.· I don't believe
15· ·this went to Kasowitz.
16· · · · · Q.· · How did Kasowitz have the comfort
17· ·level to file a statement in federal court saying
18· ·a payment was made?
19· · · · · A.· · I don't understand your question.
20· ·Are you saying that we didn't have a reasonable
21· ·basis to make that statement?· Did you receive the
22· ·money?· Your client should know whether or not he
23· ·received the money.· We never heard any complaint
24· ·that the money was not received.
25· · · · · Q.· · What was the basis for your belief


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  51AofPg
                                                                    Exhibit    101
                                                                                 67 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    50

·1· · · · · · · · · · · · · Bowen
·2· ·that the $21,000 and so forth, was paid by Orly
·3· ·Genger on March 27, 2018?
·4· · · · · A.· · That's beyond the scope of your
·5· ·subpoena, number one.· It's trying to invade
·6· ·privilege, number two.· Number three, do you have
·7· ·the basis to say the money wasn't paid?· Is what
·8· ·you are saying is that the money was not paid?· Is
·9· ·that what your claim is?
10· · · · · Q.· · Well, I'm just here to ask
11· ·questions --
12· · · · · A.· · Is that implicit in your questions?
13· · · · · Q.· · -- not to answer questions.
14· · · · · A.· · Let me put it this way:· To the
15· ·extent that you are implicit in your question of
16· ·the claim that $21,005.24 reflected on Exhibit 4
17· ·was not in fact paid in full satisfaction of the
18· ·judgment, then to the extent that that is what you
19· ·are saying, we -- we reject that claim.· We have
20· ·no information that it was not paid.
21· · · · · Q.· · Implicit in my question is that if
22· ·Kasowitz was being truthful in his representation
23· ·in federal court, then Ms. Genger, at one point in
24· ·time, during the course of this litigation, had
25· ·access to $21,000 in order to make that payment.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  52AofPg
                                                                    Exhibit    101
                                                                                 68 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    51

·1· · · · · · · · · · · · · Bowen
·2· ·My question is:· Where did that come from?
·3· · · · · A.· · That's a false premise.· Why would
·4· ·you possibly say that.
·5· · · · · · · · (Laughter.)
·6· · · · · · · · Why are you laughing?
·7· · · · · Q.· · Because you are being an idiot.
·8· ·That's fine.
·9· · · · · A.· · So you just called me an idiot.
10· ·Calling me an idiot in a federal deposition is
11· ·against your ethical obligations.
12· · · · · Q.· · Can you answer the question?
13· · · · · A.· · Can you acknowledge the fact that you
14· ·just violated your ethical obligations by calling
15· ·me an idiot?
16· · · · · Q.· · Can you answer the question?
17· · · · · A.· · Do you want to retract that statement
18· ·or do something to try and fix the fact that you
19· ·just made another ad hominem attack after I told
20· ·you that I will not tolerate that?
21· · · · · Q.· · Can you please answer the question?
22· · · · · A.· · If you acknowledge the fact that you
23· ·are out of line and you retract your statement.
24· · · · · Q.· · I will correct it:· Your answer was
25· ·idiotic.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  53AofPg
                                                                    Exhibit    101
                                                                                 69 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    52

·1· · · · · · · · · · · · · ·Bowen
·2· · · · · ·A.· · Fine.· That's still an ad hominem
·3· · attack.· Do you think that's better?· Do you know
·4· · a federal judge is going to be reviewing this
·5· · transcript?· Fine.· I will take that as your -- as
·6· · your position.· I'll make sure a federal judge
·7· · reviews this transcript.
·8· · · · · ·Q.· · Wonderful.· Can you now answer the
·9· · question?
10· · · · · ·A.· · State your question again, please.
11· · · · · ·Q.· · Can you read back the last question.
12· · · · · · · · ·(Question read back.)
13· ·BY MR. DELLAPORTAS:
14· · · · · ·Q.· · If Kasowitz was being truthful in his
15· · representation to the federal court that Orly paid
16· · -- cause to be paid $21,000, implicit within that
17· · is that Orly at one time had access to $21,000 and
18· · my question is:· What is Kasowitz' knowledge with
19· · respect to the source of that asset?
20· · · · · ·A.· · I can't answer that question because
21· · you have false premises.· The fact that somebody
22· · has paid a judgment doesn't mean that that person
23· · had the assets to pay the judgment.· You can ask a
24· · third party to pay the judgment.· You can obtain
25· · loans which means you are taking on even more debt


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  54AofPg
                                                                    Exhibit    101
                                                                                 70 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    53

·1· · · · · · · · · · · · · Bowen
·2· ·to pay the judgment.
·3· · · · · Q.· · So which is it?
·4· · · · · A.· · So I don't know, but I can't answer
·5· ·the question with all of those presuppositions
·6· ·that you put in there, which are not necessarily
·7· ·true.· Leaving that aside, if your question is,
·8· ·what does the firm know about where Orly Genger
·9· ·got the money to pay this judgment, this amount of
10· ·money that is reflected in Exhibit 4, the answer
11· ·is, which I think I told you before, we don't
12· ·know.
13· · · · · Q.· · That includes Mr. Hirschman?· He
14· ·doesn't know how his wife paid that judgment?
15· · · · · A.· · I don't know how a spouse or the
16· ·information a spouse had in relationship to a
17· ·spouse.· I'm not here testifying on behalf of
18· ·Mr. Hirschman.· And there are spousal privileges
19· ·that may or may apply to that information.· I can
20· ·only speak on behalf of the firm.
21· · · · ·On behalf of the firm, we have no knowledge
22· ·about where that money was sourced from or even
23· ·how it was transmitted.· I guess I have to look at
24· ·how it was transmitted.· I may -- the firm may
25· ·have that information.· It was not something I


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  55AofPg
                                                                    Exhibit    101
                                                                                 71 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    54

·1· · · · · · · · · · · · · Bowen
·2· ·prepared for today because you didn't identify it
·3· ·as a topic in your subpoena.
·4· · · · ·But, in any event, to suggest that Kasowitz
·5· ·as a firm is acting in bad faith because it didn't
·6· ·have a good faith basis for filing this
·7· ·satisfaction of judgment, on behalf of the firm, I
·8· ·completely reject that and I think it's unethical
·9· ·and unprofessional for you even to suggest it.
10· ·That's my answer.
11· · · · · Q.· · First of all, you're being
12· ·disingenuous.· There was no suggestion that you
13· ·were acting in bad -- the firm was acting in bad
14· ·faith in filing this piece of paper.· I do think
15· ·there is a serious question in that regard with
16· ·respect to your answers here today but we will
17· ·proceed.
18· · · · ·Is that your signature on page 2 or is that
19· ·Mr. Hirschmann?
20· · · · · A.· · Well, I will just note that, once
21· ·again, you are making an ad hominem attack.
22· · · · · Q.· · I'm clarifying an allegation you made
23· ·against me.
24· · · · · A.· · You're making an ad hominem attack on
25· ·me and you are saying I'm acting in bad faith when


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  56AofPg
                                                                    Exhibit    101
                                                                                 72 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    55

·1· · · · · · · · · · · · · Bowen
·2· ·I'm here --
·3· · · · · · · · (Talking over each other.)
·4· · · · · Q.· · That's a serious question.
·5· · · · · A.· · -- trying to give you serious and
·6· ·professional and careful answers on behalf of the
·7· ·firm.
·8· · · · · Q.· · Okay.· Well, one is them is:· Whose
·9· ·signature is that on page 2?
10· · · · · A.· · Which exhibit?
11· · · · · Q.· · Kasowitz 1.
12· · · · · A.· · That's my signature.
13· · · · · Q.· · And so at the time you made this, you
14· ·had no idea how Orly came to pay the $21,000?
15· · · · · A.· · It's asked and answered, but I will
16· ·try and explain it again to you.· The firm has no
17· ·information about the source of those funds.· It
18· ·may have information about the mechanism of how
19· ·the funds were transferred, but I did not prepare
20· ·that information for today.· I don't personally
21· ·have it and I did not prepare that information for
22· ·today, because it was not identified as a topic
23· ·for this deposition.
24· · · · ·By the way, this also doesn't refer to
25· ·assets that Orly owns or that are payable to Orly.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  57AofPg
                                                                    Exhibit    101
                                                                                 73 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    56

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · And when you say "the firm" you are
·3· ·excluding Mr. Hirschman who is a partner of the
·4· ·firm?
·5· · · · · A.· · Absolutely not.
·6· · · · · Q.· · So you are saying Mr. Hirschman has
·7· ·no idea where that money came from?
·8· · · · · A.· · Absolutely not.· I'm speaking only on
·9· ·behalf of the firm.
10· · · · · Q.· · And you understand that the firm is
11· ·comprised of its partners; correct?
12· · · · · A.· · Yes.
13· · · · · Q.· · Mr. Hirschman is one of its partners?
14· · · · · A.· · Yes.
15· · · · · Q.· · If fact, he was the -- listed as the
16· ·lead counsel with respect to the matter in which
17· ·the satisfaction of judgment was filed.
18· · · · · A.· · That may be.
19· · · · · Q.· · He is not just some random partner
20· ·who I picked out of the website.· He was actually
21· ·the lead partner and lead attorney with respect to
22· ·the matter that I'm now asking you about; correct?
23· · · · · A.· · Asked and answered.
24· · · · · Q.· · Okay.· And so when you're speaking
25· ·that the firm doesn't know where this $21,000 came


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  58AofPg
                                                                    Exhibit    101
                                                                                 74 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    57

·1· · · · · · · · · · · · · Bowen
·2· ·from, are you including Mr. Hirschman in that or
·3· ·are you excluding Mr. Hirschman from that?
·4· · · · · A.· · Speaking on the information that is
·5· ·available to the firm, qua firm, that
·6· ·Mr. Hirschman has information available to him,
·7· ·qua spouse -- I'm not privy to that information
·8· ·speaking only on behalf of the firm.· Speaking on
·9· ·behalf of the firm, I'm not excluding any
10· ·available source of information available to the
11· ·firm.
12· · · · · Q.· · And how do you parse through, in your
13· ·mind, what Mr. Hirschman knows qua firm versus qua
14· ·spouse?
15· · · · · A.· · I don't even know how to answer that
16· ·question.
17· · · · · Q.· · It was the basis upon which you
18· ·answered the last question so I'd like to probe
19· ·the basis on which you answered the last question.
20· · · · · A.· · Let me put it this way:· I didn't
21· ·interview Mr. Hirschman to invade his marital
22· ·relationships with his wife.· I didn't ask him
23· ·about personal information of any sort at any
24· ·time.· I am, however, privy to information that
25· ·Mr. Hirschman has that's relevant to your


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  59AofPg
                                                                    Exhibit    101
                                                                                 75 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    58

·1· · · · · · · · · · · · · Bowen
·2· ·subpoena.· And that is available to the firm
·3· ·meaning it's information that he learned in his
·4· ·capacity as a lawyer at the firm.
·5· · · · · Q.· · When you said you didn't interview
·6· ·him about his marital communications, did you
·7· ·interview Mr. Hirschman at all with respect to
·8· ·your preparation for this?
·9· · · · · A.· · I 'm not providing any answers about
10· ·what I did to prepare for this deposition other
11· ·than saying that I made reasonable inquiry and I
12· ·made reasonable searches and drawing upon my own
13· ·personal experiences as a partner at the firm, and
14· ·as a lawyer for Orly Genger, since we became
15· ·involved in the Genger affairs on behalf of Orly
16· ·Genger in, I guess, that was 2015.
17· · · · · Q.· · Let me ask you more generally:· What
18· ·bank accounts are you aware that Ms. Genger
19· ·currently has access to?
20· · · · · A.· · The firm is aware of no bank accounts
21· ·that she has that is in her name or that belong to
22· ·her.· I have anecdotal information that -- that
23· ·belongs to the firm that she had some kind of an
24· ·account that was attached, I think, by your client
25· ·that had a few thousand dollars, like, $8,000 or


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  60AofPg
                                                                    Exhibit    101
                                                                                 76 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    59

·1· · · · · · · · · · · · · ·Bowen
·2· · something to that extent, which is, I think, part
·3· · of this 2014 proceeding, if I remember right.
·4· · · · · ·Q.· · Does Ms. Genger pay for your
·5· · services?· Pay the firm?
·6· · · · · ·A.· · That's privileged information.· I'm
·7· · not getting into any financial arrangements
·8· · between Orly Genger and the firm other than to
·9· · tell you that there is no money or assets that
10· · belong to her or that are payable to her in that
11· · relationship.
12· · · · · ·Q.· · Can you read that back.
13· · · · · · · · ·(Readback of prior question.)
14· ·BY MR. DELLAPORTAS:
15· · · · · ·Q.· · What do you mean by that?
16· · · · · ·A.· · I mean, there is no money going the
17· · other way.· Meaning the firm doesn't hold assets
18· · for Orly Genger and there are no assets or funds
19· · that are payable to Orly Genger that the firm has.
20· · For example, sometimes clients pay a retainer that
21· · has not been charged against yet.· There's nothing
22· · like that in this relationship.
23· · · · · ·Q.· · Okay.· Have payments been made during
24· · the relationship from Orly Genger to the firm?
25· · · · · ·A.· · I'm not privy to answer that


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  61AofPg
                                                                    Exhibit    101
                                                                                 77 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    60

·1· · · · · · · · · · · · · Bowen
·2· ·question; it's privileged information.
·3· · · · · Q.· · What's your basis for saying that's
·4· ·privileged information?
·5· · · · · A.· · Because the relationship between
·6· ·attorney-client is highly confidential and most
·7· ·often privileged.· Unless you have some authority
·8· ·you want to talk about, we can reconsider it.· You
·9· ·have to have a reason if you are going to get into
10· ·the financial relationship with an attorney and a
11· ·client.
12· · · · · Q.· · Yes.
13· · · · · A.· · Given the fact that you are looking
14· ·for assets I'm comfortable in telling you that
15· ·there has been no payment of any sort from Orly
16· ·Genger to my firm in this year, 2018.
17· · · · · Q.· · What about during the -- since the
18· ·lawsuit was filed in October 2017?
19· · · · · A.· · I'm not -- I think that information
20· ·would both be irrelevant and protected by
21· ·privilege.
22· · · · · Q.· · Why in your view would it be
23· ·irrelevant?
24· · · · · A.· · It's not identifying assets that
25· ·belong to Orly Genger or that are payable to Orly


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  62AofPg
                                                                    Exhibit    101
                                                                                 78 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    61

·1· · · · · · · · · · · · · Bowen
·2· ·Genger.
·3· · · · · Q.· · And you don't believe that if Orly
·4· ·Genger made a payment from an account less than a
·5· ·year ago, that might not have some bearing on the
·6· ·location of her assets today?· You are so
·7· ·confident in that that you are willing to have the
·8· ·direction to yourself not to answer that question
·9· ·in the context of discovery?
10· · · · · A.· · I don't understand your question.· If
11· ·your question is:· Is the firm aware of the bank
12· ·account that it received funds from and the bank
13· ·account belongs to Orly Genger, the answer to that
14· ·question is no.· The firm is not aware -- other
15· ·than the one account I identified a moment ago,
16· ·which had $8,000 in it and I believe that was
17· ·attached by your client in the prior proceeding,
18· ·sub district, I believe, I may be getting those
19· ·facts mixed up in my head, but again, to try and
20· ·reframe your question so I understand it.
21· · · · ·If your question is:· Did the firm ever
22· ·receive any payment from Orly Genger from a bank
23· ·account that the firm can identify as belonging to
24· ·Orly Genger?· The answer is no.
25· · · · · Q.· · When you use the term "belong" --


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  63AofPg
                                                                    Exhibit    101
                                                                                 79 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    62

·1· · · · · · · · · · · · · ·Bowen
·2· · "an account belonging to Orly Genger," what do you
·3· · mean by that?
·4· · · · · ·A.· · I mean an account that is either for
·5· · her benefit or that she controls.
·6· · · · · · · · ·MR. DELLAPORTAS:· We'll mark Kasowitz
·7· · · · · · 5 a document entitled "Satisfaction of
·8· · · · · · Judgment" dated May 8, 2018.
·9· · · · · · · · ·(Exhibit 5 was so marked for
10· · · · · · identification.)
11· ·BY MR. DELLAPORTAS:
12· · · · · ·Q.· · This is, again, a document that your
13· · firm filed it looks like May 2018.· Do you
14· · recognize it?
15· · · · · ·A.· · Yes.
16· · · · · ·Q.· · Is that your signature on the second
17· · page?
18· · · · · ·A.· · Yes.
19· · · · · ·Q.· · It reflects that a judgment was
20· · satisfied to Ms. Dahlia Genger in the amount of
21· · $58,059.30.
22· · · · · Do you see that?
23· · · · · ·A.· · Yes.
24· · · · · ·Q.· · What was the source of the payment
25· · for that $58,000?


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  64AofPg
                                                                    Exhibit    101
                                                                                 80 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    63

·1· · · · · · · · · · · · · Bowen
·2· · · · · A.· · The firm has no information about
·3· ·that.
·4· · · · · Q.· · So you are representing that the firm
·5· ·does not know how Ms. Genger made that $58,000
·6· ·payment?
·7· · · · · A.· · No.· That's a separate question.· The
·8· ·first question was what's the source and the
·9· ·answer is that the firm does not know the source.
10· ·The second question is how the payment was made.
11· ·The answer to that is that the firm may have that
12· ·information, but I didn't research that and I'm
13· ·not prepared to address it because it wasn't
14· ·within the scope of your subpoena.
15· · · · ·Had you identified it I could have given you
16· ·a definitive answer.· So we made no, you know,
17· ·whatever mechanism or method or route the money
18· ·went, but I don't have that information at the tip
19· ·of my finger tips right here today.
20· · · · · Q.· · So, your view is that Ms. Genger's
21· ·access to $58,000 just a few months ago, was not
22· ·within the scope of our subpoena?
23· · · · · A.· · No.· I didn't testify to that.                         I
24· ·testified that had you identified that one of the
25· ·topics that you wanted to discuss was the method


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  65AofPg
                                                                    Exhibit    101
                                                                                 81 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    64

·1· · · · · · · · · · · · · Bowen
·2· ·or manner in which these satisfaction -- excuse
·3· ·me -- these judgments were paid that are reflected
·4· ·in these two documents Exhibits 4 and 5, I could
·5· ·have been prepared to address that because it may
·6· ·very well be that the firm does know how those
·7· ·payments were made
·8· · · · · Q.· · Well, one of the subjects are
·9· ·assets --
10· · · · · A.· · Excuse me, one second.
11· · · · · Q.· · -- of Ms. Genger?
12· · · · · A.· · I have to finish that answer.
13· · · · · Q.· · Okay.
14· · · · · A.· · You also said that the fact that she
15· ·had access to this money and you made a comment
16· ·that that should be relevant within the scope of
17· ·your subpoena --
18· · · · · Q.· · One would think.
19· · · · · A.· · Well, I understand that you are
20· ·expressing your view -- your own personal view of
21· ·that -- but logic kind of dictates that that may
22· ·or may not be true because it always is the case
23· ·that an impecunious person can have a debt paid by
24· ·somebody else on their behalf, now whether that
25· ·happened here or not, I have no information.· The


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  66AofPg
                                                                    Exhibit    101
                                                                                 82 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    65

·1· · · · · · · · · · · · · Bowen
·2· ·firm has no information.
·3· · · · · Q.· · So the firm doesn't know where this
·4· ·money came from either?· That's what you are
·5· ·saying?
·6· · · · · A.· · No.· Because you keep subtilely
·7· ·changing the question and I think -- I want to,
·8· ·make sure we are not misunderstanding each other.
·9· ·If you are asking me the source of the money, the
10· ·firm does not know the source of the money.
11· · · · ·If you are asking where the money came from,
12· ·what the manner was in which the money was
13· ·transferred from one location to another, was it
14· ·by check, was it by wire, or some other type of
15· ·electronic transfer, the answer is:· We may be
16· ·aware of that but I have not prepared that
17· ·information for today's deposition.
18· · · · · Q.· · Is the firm aware of where Ms. Genger
19· ·currently resides?
20· · · · · A.· · I believe that's outside the scope of
21· ·this deposition.· I don't understand what her --
22· ·where she -- I guess -- well, first of all, I
23· ·should clarify:· When you say where she resides,
24· ·are you asking for her domicile, in the technical
25· ·sense of that word?


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  67AofPg
                                                                    Exhibit    101
                                                                                 83 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    66

·1· · · · · · · · · · · · · Bowen
·2· · · · · Q.· · Interpret it however will yield an
·3· ·answer.
·4· · · · · A.· · Well, the firm is aware that she
·5· ·primarily resides in Tel Aviv, Israel.· And also
·6· ·that she has an interest in some form that -- I'm
·7· ·not necessarily -- I may not be remembering
·8· ·correctly, I believe a condominium in Austin,
·9· ·Texas.· She spends some time there.· But I don't
10· ·know.· And I think there have been public filings
11· ·on that.· So whatever the public filings are to
12· ·the extent that the firm's knowledge on that as of
13· ·the time that those filings were made.
14· · · · · Q.· · Does Ms. Genger have any interest in
15· ·any other homes other than the two that you just
16· ·described?
17· · · · · A.· · Well, I don't know that she has any
18· ·interest in the Tel Aviv home.· If by "interest"
19· ·you mean ownership interest, the firm doesn't have
20· ·information about that at all.
21· · · · · Q.· · What do you know about that subject?
22· · · · · A.· · The only information that the firm
23· ·has is that she lives there at the address that is
24· ·a matter of public record.
25· · · · · Q.· · What about other homes?


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  68AofPg
                                                                    Exhibit    101
                                                                                 84 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    67

·1· · · · · · · · · · · · · Bowen
·2· · · · · A.· · The firm has no information about
·3· ·that at all other than the fact that she does have
·4· ·some type of interest and it may be through
·5· ·marital property and it may not.· I don't know the
·6· ·ins and outs -- the firm doesn't know the ins and
·7· ·outs of the Austin, Texas property.
·8· · · · · Q.· · When you say "marital property," what
·9· ·do you mean?
10· · · · · A.· · I'm not using that in any kind of
11· ·legal or technical meaning or a term of art
12· ·meaning.· I just know that sometimes a husband and
13· ·wife can own property as joint tenants in common
14· ·or income and it's not something where -- it
15· ·doesn't necessarily reflect that one spouse or
16· ·another actually contributed anything to the
17· ·purchasing the property it's just by virtue of
18· ·their status of being married that it's considered
19· ·to belong to both.
20· · · · · Q.· · What other marital property are you
21· ·aware of with respect to Ms. Genger?
22· · · · · A.· · None.
23· · · · · Q.· · Does Ms. Genger have an interest in
24· ·her husband's partnership interest?
25· · · · · A.· · The firm is not aware of that.· To


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  69AofPg
                                                                    Exhibit    101
                                                                                 85 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    68

·1· · · · · · · · · · · · · Bowen
·2· ·the extent it's relevant, the firm is not aware of
·3· ·it.
·4· · · · · Q.· · When you mentioned you made a
·5· ·reasonable inquiry with respect to the subject
·6· ·matters of the subpoena, what specifically did you
·7· ·do?
·8· · · · · A.· · I'm sorry?
·9· · · · · Q.· · When you say you made a reasonable
10· ·inquiry with respect to the subject matters of the
11· ·subpoena -- it's a term you've used several times
12· ·in deposition -- what, specifically, did you do?
13· · · · · A.· · I'm not going to answer that
14· ·question.· That is privileged work-product
15· ·information.· I will repeat what I said before,
16· ·which is:· I made reasonable inquiries of
17· ·personnel at the firm who have knowledge into
18· ·Genger matters.· I made reasonable searches in the
19· ·sense that I looked at information both in
20· ·documentary form and otherwise that's available to
21· ·the firm that's related to this topic, and the
22· ·representation of Orly Genger.
23· · · · ·And I'm basing it on my extensive knowledge
24· ·and participation in representing Orly Genger
25· ·since the firm became involved in the very


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  70AofPg
                                                                    Exhibit    101
                                                                                 86 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    69

·1· · · · · · · · · · · · · Bowen
·2· ·beginning -- I mean, in the very beginning of the
·3· ·firm's involvement starting sometime in 2015, I
·4· ·believe.
·5· · · · · Q.· · Where does Mr. Hirschman live?
·6· · · · · A.· · Well, I don't think that's relevant.
·7· ·I don't see how that's relevant to the subpoena.
·8· · · · · Q.· · So you are declining to answer?
·9· · · · · A.· · I'm declining to answer on the basis
10· ·that confidential information about a partnership,
11· ·individual partners, is beyond the scope of this
12· ·subpoena.· If you want to clarify why you think
13· ·it's relevant I'm willing to reconsider, but I
14· ·don't see any relevance whatsoever.
15· · · · · Q.· · To the best of your knowledge, are
16· ·they still married?
17· · · · · A.· · I don't see how that's relevant
18· ·either.
19· · · · · Q.· · Okay.
20· · · · · A.· · If you want to explain why you think
21· ·it -- I mean, look, one of the things that you
22· ·have not ever tried to justify is why you are
23· ·trying to interfere or interpose into this private
24· ·marital relationship between Ms. Sagi's own sister
25· ·and her husband.· If you want to explain it, you


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  71AofPg
                                                                    Exhibit    101
                                                                                 87 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    70

·1· · · · · · · · · · · · · Bowen
·2· ·can explain it.
·3· · · · · Q.· · You just said they had marital
·4· ·property.
·5· · · · · A.· · How -- how --
·6· · · · · Q.· · I have an uncollected $3 million
·7· ·judgment.· Isn't it, at least, marginally rel
·8· ·event that I inquiry about their marital property?
·9· · · · · A.· · You're not asking about their marital
10· ·property.· Now you are asking about their marital
11· ·relationship and whether or not they are still
12· ·married.
13· · · · · Q.· · Yes.
14· · · · · A.· · And I guess the question --
15· · · · · Q.· · Isn't that relevant to marital
16· ·property if they are in fact still married?· No?
17· · · · · A.· · No.· Well, first of all, I don't
18· ·think it's a valid question.· I think it's an
19· ·offensive question.
20· · · · · Q.· · An offensive to ask whether they are
21· ·still marred?
22· · · · · A.· · Yes.
23· · · · · Q.· · Okay.
24· · · · · A.· · Secondly, I'm speaking on behalf of
25· ·the firm, and the firm doesn't have information


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  72AofPg
                                                                    Exhibit    101
                                                                                 88 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    71

·1· · · · · · · · · · · · · Bowen
·2· ·about the marital status of it's various partners
·3· ·unless or until there is some reason to notify the
·4· ·firm about a marriage or a divorce or some other
·5· ·type of change in status that the firm might need
·6· ·to be aware of in terms of insurance.
·7· · · · ·I see that you're not really paying
·8· ·attention to my answer so I am just going to stop
·9· ·even though my answer is not finished.· If you
10· ·want to listen --
11· · · · · Q.· · The reporter is capturing you
12· ·answers.
13· · · · · A.· · No, I'm not going to speaking when
14· ·I'm being treated in this fashion.· If you want to
15· ·listen to the answer --
16· · · · · Q.· · You're being treated perfectly fine.
17· ·Stop making speeches.· You are allowed to answer
18· ·the question.· I didn't interrupt.· You
19· ·interrupted yourself.· You were making a speech,
20· ·finish your speech and then we will go on to the
21· ·next question.· I'm listening.· I can do two
22· ·things at the same time.
23· · · · · A.· · You were talking to your client.
24· · · · · Q.· · I was not talking to my client.                          I
25· ·was reviewing my notes while I was listening to


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  73AofPg
                                                                    Exhibit    101
                                                                                 89 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    72

·1· · · · · · · · · · · · · ·Bowen
·2· · your answer.· Believe it or not, I'm capable of
·3· · doing that.
·4· · · · · ·A.· · Tell me where I was and I will pick
·5· · it up.
·6· · · · · ·Q.· · The reporter can tell you that.
·7· · · · · · · · ·(Readback of prior question.)
·8· · · · · · · ·THE WITNESS:· I got it.· So continuing
·9· · · · · · my answer to the extent that your question
10· · · · · · is asking whether or not there has been
11· · · · · · any communications with the firm with
12· · · · · · respect to Mr. Hirschman marital status
13· · · · · · other than the fact he was married to Orly
14· · · · · · Genger at some point, I believe, in 2016
15· · · · · · if my memory is correct, the answer is no.
16· · · · · · · ·MR. DELLAPORTAS:· Make the next one
17· · · · · · marked as Kasowitz Exhibit 6, February 5,
18· · · · · · 2018 letter.
19· · · · · · · · ·(Exhibit 6 was so marked for
20· · · · · · identification.)
21· ·BY MR. DELLAPORTAS:
22· · · · · ·Q.· · This is a letter you submitted to the
23· · court.
24· · · · · ·A.· · Correct.
25· · · · · ·Q.· · If you go to the last page, the first


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  74AofPg
                                                                    Exhibit    101
                                                                                 90 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    73

·1· · · · · · · · · · · · · Bowen
·2· ·full paragraph on page 3.
·3· · · · · A.· · Yes.
·4· · · · · Q.· · In it you wrote to Judge Freeman
·5· ·"Orly has attested that long before this action,
·6· ·she purchased a home in Tel Aviv with her husband
·7· ·and that she lives there with her infant
·8· ·daughter."
·9· · · · ·What attestation are you referring to there?
10· · · · · A.· · It would be the sworn declaration
11· ·that she submitted in this action.
12· · · · · Q.· · In this case?
13· · · · · A.· · I believe so.
14· · · · · Q.· · Okay.· Do you represent Arie Genger
15· ·with respect to this matter?· I'm talking about
16· ·the case we are currently in to today?
17· · · · · A.· · The judgment enforcement case?
18· · · · · Q.· · Yes.
19· · · · · A.· · I don't think he is a party in this
20· ·action.· We may or may not represent him for
21· ·purposes of discovery if and when there is any
22· ·discovery propounded on him, but I don't know the
23· ·answer to that.
24· · · · · Q.· · So, I will represent to you that we
25· ·served a subpoena on him and he did not appear for


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  75AofPg
                                                                    Exhibit    101
                                                                                 91 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    74

·1· · · · · · · · · · · · · Bowen
·2· ·that as in fact I e-mailed you a few weeks ago.
·3· ·Are you representing with respect to that
·4· ·subpoena?
·5· · · · · A.· · I don't believe so.· What do you mean
·6· ·you e-mailed me about it?
·7· · · · · Q.· · I e-mailed you --
·8· · · · · A.· · Do you mean me personally or the
·9· ·firm?· Somebody else?
10· · · · · Q.· · I e-mailed you personally.
11· · · · · A.· · About Arie Genger?
12· · · · · Q.· · Yes.· I e-mailed you, Mr. Freedman,
13· ·and Mr. Montclair --
14· · · · · A.· · Mr. who?· I'm sorry.
15· · · · · Q.· · Montclair?· Paul Montclair?· He was
16· ·prior attorney of Arie with regard to our subpoena
17· ·and asked if you represented him with regard to
18· ·that subpoena?
19· · · · · A.· · You didn't get a response from
20· ·anybody at my firm?
21· · · · · Q.· · No, I only e-mailed you.
22· · · · · A.· · When you say Mr. Friedman, who are
23· ·you talking about?
24· · · · · Q.· · Leon Friedman.· That's another prior
25· ·attorney of Mr. Genger.


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  76AofPg
                                                                    Exhibit    101
                                                                                 92 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    75

·1· · · · · · · · · · · · · Bowen
·2· · · · · A.· · It's possible that I missed that
·3· ·e-mail.· If you didn't include anybody else on the
·4· ·Kasowitz team.· I don't remember it personally.
·5· ·On behalf of the firm, I have no information that
·6· ·we represent Arie Genger with respect to any
·7· ·process that you may or may not have served on
·8· ·him.
·9· · · · · Q.· · In this case.
10· · · · · A.· · I have no information about whether
11· ·or not -- right, in this case.· Currently.· Let's
12· ·just say currently.· And I don't have any
13· ·information about whether you in fact did serve
14· ·process on him.
15· · · · · Q.· · Okay.
16· · · · · A.· · So I can't comment on that either.
17· · · · · Q.· · So, suffice it to say that we don't
18· ·believe your relevance objections were well taken.
19· · · · ·Our position is this deposition has to be
20· ·continued until the proper documents are produced
21· ·and the proper questions are answered, but subject
22· ·to that position we have nothing further for
23· ·today?
24· · · · · A.· · Okay.
25· · · · · · · · (Time noted:· 11:41 a.m.)


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  77AofPg
                                                                    Exhibit    101
                                                                                 93 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    76

·1· · · · · · · · · · · · · ·Bowen

·2· · · · · · · · ·THE WITNESS:· Read and sign.

·3· · · · · · (Time noted:· p.m.)

·4

·5
· · · · · · · · · · · · · _________________________
·6· · · · · · · · · · · · · · MICHAEL BOWEN

·7

·8·   ·Subscribed and sworn to before me
· ·   ·this _____ day of ________, 20___.
·9·   ·_________________________
· ·   · · · · · NOTARY PUBLIC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
                                                                                       YVer1f
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  78AofPg
                                                                    Exhibit    101
                                                                                 94 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    77

·1

·2· · · · · · · · · · · · · · I N D E X

·3
· · ·WITNESS· · · · ·EXAMINATION BY· · · · · · · · ·PAGE
·4
· · ·MR. BOWEN· · · ·DIRECT / DELLAPORTAS· · · · · ·4
·5

·6
· ·   · · · · · · · · · · · · ·EXHIBITS
·7
· ·   ·KASOWITZ· · DESCRIPTION· · · · · · · · · · · · PAGE
·8
· ·   ·1· · · · · ·Subpoena· · · · · · · · · · · · · ·4
·9
· ·   ·2· · · · · ·Amendment to Settlement Agreement                        6
10
· ·   ·3· · · · · ·AG/Trump Settlement Agreement· · · 23
11
· ·   ·4· · · · · ·Satisfaction of Judgment· · · · · ·48
12
· ·   ·5· · · · · ·Satisfaction of Judgment· · · · · ·62
13
· ·   ·6· · · · · ·February 5, 2018 letter· · · · · · 72
14

15

16

17

18

19

20

21

22

23

24

25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  79AofPg
                                                                    Exhibit    101
                                                                                 95 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    78

·1
· · · · · · · · · C E R T I F I C A T I O N
·2

·3· · · · · · · · · · · I, Jeffrey Shapiro, a Shorthand

·4· ·Reporter and notary public, within and for the

·5· ·State of New York, do hereby certify:

·6· · · · · · · · That MICHAEL BOWEN, the witness whose

·7· ·examination is hereinbefore set forth, was first

·8· ·duly sworn by me, and that transcript of said

·9· ·testimony is a true record of the testimony given

10· ·by said witness.

11· · · · · · · · I further certify that I am not

12· ·related to any of the parties to this action by

13· ·blood or marriage, and that I am in no way

14· ·interested in the outcome of this matter.

15

16· · · · · · · · IN WITNESS WHEREOF, I have hereunto

17· ·set my hand this 14th day of October, 2018.

18

19

20

21

22· · · · · · · · · · · · · · · · · · · ·_____

23· · · · · · · · · · · · · · · · · · · ·JEFFREY SHAPIRO

24

25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  80AofPg
                                                                    Exhibit    101
                                                                                 96 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    79

·1· · · ·DEPOSITION ERRATA SHEET

·2

·3· ·Our Assignment No. J2899510

·4· ·Case Caption:· Genger vs. Genger

·5

·6· · DECLARATION UNDER PENALTY OF PERJURY

·7· · · · · · · · ·I declare under penalty of perjury

·8· · · · · · that I have read the entire transcript of

·9· · · · · · my Deposition taken in the captioned

10· · · · · · matter or the same has been read to me,

11· · · · · · and the same is true and accurate, save

12· · · · · · and except for changes and/or corrections,

13· · · · · · if any, as indicated by me on the

14· · · · · · DEPOSITION ERRATA SHEET hereof, with the

15· · · · · · understanding that I offer these changes

16· · · · · · as if still under oath.

17

18

19· · · · · · __________________________________

20· · · · · · · ·Michael Bowen

21

22· ·Subscribed and sworn to on the ______ day of
· · ·____________, 20____ before me,
23· ·________________________________________

24· ·Notary Public,
· · ·In and for the State of ____________________
25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  81AofPg
                                                                    Exhibit    101
                                                                                 97 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    80

·1
· · · · · DEPOSITION ERRATA SHEET
·2

·3· ·Page No._____Line No._____Change to: ______________

·4· ·___________________________________________________

·5· ·Reason for change: ________________________________

·6· ·Page No._____Line No._____Change to: ______________

·7· ·___________________________________________________

·8· ·Reason for change: ________________________________

·9· ·___________________________________________________

10· ·Page No._____Line No._____Change to: ______________

11· ·___________________________________________________

12· ·Reason for change: ________________________________

13· ·Page No._____Line No._____Change to: ______________

14· ·___________________________________________________

15· ·Reason for change: ________________________________

16· ·Page No._____Line No._____Change to: ______________

17· ·___________________________________________________

18· ·Reason for change: ________________________________

19· ·___________________________________________________

20· ·Page No._____Line No._____Change to: ______________

21· ·___________________________________________________

22· ·Reason for change: ________________________________

23

24· ·SIGNATURE:_______________________DATE:_____________

25· · · · · · ·Michael Bowen


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
    Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                     Document
               Doc#104-1 Filed 10/18/19     209-4
                                        Entered    Filed 05/13/19
                                                10/18/19  10:36:09 Page  82AofPg
                                                                    Exhibit    101
                                                                                 98 of
                                        155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                                    81

·1· · · · · · · · · ·DEPOSITION ERRATA SHEET
·2
·3· ·Page No._____Line No._____Change to: ______________
·4· ·___________________________________________________
·5· ·Reason for change: ________________________________
·6· ·Page No._____Line No._____Change to: ______________
·7· ·___________________________________________________
·8· ·Reason for change: ________________________________
·9· ·___________________________________________________
10· ·Page No._____Line No._____Change to: ______________
11· ·___________________________________________________
12· ·Reason for change: ________________________________
13· ·Page No._____Line No._____Change to: ______________
14· ·___________________________________________________
15· ·Reason for change: ________________________________
16· ·Page No._____Line No._____Change to: ______________
17· ·___________________________________________________
18· ·Reason for change: ________________________________
19· ·___________________________________________________
20· ·Page No._____Line No._____Change to: ______________
21· ·___________________________________________________
22· ·Reason for change: ________________________________
23
24· ·SIGNATURE:_______________________DATE:_____________
25· · · · · · ·Michael Bowen


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                     Exhibit A
   Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19  10:36:09 Page  83AofPg
                                                                   Exhibit    101
                                                                                99 of
                                       155
   MICHAEL PAUL BOWEN                                              October 05, 2018
   SAGI GENGER -v- ORLY GENGER                                  Index: $15..accounts
                    $21,000               6:7,8                               11:23
      Exhibits        50:2,25             8:7,8               4               15:2
                      52:16,17            24:12
                                                                         72
                      55:14               34:21
    2899510 Mic                                       4                       77:13
                      56:25               35:4,16
    hael.                                                  6:5,24
                                          54:18
    Benson.         $21,005.24                             10:4
                                          55:9                                   8
    EXHIBIT1          49:2                                 24:4,23
                      50:16          20                    48:9,12
    2899510 Mic
                                          76:8             50:16         8
    hael.           $3
                                                           53:10              12:25
    Benson.              70:6        2014
                                                           64:4               62:8
    EXHIBIT2                           48:18
                    $58,000                                77:4,8
                                       59:3
    2899510 Mic       62:25
                                                      48                         9
    hael.             63:5,21        2015
                                                           77:11
    Benson.                            47:9
                    $58,059.30
    EXHIBIT3                           58:16                             9
                      62:21
                                       69:3                   5               14:2,24
    2899510 Mic
                    $7.5
    hael.                            2016
                      15:11
    Benson.                            72:14          5                          A
    EXHIBIT4        $8,000                                 10:11
                                     2017
                      58:25                                24:4
    2899510 Mic                        47:2                              a.m.
                      61:16                                62:7,9
    hael.                              60:18                               75:25
                                                           64:4
    Benson.                                                              Absolutely
                                     2018                  72:17
    EXHIBIT5                1                                              56:5,8
                                       48:11,22            77:13
    2899510 Mic                        49:2 50:3                         access
                    1                                 52
    hael.                              60:16                               50:25
                         4:12,17       62:8,13             7:25
    Benson.                                                                52:17
                         7:18                              13:20
    EXHIBIT6                           72:18                               58:19
                         14:24         77:13               28:5
                                                           31:22           63:21
                         55:11
          $                          23                                    64:15
                    10019                 77:10
                                                              6          account
                      4:11
    $15                              27                                    11:13,21
      15:25         1099s                 49:2 50:3                        25:23
                      32:17                           6                    32:8
      19:2,17                        28                    11:6            58:24
      22:11         11:41                 48:11,22         72:17,19        61:4,12,
      25:17           75:25                                77:9            13,15,23
      26:7,9
      28:11,12,     1633                     3        62                   62:2,4
      14 29:4         4:10                                 77:12         accounts
      33:19                          3                                     9:11
      42:16                 2             8:15                             11:8,9,
      43:8                                                    7
                                          23:2,3                           14,18,21
      45:18                               33:10                            58:18,20
                    2                                 7
                                          73:2


                                                                    800.211.DEPO (3376)
                                                                    EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit84Aof
                                                                             Pg101
                                                                                100 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                          Index: acknowledge..assets
     acknowledge        25:24           20,23,24      amendments         73:14
       51:13,22         26:3,4,         11:10,13,       35:9,16          74:11,16
                        10,14           22 12:3,                         75:6
     acting                                           amount
                        27:16,18,       7,13
       54:5,13,                                         38:10,12      Arnold
                        25 30:25        13:4,6,7,
       25                                               53:9            23:19,25
                        31:8            11,25
                                                        62:20           26:23
     action             32:6,12,        15:6,11,
                                                                        34:14
       73:5,11,         20,23,24        21 17:11      and/or
                                                                        39:19
       20               33:2,3,8,       20:3            12:2,11
                                                                        40:14
                        10,21           22:24           25:24
     actual
                        34:13           25:22                         arrangement
       21:25                                          anecdotal
                        37:11,12,       27:15                           17:15,18
                                                        58:22
     ad                 15,16,24        33:3                            18:8 34:4
          28:23,25      38:16,19        36:20         annoy             38:10
          29:22         39:2,17         40:24           28:16
                                                                      arrangement
          51:19         42:2,7          41:3,24       answering       s
          52:2          44:5,9          45:18           17:21           9:11 59:7
          54:21,24      46:12,18        77:9,10         42:20
                        47:16                                         art
     address                         agreements
                        48:2,4                        answers           67:11
       4:9,10                          7:21 8:3         30:15,16,
       63:13          AG/TRUMP         10:12,21                       Article
                                                        18 46:7
       64:5             8:25           32:24                            7:25
                                                        47:21
       66:23            10:19                                           13:20
                                     ahead              54:16
                        11:12,22                                        28:5
     adopt                             22:25            55:6 58:9
                        12:6,12                                         31:22
       43:12                                            71:12
                        13:24        allegation                       aspects
     adverse            15:6,10        54:22          anticipatio
                                                                        41:21
       14:19            17:10                         n
                                     allocates          45:11         assert
     advisement         22:24          17:16
                        25:22                                           18:2
       36:16                                          appeared
                        41:23        allowed            40:21         asset
     ae                                71:17
                        77:10                                           46:6
          11:3                                        apply
                      agent          ambiguous                          52:19
                                                        14:6
     affairs                           12:7
                        28:12                           53:19         assets
       58:15
                        30:22        amended                            7:9,10,23
                                                      argumentati
     affirmative                       36:6,23                          8:3 9:5,
                      agree                           ve
     ly                                                                 13,21
                        25:12,15     amendment           29:19
        18:7,12                                                         10:21
                      AGREED           5:25 7:2       Arie
     AG                                                                 11:14
                        3:3,8,13       10:7             23:15
          8:23 13:6                                                     12:15,16
                                       24:14            26:15,22
          17:12,16    agreement                                         13:18
                                       25:5             33:20
          20:5          6:2 8:18,                                       16:23
                                       35:10,12,        40:19,20
          22:20,21,     20,22,23,                                       17:4,7
                                       22 36:17,        41:5,15
          23 23:7,      25 9:2,4                                        25:3 37:2
                                       24 46:23         43:3,5
          10,14         10:15,17,                                       38:6
                                       77:9             44:20           45:22


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit85Aof
                                                                             Pg101
                                                                                101 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                               Index: assume..Bowen
       47:13         attorney-          15:2            21:14            4:18,21,
       52:23         client             20:21           22:8             23
       55:25           14:14            24:12           23:24
                                                                      bordering
       59:9,17,        17:24            35:14           29:2
                                                                        14:17
       18 60:14,       41:4 60:6        43:18           32:12,20,
       24 61:6                          46:23           22 33:8,      Bowen
                     attorneys
       64:9                             47:3            21 34:13        4:2,8,15,
                       3:4
                                        52:11,12        40:5,22         20 5:1
     assume
                     Austin             59:12           44:12,21        6:1 7:1
       14:20
                       66:8 67:7                        53:17,20,       8:1 9:1
       16:13,14                      bad
                                                        21 54:7         10:1 11:1
       26:7          authority         54:5,13,
                                                        55:6 56:9       12:1 13:1
       32:15           25:2 28:5       25
                                                        57:8,9          14:1 15:1
                       31:22
     attached                        bank               58:15           16:1 17:1
                       60:7
       6:25 7:2                        58:18,20         64:24           18:1 19:1
       58:24         authorized        61:11,12,        70:24           20:1 21:1
       61:17           30:4 33:8       22               75:5            22:1 23:1
                     Aviv                                               24:1 25:1
     attachment                      based            behavior
                       66:5,18                                          26:1 27:1
       35:22                           20:12            29:19,22
                       73:6                                             28:1 29:1
                                       39:6,10,
     attack                                           belief            30:1 31:1
                     aware             12 42:10
       28:23                                            49:25           32:1 33:1
                       12:10,11,       46:16
       29:23                                                            34:1 35:1
                       14,19                          believes
       51:19                         basing                             36:1 37:1
                       15:8                             41:4
       52:3                            20:18                            38:1 39:1
                       17:18                            42:16
       54:21,24                        68:23                            40:1,2
                       27:13                          belong            41:1 42:1
     attention                       basis
                       32:25                            7:9 9:13        43:1 44:1
       71:8                            20:7,10
                       33:6,7,                          25:3            45:1 46:1
                                       31:11
     attest            12,17,18                         58:21           47:1
                                       34:2
       9:15,24         34:5                             59:10           48:1,15
                                       42:18,25
       11:3,16         37:23                            60:25           49:1 50:1
                                       43:23,24
       13:22           39:24                            61:25           51:1 52:1
                                       49:21,25
       22:8            40:3                             67:19           53:1 54:1
                                       50:7 54:6
                       58:18,20                                         55:1 56:1
     attestation                       57:17,19       belonging
                       61:11,14                                         57:1 58:1
       73:9                            60:3 69:9        61:23
                       65:16,18                                         59:1 60:1
     attested                                           62:2
                       66:4          bearing                            61:1 62:1
       73:5            67:21,25        61:5           belongs           63:1 64:1
     attesting         68:2 71:6                        19:24           65:1 66:1
                                     beginning
       21:4                                             31:12           67:1 68:1
                                       69:2
                                                        58:23           69:1 70:1
     attorney              B         behalf             61:13           71:1 72:1
       56:21                           5:16 11:3
                                                      benefit           73:1 74:1
       60:10         back              13:21
                                                        9:12 62:5       75:1
       74:16,25        10:2            16:5 18:3                        76:1,6
                       12:23           20:25          Benson            77:4


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit86Aof
                                                                             Pg101
                                                                                102 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                          Index: Broadway..consistent
     Broadway        careful         circumstanc        40:14            72:11
       4:10            55:6          es                 44:19,20
                                                                      complaint
                                        24:16           49:22
     Broser          case                                               49:23
                                        28:13           58:24
       23:19,21,       4:18
                                        30:20           60:11         complete
       25 24:6,        14:12
                                                        61:17           30:10
       10 26:23        41:20         civil
                                                        71:23,24      completely
       34:14,16        48:16,18        30:10,14,
       39:19           64:22           17             clients           8:9 54:8
       40:14,17        73:12,16,                        59:20         complicated
                                     civilly
                       17 75:9,                                         40:21
     Brosers                           30:6           close
                       11
       26:16                                            10:15         comprised
                                     claim
       40:8          cases                                              56:11
                                       16:22          collect
       44:24,25        21:23,24
                                       38:17            29:11         concerns
       45:5,6
                     category          39:7                             44:17
                                                      comfort
     burden            24:21           45:20
                                                        49:16         conclusions
       29:12                           46:18
                     caused                                             42:2,4
                                       47:12,24       comfortable
     burdensome        48:25
                                       50:9,16,         60:14         condominium
       14:17
                     caveat            19                               66:8
                                                      comment
                       17:9
                                     claims             64:15         confident
           C         certificati       38:12            75:16           61:7
                     on                46:2,3         common          confidentia
     call               3:6
                                     clarificati        67:13         l
       11:10
                     change          on                                 60:6
       32:14                                          communicate
                       71:5             15:3                            69:10
                                                        32:13
     called                             16:18,20
                     changing                                         confirm
       20:4                                           communicate
                       65:7          clarify                            19:16
       34:12                                          d
                     characteriz       12:9             28:2,8
       51:9                                                           confusing
                     e                 47:20            32:11
     calling                           65:23                            8:21
                       30:16
       51:10,14                        69:12          communicati     confusion
                     charged                          ons               36:21
     calls                           clarifying
                       59:21                            14:3 21:6
       33:20                           12:20            34:24         connection
                     check             54:22                            5:23
     capable                                            38:24
                       65:14                                            41:23
       72:2                          clause             39:6,12,
                     circle            48:24            16,17         consensus
     capacity
                       10:2                             41:25           27:14
       22:17                         clear
                     circling                           42:6,12         32:21
       23:24                           25:13
                       20:21                            43:4
       40:12                           30:2                           considered
                                                        44:2,3,25
       58:4          circulating       44:21                            67:18
                                                        45:5,7
     capturing         7:5           client             46:17,21      consistent
       71:11                           39:16,19         47:3 58:6       23:11



                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit87Aof
                                                                             Pg101
                                                                                103 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                            Index: constrain..disagree
     constrain         24 25:18         62:20         declined           19 17:6
       41:18           27:6,10                          18:5
                                     date                             deposition
                       37:9,11,                         41:9,16
     constrained                       46:24                            19:7 28:4
                       13,19
       42:6,19                                        declining         30:11
                       38:8          dated
       43:22                                            42:5            44:13
                       40:16           46:25
                                                        69:8,9          51:10
     contemplate       41:6            48:11
                                                                        55:23
     s                 42:22,24        62:8           deduce
                                                                        58:10
       25:16           43:13,17                         42:13,15
                                     daughter                           65:17,21
     context           48:17,20        73:8           deduct            68:12
       25:4 61:9       49:5                             15:22
                                     David                              75:19
                       51:24
     continue          56:11,22        23:21,25       deem            describe
       30:5,13         72:15,24        24:6             9:14,22         5:19 26:5
                                       26:23            12:14,16        32:2
     continued       corrections       34:16
       75:20           43:19                          deemed          description
                                       40:17
                                                        6:18            23:7 77:7
     continuing      correctly       day
       72:8            15:13                          defense         designated
                                       46:23
                       18:10                            15:22           33:18
     contributed                       76:8
       67:16           66:8                           define          details
                                     days
                     costs                              8:20            45:7
     control                           28:9
       9:20            15:22                          defined         devolved
                                     deal
       11:5,18,      counsel                            22:23           29:21
                                       30:5
       20 47:15        56:16                            26:17
                                                                      dictates
                                     dealing
     controlled      court                            definition        64:21
                                       17:8
       23:25           3:17                             23:12,14
                                                                      direct
                       29:13,15      debt
     controls                                         definitive        4:5 33:4
                       49:17           52:25
       62:5                                             63:16           39:4 77:4
                       50:23           64:23
     convoluted        52:15                          DELLAPORTAS     direction
                                     debtor
       40:25           72:23                            4:6,14          25:24
                                       7:22
                                                        6:6,10          26:2,4,
     copy            created         debts              23:5            10,13
       25:9,11         37:24           8:11             47:19           30:25
     corporate       custody                            48:8,14         31:8
                                     deciding
       4:20            9:20                             52:13           32:6,10
                                       19:12
     corporation       11:4,17,                         59:14           34:9
                       20            decision           62:6,11         35:17
       27:18
                                       18:22            72:16,21        37:15
       37:17         cut
                                     decisions          77:4            38:3
     correct           9:9
                                       19:21          demand            46:11,12
       5:15 6:3,                                                        61:8
       4,13                          declaration        16:19
                             D                                        disagree
       10:10                           73:10          demands
       15:4,16,                                         12:2,11,        29:25
                     Dahlia


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit88Aof
                                                                             Pg101
                                                                                104 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                               Index: disburse..extent
     disburse        divorce         drafting           33:12         exhibit
       39:4            71:4            7:4                              4:12,17
                                                      entitled
                                                                        5:9 6:7,8
     disbursed       divulging       drawing            5:25
                                                                        23:3
       32:7            41:24           58:12            48:10
                                                                        33:10
       38:15                                            62:7
                     document        driven                             35:3,15
     discharge         5:11,25         20:2           entity            48:12
       32:16           20:19                            4:22 13:3       50:16
                                     due
                       25:14,16                         37:18,23        53:10
     discovery                         9:22
                       30:21                                            55:10
       61:9                            17:10          equity
                       31:15                                            62:9
       73:21,22                                         21:11
                       34:19         duly                               72:17,19
                                                        22:5
     discuss           35:2,6          4:3
       63:25                                          escrow          Exhibits
                       36:19
                                                        9:10,12         64:4 77:6
     discussed         48:9,23
                                             E          11:9,14,
       25:6            62:7,12                                        existed
                                                        21 22:14,       11:2
     discussion      documentary     e-mail             15 25:23
       31:14           68:20           7:4 75:3                       expecting
                                                        28:12
                                                                        14:20
     discussions     documented      e-mailed           30:21
       44:10,11        32:15           74:2,6,7,        32:7          experiences
                                       10,12,21                         58:13
     disingenuou     documents                        ethical
     s                 5:17          e-mails            30:8          explain
       28:20           6:12,18,        14:13            51:11,14        30:7 31:3
       54:12           24 7:3                                           35:15
                                     earlier          event
                       8:2,10,                                          55:16
     disposition                       38:9             54:4 70:8
                       12,17                                            69:20,25
       10:13           9:3,15,         46:24          eventually        70:2
       19:2            23,25                            25:17
                                     effect                           explained
       22:18           10:8,25         3:16           examination       39:11
       41:10           11:2,4,25
                                     electronic         3:14 4:5
       43:8 45:2       12:15                                          expressing
                                       65:15            77:3
     dispute           13:13                                            64:20
                       14:14         embarrassme      examined
       32:25                                                          extensive
                       16:19,21      nt                 4:3
       41:21                                                            68:23
                       18:6,22          30:15         excluding
     disputes          19:12                                          extent
                                     enforcement        56:3
       40:23           20:13                                            7:20 9:11
                                       73:17            57:3,9
       41:22           24:22                                            13:16
                       26:18         engage           excuse            17:23
     dissension
                       64:4            29:18            6:16 29:6       22:4 43:5
       34:8
                       75:20                            31:17           50:15,18
     distinction                     entire             64:2,10         59:2
       39:15         dollars           9:6                              66:12
                       58:25                          executed
     district                        entities           25:11           68:2 72:9
       61:18         domicile          23:24            36:16
                       65:24           24:7,10


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit89Aof
                                                                             Pg101
                                                                                105 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                  Index: face..Genger
                     figure             15:18           66:4,19,      frankly
           F           40:8             16:6,9,         22 67:2,        18:19
                                        10,21           6,25            30:15
                     file
                                        17:17,18        68:2,17,
     face              49:17                                          Freedman
                                        18:19           21,25
       20:3                                                             74:12
                     filed              19:15           70:25
     fact              48:22            20:14,16        71:4,5        Freeman
       11:19           49:4             21:2,9,         72:11           73:4
       19:16           56:17            13,14,15,       74:9,20       Friedman
       20:3            60:18            21,22           75:5            74:22,24
       50:17           62:13            22:8,12,
                                                      firm's          front
       51:13,18,                        18 25:24
                     filing                             5:22
       22 52:21                         27:13,16                        5:7 47:8
                       3:5 54:6,                        15:17
       56:15                            29:2                          full
                       14                               17:9
       60:13                            32:8,12                         36:18
                     filings                            19:23
       64:14                            34:5                            50:17
                       66:10,11,                        20:10
       67:3                             35:23                           73:2
                       13                               26:17
       70:16                            37:20,25
                                                        32:2          funds
       72:13         financial          39:20
                                                        38:9,14,        55:17,19
       74:2            59:7             40:8,15,
                                                        21 45:23        59:18
       75:13           60:10            21 41:4
                                                        66:12           61:12
     facts                              44:3,12,
                     fine                               69:3
       61:19                            22 45:6,                      future
                       39:15            16,24         fix               10:13
     faith             51:8             46:5,8          51:18           26:21
       54:5,6,         52:2,5           47:17
                       71:16                          flow
       14,25                            48:17           32:17
                     finger             53:8,20,                            G
     false
                       63:19            21,24         follow
       10:18
                                        54:5,7,13       34:9          gather
       51:3          fingertips
       52:21                            55:7,16       force             19:20
                       44:15
                                        56:2,4,9,       3:16
     fashion                                                          gave
                     finish             10,25
       71:14                                          forget            25:10
                       29:6             57:5,8,9,
                                                        22:14           36:16,17
     February          42:23            11,13
       72:17           64:12            58:2,4,       forgoing        generally
       77:13           71:20            13,20,23        14:3            58:17
                                        59:5,8,                       Genger
     federal         finished                         form
                                        17,19,24                        5:23
       28:16           71:9                             3:9 66:6
                                        60:16                           7:10,11,
       30:7          firm                               68:20
                                        61:11,14,                       22 8:4,12
       49:17           5:2,17                         forward
                                        21,23                           9:5,6,12,
       50:23           7:21 8:12                        16:8
                                        62:13                           21 11:15
       51:10           11:3             63:2,4,9,                       14:11
       52:4,6,15                                      frank
                       12:10            11 64:6
                                                        28:10           18:3
     feel              13:9,22          65:2,3,                         19:15,18,
       42:5            14:10,18         10,18


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit90Aof
                                                                             Pg101
                                                                                106 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                               Index: Genger's..idiotic
       25 20:9,        32:6             44:5,9        hesitation      husband's
       15 23:15,       34:11            45:19           17:21           67:24
       17 25:3         42:12            46:12,18
                                                      highly          hypothetica
       26:15,22        55:5             47:16
                                                        60:6          l
       31:12,13                         48:2,4
                     giving                                             33:24
       33:20                                          Hirschman
                       34:2          Group's
       34:11,12                                         18:15,17      hypothetica
                                       16:22
       38:7 39:7     good                               19:3,4,16     lly
       40:19,20,       4:15,16       Group/trump        20:22           34:9
       23 41:5,        54:6            13:6             21:7,8
       21,22                                            22:5
                     ground          guess                                  I
       43:5                                             53:13,18
                       18:6,23         22:13
       44:19,20                                         56:3,6,13
                       19:13           40:10
       46:15                                            57:2,3,6,     idea
                                       53:23
       47:23         grounds                            13,21,25        24:8
                                       58:16
       48:5,17,        6:15                             58:7 69:5       27:19
                                       65:22
       25 49:7         41:11                            72:12           29:7
                                       70:14
       50:3,23       group                                              40:12
                                                      Hirschmann
       53:8                                                             55:14
                       8:23,24                          54:19
       58:14,15,       13:7                  H                          56:7
       16,18                                          hits
                       15:10,13                                       identificat
       59:4,8,                                          32:7
                       17:6,12,      hand                             ion
       18,19,24        16 20:5         8:2            hold              4:13 6:9
       60:16,25        22:20,21,                        42:23           23:4
       61:2,4,                       happened
                       23 23:8,                         59:17           48:13
       13,22,24                        64:25
                       10,15                                            62:10
       62:2,20                                        home
                       25:25         harassment                         72:20
       63:5                                             66:18
                       26:3,4,         14:17
       64:11                                            73:6          identified
                       11,14         head
       65:18                                                            55:22
                       27:16,18,                      homes
                                       18:20                            61:15
       66:14           25 30:25                         66:15,25
                                       61:19                            63:15,24
       67:21,23        31:8                           hominem
       68:18,22,       32:6,12,      hear                             identify
                                                        28:23,25
       24 72:14        20,23,25        34:6                             33:15
                                                        29:23
       73:14           33:2,3,8,                                        38:6 42:6
                                     heard              51:19
       74:11,25        14,16,21                                         43:3 54:2
                                       49:23            52:2
       75:6            34:7,13,                                         61:23
                                     held               54:21,24
     Genger's          24 35:3,                                       identifying
                       4,17            8:11           honestly
       18:17                                                            7:9 60:24
                       37:8,11,        22:15            22:9
       63:20
                       13,15,16,       32:8                           idiot
                                                      hostile
     Gengers           24 38:3,                                         51:7,9,
                                     hereof             28:23
       39:21           16,19                                            10,15
                                       24:3
                       39:2,18                        husband
     give                                                             idiotic
                                     hereto             67:12
       24:19           41:23                                            51:25
                                       3:5              69:25
       31:25           42:2,7
                                                        73:6


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                   Exhibit91Aof
                                                                              Pg101
                                                                                 107 of
                                       155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                            Index: immediately..justify
     immediately        69:11           58:11         interposing        9:7 13:20
       29:21                            68:5,10         7:14 10:9        46:4
                     individuals
                                        70:8                             60:20,23
     impecunious       27:8                           Interpret
       64:23                          ins               66:2           Israel
                     infant
                                        67:6                             66:5
     impinge           73:7                           interpretat
       14:12                          institution     ion              issue
                     information
                                      al                20:18,19         33:5,13,
     impinging         17:23,24
                                         20:11                           18
       17:22           18:14,16,                      interrupt
                       18 19:20       instructed        71:18          issued
     implicit
                       32:24            27:7                             9:18 15:9
       50:12,15,                                      interrupted
                       35:11                                             35:5,20
       21 52:16                       instruction       29:14
                       37:20
                                      s                 43:13
     implies           41:19
                                        27:25           71:19                J
       21:24           42:13
                       44:8,14,       instrument      interview
     impossibili
                       18 50:20         26:22,25        57:21          Jaffe
     ty
                       53:16,19,                        58:5,7           47:8
        39:14                         insurance
                       25 55:17,        71:6          intimate         joint
     include           18,20,21                         5:22             67:13
       18:15           57:4,6,7,      intends
       75:3            10,23,24         39:4          invade           judge
                       58:3,22                          50:5             28:10,16
     includes                         intention
                       59:6                             57:21            29:9 30:8
       53:13                            39:3
                       60:2,4,19                      investigati        47:8
     including         63:2,12,       intentional                        52:4,6
                                                      on
       23:15           18 64:25       ly                                 73:4
                                                         44:23
       57:2            65:2,17           11:12
                                         13:4         involve          judgment
     income            66:20,22                                          48:10,16
                       67:2              16:25          7:3 21:6
       67:14                                                             50:18
                       68:15,19       interest        involved           52:22,23,
     Incorporate
                       69:10            66:6,14,        20:15,16         24 53:2,
       14:7
                       70:25            18,19           39:16,17         9,14 54:7
     incorrect         75:5,10,         67:4,23,        58:15            56:17
       27:11           13               24              68:25            62:8,19
     indemnifica     inquire          interfere       involvement        70:7
     tion              19:15            69:23           69:3             73:17
       15:23                                                             77:11,12
                     inquiries        interpose       involving
     indemnity         68:16            8:13            40:22          judgments
       12:2,11,                         30:24                            64:3
                     inquiry                          irrelevance
       19 17:6                          69:23                          June
                       5:21 19:9                        10:9
     individual        20:14,22       interposed                         46:25
                                                      irrelevant
       23:23           21:5,6,16        6:22                           justify
                                                        6:19 7:6,
       33:11           40:7             41:18                            69:22
                                                        7,8,20,23
       40:12           45:13



                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                     Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit92Aof
                                                                             Pg101
                                                                                108 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                             Index: Kasowitz..manner
                       29:17         leave            litigations        42:15
             K                         30:7             40:22            43:10
                     knowledge
                                                                         46:21
                       5:22 7:21     Leaving          live
                                                                         47:24
     Kasowitz          15:15,17,       53:7             69:5
                                                                         49:18
       4:17,18,        18 18:25
                                     leeway           lives              51:19
       21,23,25        19:24
                                       24:20            66:23            54:22
       5:5 6:7         20:11,12
                                                        73:7             55:13
       7:12 9:20       27:17,21,     legal
                                       15:22          LLC                58:11,12
       14:23           23 37:23
                                       37:18,23         27:22            59:23
       18:7,14,        40:10
                                       67:11                             61:4
       16,25           41:10                          LLP                63:5,10,
       22:3,18         48:4 49:8     Leon               4:19,21          16 64:7,
       23:2            52:18           74:24
                                                      loans              15 66:13
       24:12           53:21
                                     letter             52:25            68:4,9,
       25:24           66:12
                                       72:18,22                          16,18
       34:21           68:17,23                       location
       35:23           69:15           77:13                          maintaining
                                                        61:6
       36:2                          level              65:13           43:6
       38:20                           49:17
                           L                          log             majority
       42:16
                                     liberty            14:16           27:13
       48:9
                                       17:25                            32:21
       49:5,12,      Lastly                           logic
       15,16           14:2          limit              64:21         make
       50:22                           40:13                            19:21
                     latitude                         long
       52:14                           44:24                            20:17
                       31:25                            15:7
       54:4                                                             26:9
                       34:3          Limited            43:12
       55:11                                                            29:10
                     laughing          40:14            73:5            31:13
       62:6
       72:17           51:6          lines            looked            39:15
       75:4 77:7     Laughter          24:4             68:19           41:12
                       51:5                                             43:18
     Kasowitz'                       list             lost
                                                                        49:7,21
       52:18         law               10:3             19:10
                                                                        50:25
                       14:10,18        12:24
     KBT                                              lot               52:6 65:8
       5:3,6         lawsuit         listed             14:20           72:16
                       60:18           56:15
     kind                                                             making
       12:7          lawyer          listen                 M           18:21
       20:18           58:4,14         71:10,15                         28:23,25
       29:18                                                            35:16
                     lawyers         listening        made
       38:17                                                            54:21,24
                       20:14           71:21,25         5:21 12:2
       39:15                                                            71:17,19
                                                        13:2,24
       58:23         lead            litigate
                                                        15:15         managed
       64:21           56:16,21        31:20
                                                        17:3            23:24
       67:10                         litigation
                     learned                            19:8,14
                                                                      manner
     Knock             58:3            50:24            21:4
                                                                        27:9 64:2



                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit93Aof
                                                                             Pg101
                                                                                109 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                  Index: March..notes
       65:12           5:12          methodology        43:10         months
                       68:6,10,        19:6,20                          63:21
     March                                            mistaken
                       18              20:25
       48:11,22                                         43:15,21      morning
       49:2 50:3     meaning         Michael                            4:15,16
                                                      misundersta
                       9:12 13:9       4:2,8
     marginally                                       nding           motions
                       26:12,13,       40:2 76:6
       70:7                                             65:8            29:11
                       15 58:3
                                     middle
     marital           59:17                          mixed           move
                                       31:18
       57:21           67:11,12                         61:19           10:3 40:5
       58:6                          million
                     means                            mode            multiple
       67:5,8,20                       15:11
                       21:13                            29:22           46:22
       69:24                           16:2
                       31:7                           moment
       70:3,8,9,                       19:2,17
                       52:25                            61:15
       10,15                           22:11                                N
       71:2          meant             25:17          moments
       72:12           12:21           26:8,9           43:11         names
                       19:4            28:11,12,                        24:10
     mark                                             money
                                       14 29:4
       6:7 22:25     mechanism                          7:22          narrowed
                                       33:19
       48:9 62:6       25:21                            18:9,13,        17:2
                                       42:17
                       32:3                             24 19:24
     marked                            43:8                           necessarily
                       45:20                            20:4,8
       4:12,17                         45:18                            53:6 66:7
                       55:18                            22:13,19
       6:8 23:3                        70:6                             67:15
                       63:17                            29:12
       48:12
                                     mind               31:11         normal
       62:9          member
                                       11:19            32:7,17         29:22
       72:17,19        37:8,11
                                       21:5             33:4,22
                       38:4                                           Nos
     marred                            57:13
                       44:4,9                           34:18,25        14:24
       70:21
                                     minus              35:18
                     members                                          notary
     marriage                          45:19            38:11,13,
                       26:13                                            3:15 76:9
       71:4                                             15 39:3,8
                       27:16         misinterpre
                                                        46:2,3,9,     note
     married           33:2,10       ting
                                                        13,19           35:19,20,
       67:18           34:7,24         12:22
                                                        47:25           22,24
       69:16           35:4
                                     misleading         49:9,13,        47:24
       70:12,16        39:17
                                       8:21             22,23,24        54:20
       72:13           41:25
                                       10:17,18         50:7,8
     matter            42:7                                           noted
                                       11:11            53:9,10,
       20:15           46:17                                            75:25
                                       12:5 13:5        22 56:7
       24:3          memory                             59:9,16         76:3
                                     missed
       39:20           35:18                            63:17         notes
                                       75:2
       40:9 43:7       72:15                            64:15           9:18,19
       56:16,22                      misstated          65:4,9,         15:9,12
                     mentioned
       66:24                           18:11            10,11,12        16:22,23
                       68:4
       73:15                                                            17:12
                                     misstatemen      Montclair
                     method                                             35:5,8
     matters                         ts                 74:13,15
                       63:17,25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                   Exhibit94Aof
                                                                              Pg101
                                                                                 110 of
                                       155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                  Index: notify..partner
       36:3,5,6,        30:18           17:3,7,       overly             20:4,8
       23,24            41:18           13,17,25        14:17            22:11,13
       37:12            75:18           18:3,8,                          25:4
                                                      owed
       38:2                             13,17,23                         37:3,7,
                     obligations                        8:11
       45:18                            19:15,18,                        12,14
                       51:11,14
       71:25                            25 20:9       owes               38:2,11
                     obtain             23:17           7:22             39:9
     notify
                       52:24            25:3                             42:17
       71:3                                           owned
                     October            26:15,22        8:3 9:4          45:22
     number                             31:12                            46:13,15
                       60:18                            10:21
       8:7 10:4,                        34:10,12                         49:2
                                                        11:14
       11 11:23      offensive          37:3,8                           50:2,7,8,
                                                        13:18
       12:25           70:19,20         38:3,7,                          17,20
                                                        16:24
       50:5,6        offset             11,18                            52:15,16,
                                                        17:7
     numbers           16:23            39:7            23:24            22 53:14
       5:14                             41:21           37:3             64:3,23
                     opening            42:17
                       23:6                             45:22          paper
                                        43:2,5
                                                      owner              54:14
           O         operative          44:18
                       25:14            45:22           18:4           paragraph
     oath              36:20            46:6,7,       ownership          23:7 73:2
       19:8 21:4                        15,18           22:2           parenthetic
                     orally
                                        47:13,14,       38:17          al
     object            7:15
                                        23 48:5,        66:19             24:6
       7:19 8:19     order              25 50:2
       10:16           50:25            52:15,17      owns             parse
       13:19                            53:8            7:24 9:21        38:22
       24:23,25      organizes                          17:4             39:7,12
                                        55:14,25
       31:9 34:2       21:21                            38:12            42:9 44:8
                                        58:14,15
                       22:3                             55:25            57:12
     objection                          59:8,18,
       6:17,22       originally         19,24                          part
       8:13 10:9       20:16            60:15,25             P           15:7
       11:11,24        35:19            61:3,13,                         38:22,23
       12:4,8        Orly               22,24                            44:23
                                                      p.m.
       13:4            7:10,11,         62:2                             46:15
                                                        76:3
       28:5,6          22 8:3,4,        68:22,24                         59:2
       30:25           12,20,21         72:13         paid
                                        73:5            7:10,24        participati
       31:24           9:5,6,12,
                                                        8:4 9:5,       on
       41:12           21 10:14,      Orly's
                                                        13,22             68:24
     objections        16,22            12:15
                       11:10,15                         10:22          parties
       3:9 6:22                         41:13
                       12:3,16                          11:15            3:5
       7:13,15,                       outs
                       13:3,5,9,                        12:16
       17 8:8,16                        67:6,7                         partner
                       10,17                            13:10,18
       11:6                                                              18:19
                       14:10          overbroad         16:24
       12:25                                                             19:16
                       16:24            7:19            17:7
       14:8,23                                                           21:8,11,
                                                        19:17,25


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                     Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit95Aof
                                                                             Pg101
                                                                                111 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                            Index: partners..privileges
       23 22:5,        49:7,18       personnel          34:25         presupposit
       6,17            50:25           68:17            41:14         ions
       56:3,19,        60:15                                            53:5
                                     phone            potentially
       21 58:13        61:4,22
                                       27:4             10:17,18      previously
                       62:24
     partners                          32:14            12:4 38:6       14:5
                       63:6,10
       56:11,13
                                     phrase           preamble        primarily
       69:11         payments
                                       8:19             43:12,16,       66:5
       71:2            12:2,12
                                       10:16            17
                       13:2,9,24                                      primary
     partnership                       12:4
                       15:14,25                       predates          6:17,21
       21:22,25
                       17:3,10,      pick               47:2
       37:17                                                          prior
                       17 19:14        72:4
       67:24                                          predecessor       14:7
                       47:24         picked             48:16           43:20
       69:10
                       59:23           56:20                            47:21
     party             64:7                           prefer
                                                                        59:13
       38:24                         piece              5:6
                     people                                             61:17
       52:24                           54:14
                       13:17                          premise           72:7
       73:19                         plan               51:3
                       33:11                                            74:16,24
     past              46:2            48:3
                                                      premises        private
       10:13                         plural             52:21
                     perfectly                                          69:23
     Paul              25:13           41:22
                                                      preparation     privilege
       4:8 74:15       30:12,14      point              58:8            6:14
     pay               71:16           16:8                             14:12,14,
                                                      prepare
       52:23,24      period            50:23                            15 18:2,4
                                                        55:19,21
       53:2,9          11:22           72:14                            38:23
                                                        58:10
       55:14           12:13,20      pointed                            41:13,14
       59:4,5,20       44:10                          prepared          42:19,21
                                       33:12
                       47:11                            21:2 22:8       43:2
     payable                         portion            30:3            44:7,17
       9:20          person            17:16            45:10           50:6
       31:12           13:3                             54:2
                                     position                           60:21
       38:7            14:19                            63:13
       46:6,9,         52:22           18:7 20:2                      privileged
                                                        64:5
       11,19           64:23           38:4,25                          6:19
                                                        65:16
       55:25                           52:6                             14:2,21
                     personal          75:19,22       preparing
       59:10,19                                                         17:22
                       57:23                            19:6
       60:25                         possession                         19:7
                       58:13                            44:13
                                       9:19,25                          20:13
     paying            64:20
                                       11:4,17,       present           39:13
       71:7
                     personally        20 13:23         10:13           41:4,11
     payment           16:16           36:2             47:11           42:11,13
       17:19           21:14                                            43:6 59:6
       25:17,21        22:16,17      possibly         presume           60:2,4,7
       26:9            55:20           51:4             44:4            68:14
       45:20           74:8,10       potential                        privileges
       48:21           75:4


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit96Aof
                                                                             Pg101
                                                                                112 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                  Index: privy..recess
       53:18         professiona     public             46:7             52:11,12
                     l                 3:15             49:19            59:12
     privy
                       29:21           66:10,11,        50:15,21         76:2
       57:7,24
                       30:9 55:6       24 76:9          51:2,12,
       59:25                                                          readback
                                                        16,21
                     professiona     purchased                          43:20
     probe                                              52:9,10,
                     ls                73:6                             59:13
       57:18                                            11,12,18,
                        29:20                                           72:7
                                     purchasing         20 53:5,7
     proceed
                     profit            67:17            54:15         reading
       30:18
                       22:6                             55:4            15:20
       32:4                          purposes
       54:17         profits           44:21            57:16,18,     reason
                       22:2            73:21            19 59:13        36:14
     proceeding                                         60:2            41:8 60:9
       59:3          prohibits       pursuant           61:8,10,        71:3
       61:17           41:24           13:3 15:9        11,14,20,
                                       30:21            21 63:7,      reasonable
     proceeds        promissory
                                       34:18,25         8,10 65:7       5:21 19:9
       10:14           9:18,19
                                       35:5             68:14           20:14
       17:20           15:9,12
                                                        70:14,18,       21:5,6,16
       26:20           16:22,23      put
                                                        19 71:18,       40:7
       27:7            17:12           42:14
                                                        21 72:7,9       49:20
       30:20           35:8            50:14
                                                                        58:11,12
       41:11                           53:6           questions
                     pronouns                                           68:5,9,
       45:3                            57:20            3:10
                       16:11                                            16,18
       47:13                                            20:24
                     proper                             21:2          reasons
     process                                Q
                       75:20,21                         28:19           25:6
       5:20 38:5
       75:7,14       property                           41:9,17       recall
                                     qua                50:11,12,
                       7:23 8:11                                        15:20
     produce                           18:18            13 75:21
                       9:4,5                                            35:11
       9:14,23                         57:5,7,13
                       24:22                          quote
       10:25                                                          receipt
                       67:5,7,8,     question           8:10 9:2
       11:16                                                            34:25
                       13,17,20        17:22            10:12,15
       13:14
                       70:4,8,         18:3             11:8,25       receive
       18:5,22
                       10,16           19:10,11         13:2 37:8       49:21
       19:12
                                       20:6,22                          61:22
                     propounded
     produced                          21:17
                       73:22                                          received
       5:24                            22:9                 R
                                                                        22:19
       25:7,9        protected         24:24
                                                                        34:18
       36:8,10         21:3            27:5           random            38:15
       75:20           38:23           28:7,17          56:19           39:3
                       60:20           30:17
     product                                          read              49:23,24
                     provide           33:23
       19:7 21:3                                        12:6 15:5       61:12
                       41:19           34:10
     production                        43:9,20          24:5          recess
       36:23         providing         44:4             35:13,15        47:18
                       58:9            45:16            43:18



                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                   Exhibit97Aof
                                                                              Pg101
                                                                                 113 of
                                       155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                           Index: recognize..reviewing
     recognize       reflects           45:21         reporter           65:19,23
       62:14           17:4             53:16           29:15            66:5
                       35:11            59:11,22,       71:11
     reconsider                                                        respect
                       62:19            24 60:5,        72:6
       60:8                                                              17:19
                                        10 69:24
       69:13         reframe                          represent          39:20,21,
                                        70:11
                       61:20                            41:20            22 41:2
     record
                                      relationshi       73:14,20,        43:7 45:2
       4:7 29:24     regard
                                      ps                24 75:6          52:19
       66:24           41:9 43:7
                                         57:22                           54:16
                       54:15                          representat
     recordkeepi                                                         56:16,21
                       74:16,17       release         ion
     ng                                                                  58:7
                                        6:2 7:3         50:22
        32:16        reiterate                                           67:21
                                        26:20           52:15
                       10:5                                              68:5,10
     records                            27:7            68:22
       13:8,23       reject                                              72:12
                                        28:14
                                                      represented        73:15
                       50:19            30:20
     refer                                              48:17            74:3 75:6
                       54:8
       4:24 5:5                       relevance         74:17
       15:5          rel                                               respective
                                        6:18
                                                      representin        3:4
       23:10           70:7             69:14
                                                      g
       55:24                            75:18                          response
                     relate                             63:4
     refereed          16:23                                             5:24 7:13
                                      relevant          68:24
       35:20           17:6                                              32:11
                                        8:5 9:14        74:3
                       19:14                                             74:19
     referred                           10:24
                                                      represents
       8:24          related            12:17                          responsibil
                                                        14:10,19
                       10:8 11:9        13:14                          ities
     referring                                          40:8
                       12:12            26:18                            32:16
       4:25 8:22                        38:5          request
                       15:22                                           responsive
       10:19                            45:13           5:12 6:5
                       40:24                                             6:5,12
       12:6 13:5                        57:25           9:6 13:13
                       45:21                                             8:5,10,13
       23:11                            64:16           17:2
                       68:21                                             9:14,23
       73:9                             68:2            18:23
                     relating                                            12:17
     reflect                            69:6,7,       requests
                       8:17 9:3                                          13:14,20
       8:3 13:18                        13,17           14:11
                       11:21                                             16:19
       37:2                             70:15           18:6
                       16:21                                             18:6,22
       67:15                          remaining                          19:13,21,
                       17:3 24:2                      require
     reflected         45:17            17:19           30:9             22
       9:21                           remember                         retainer
                     relation                         requirement
       10:21                            5:4 43:14                        59:20
                       10:23                            26:25
       11:14                            59:3 75:4
                       13:11                                           retract
       12:15                                          research
       33:10         relationshi      remembering       63:12            51:17,23
       35:25         p                  15:13
                                                      reserved         review
       50:16           13:10            66:7
                                                        3:10             20:12
       53:10           17:25          repeat
                                                      resides          reviewing
       64:3            41:5 43:6        68:15
                                                                         52:4


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                     Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit98Aof
                                                                             Pg101
                                                                                114 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                Index: reviews..stated
       71:25           24:18            75:7          sign               71:13
                       25:2 27:2                        76:2
     reviews                         services                         specificall
                       28:3,4
       52:7                            59:5           signature       y
                       30:2,3
                                                        7:5 54:18       5:11 7:17
     rights            31:10,22,     set
                                                        55:9,12         25:9
       15:21           23 33:25        25:23
                                                        62:16           41:13
     road              36:12,24      setoffs                            68:6,12
                       40:6                           signed
       33:6                            45:19
                       44:13                            26:22         speech
     role              45:12,15      settlement         35:3 49:4       71:19,20
       5:22            50:4            6:2 8:18,
                                                      single          speeches
                       63:14,22        20,22,23,
     route                                              14:11           29:23
                       64:16           25 10:14,
       35:17                                                            71:17
                       65:20           17,20,23,      singular
       63:17
                       69:11           24 11:10,        16:11         spends
     royal                             12,22                            66:9
                     sealing                          sister
       16:12,13,                       12:3,12
                       3:5                              69:24         spirit
       15                              13:3,6,7,
                                                                        34:2
                     search            11,24          sort
     rules                                                              36:18
                       5:16,19         15:6,10          37:17,18
       30:8,9
                       8:6 11:2        17:11            57:23         spoke
                       19:9            22:24            60:15           10:4
           S                           25:22                            29:14
                     searches                         source
                                       40:24            52:19         spokesperso
                       58:12
     Sagi                              41:2,23          55:17         n
                       68:18
       40:23                           45:18            57:10           33:13,16,
       41:22         seek              77:9,10          62:24           17
                       38:6                             63:8,9
     Sagi's                          share                            spousal
       69:24         sees              22:2             65:9,10
                                                                        53:18
                       29:9            28:15          sourced
     satisfactio                       46:10                          spouse
     n               send                               53:22
                                                                        18:18
       48:10,15,       33:21         shared           speak             53:15,16,
       22 50:17                        38:19            32:19,22        17 57:7,
                     sense
       54:7                            39:2             33:8            14 67:15
                       65:25
       56:17           68:19         sharing            53:20
                                                                      start
       62:7 64:2                       22:6
                     separate                         speaking          7:18 47:6
       77:11,12
                       63:7          shorthand          16:12
                                                                      started
     satisfied                         4:25             21:14
                     series                                             47:10
       62:20                                            29:2
                       47:3          show                             starting
     scope                                              33:21
                                       32:17                            69:3
       7:25          serve                              34:9,12
       13:19           75:13         showing            41:13,14      State
       17:8                            31:13            56:8,24         4:7 52:10
                     served
       21:20                                            57:4,8
                       7:12          shows                            stated
       22:7                                             70:24
                       73:25           36:20


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19     209-4
                                       Entered    Filed 05/13/19
                                               10/18/19 10:36:09 Page
                                                                  Exhibit99Aof
                                                                             Pg101
                                                                                115 of
                                       155
    MICHAEL PAUL BOWEN                                             October 05, 2018
    SAGI GENGER -v- ORLY GENGER                               Index: statement..topic
       14:23           4:18 5:7      summer           term               57:24
                       7:13            47:2             61:25            66:9,13
     statement
                       14:18                            67:11            71:22
       37:10                         supplementa
                       19:13,21                         68:11            75:25
       42:15                         l
                       24:19                                             76:3
       49:17,21                        35:10,21       terms
                       25:2 30:4
       51:17,23                                         71:6          times
                       31:10,23      sworn
                                                                        68:11
     statements        33:25           3:15,16        testified
       11:8,13,        36:12,25        4:3 73:10        4:4 30:23     tip
       21              40:6            76:8             38:8            63:18
                       45:12,15                         63:24
     states                                                           tips
       8:10            46:4 50:5                      testify           63:19
                                            T
       10:12           54:3 58:2                        19:22
                       63:14,22                                       title
                                                        30:19
     status            64:17         takes                              21:23,24
                                                        63:23
       67:18           68:6,11         18:7
                                                                      today
       71:2,5          69:7,12                        testifying
                                     taking                             9:15,24
       72:12           73:25                            19:8 40:4
                                       38:4                             12:9 21:2
                       74:4,16,                         53:17
     STIPULATED                        52:25                            45:11
       3:3,8,13        18 77:8                        testimony         46:10
                                     talk
                     subpoenaing                        18:11           54:2,16
     stipulation                       60:8
                       14:10                            45:11           55:20,22
       6:25 7:2
                                     talking                            61:6
       10:7          subscribed                       Texas
                                       29:20                            63:19
                       3:14,16                          66:9 67:7
     stop                              55:3                             73:16
       71:8,17         76:8            71:23,24       thereunder        75:23
                     Subsection        73:15            9:18
     subject                                                          today's
                       9:17            74:23
       5:12                                           thing             65:17
       12:20         substance       team               7:4
                                                                      told
       24:2            44:2            75:4
                                                      things            32:5
       66:21
                     substituted     technical          5:23 22:4       42:10
       68:5,10
                       35:23           65:24            69:21           43:24
       75:21
                                       67:11            71:22           51:19
     subjects        subsumed
                                     Tel              thought           53:11
       14:4 64:8       13:12
                                       66:5,18          29:19         tolerate
     submitted       subtilely         73:6
                                                      thousand          51:20
       72:22           65:6
                                     telling            58:25         top
       73:11         suffice           11:19                            44:16
                       75:17                          time
     subordinate                       21:4,5
                                                        3:10 15:7     topic
     d               suggest           43:22
                                                        44:11           44:5 45:6
       36:23,24        54:4,9          45:4
                                                        47:10           54:3
                                       60:14
     Subpart         suggestion                         50:24           55:22
       9:7,10          28:18         tenants            52:17           68:21
                       54:12           67:13            55:13
     subpoena


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
   Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19    209-4
                                       Entered    Filed 05/13/19
                                               10/18/19  10:36:09 Page   100
                                                                   Exhibit A of
                                                                             Pg101
                                                                                116 of
                                       155
    MICHAEL PAUL BOWEN                                              October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                 Index: topics..wording
     topics          trust           understandi      unquote
       63:25           22:14         ng                 9:3 37:8            W
                       27:20            13:8
     Torres                                           unreasonabl
                                        16:3,8
       4:19,21,      truthful                         e               waive
                                        17:9
       23              50:22                            29:23           18:2
                                        19:23
                       52:14
     totally                            20:8,11       unrelated       waived
       40:9          turn               26:18           40:9            3:6
                       5:9              27:12
     transcript                                       unsigned        waiving
       29:9          type               32:3 33:9       25:10           28:6
       52:5,7          65:14            38:9,14,        36:18           31:24
                       67:4 71:5        20,21
     transfer                           39:6,10                       wanted
       65:15         types              42:3,4,             V           36:19
                       14:13            10,18                           63:25
     transferred
       55:19                            43:23,24      vague           Watell
       65:13                 U          45:17,23,       12:7            35:20,23
                                        24,25
     transmitted                        46:5,9,       valid           website
       53:23,24      Uh-huh             16,20           70:18           56:20
                       32:9             47:17
     transmittin                                      version         weeks
     g               ultimate        understood         36:17           74:2
       48:5            15:25           16:17          versus          whatnot
                       18:25           19:4 42:8
     transparenc                                        57:13           15:23
                       41:10
     y                               undertake                          32:18
                       43:8 45:2                      view
       34:4                            5:16             7:5,7         whatsoever
       36:19         ultimately
                                     undertaking        10:24           13:23
                       19:14,17
     treated                           14:16            13:13           15:19
                       42:17
       71:14,16                                         17:2,5          69:14
                       46:15         undertook          21:24
     trial                             8:6                            wife
                     unaware                            22:4,10,
       3:11 47:7                                                        53:14
                       16:21         unethical          12 36:22
                                                                        57:22
     true              17:17           54:8             60:22
                                                                        67:13
       22:6 53:7                                        63:20
                     uncollected     unnecessari
       64:22                                            64:20         wire
                       70:6          ly                                 65:14
     trump                              28:16         violated
                     understand
       8:24                                             51:14         withheld
                       18:9,12       unnecessary
       15:10,13                                                         6:14
                       20:6            29:11          virtue
       16:22
                       28:22                            67:17         Wonderful
       17:6                          unprivilege
                       29:8 31:6                                        52:8
       34:24                         d                volunteer
                       49:19                                          word
       35:3,4,17                       42:12            40:11
                       56:10                                            65:25
       45:19
                       61:10,20      unprofessio      vote
     Trumps            64:19         nal                27:13,14      wording
       15:21           65:21           54:9             32:22           22:15



                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
                                    Exhibit A
   Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
              Doc#104-1 Filed 10/18/19    209-4
                                       Entered    Filed 05/13/19
                                               10/18/19  10:36:09 Page  101
                                                                   Exhibit A of
                                                                             Pg101
                                                                                117 of
                                       155
    MICHAEL PAUL BOWEN                                               October 05, 2018
    SAGI GENGER -v- ORLY GENGER                                    Index: words..York
       36:13
     words
       16:14
     work
       4:10 19:7
       21:3
     work-
     product
       14:15
       68:14
     works
       22:15
       32:3
     writing
       27:4
       32:13
     written
       7:12
       26:21,25
     wrong
       42:24
     wrote
       73:4


           Y

     year
       26:7
       60:16
       61:5
     years
       46:22
       47:4,5
     yield
       66:2
     York
       4:11




                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                    Exhibit A
19-10926-tmd Doc#104-1 Filed 10/18/19 Entered 10/18/19 10:36:09 Exhibit A Pg 118 of
                                      155




                                   Exhibit A
19-10926-tmd Doc#104-1 Filed 10/18/19 Entered 10/18/19 10:36:09 Exhibit A Pg 119 of
                                      155




                                   Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
             Doc#104-1 Filed 10/18/19       209-6
                                      Entered      Filed10:36:09
                                              10/18/19   05/13/19 Exhibit
                                                                   Page A 1 of
                                                                            Pg5120 of
                                      155
    DAVID BROSER                                                   October 23, 2018
    SAGI GENGER vs ORLY GENGER                                                     1

·1

·2

·3
· ·   · · · · · · UNITED STATES DISTRICT COURT
·4·   · · · · · · SOUTHERN DISTRICT OF NEW YORK
· ·   ·------------------------------
·5·   ·SAGI GENGER,

·6· · · · · · · · ·Plaintiff,

·7· · · · · · · vs.· · · · · · · · No. 1:17CV8181

·8· ·ORLY GENGER,

·9· · · · · · · · ·Defendant.
· · ·-----------------------------
10

11

12

13· · · · · · · ·DEPOSITION OF DAVID BROSER

14· · · · · · · · · ·New York, New York

15· · · · · · · · Tuesday, October 23, 2018

16

17

18

19

20

21

22

23· ·Reported by:
· · ·Yaffa Kaplan
24· ·JOB NO. 3006866

25


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
             Doc#104-1 Filed 10/18/19       209-6
                                      Entered      Filed10:36:09
                                              10/18/19   05/13/19 Exhibit
                                                                   Page A 2 of
                                                                            Pg5121 of
                                      155




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
             Doc#104-1 Filed 10/18/19       209-6
                                      Entered      Filed10:36:09
                                              10/18/19   05/13/19 Exhibit
                                                                   Page A 3 of
                                                                            Pg5122 of
                                      155




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
             Doc#104-1 Filed 10/18/19       209-6
                                      Entered      Filed10:36:09
                                              10/18/19   05/13/19 Exhibit
                                                                   Page A 4 of
                                                                            Pg5123 of
                                      155




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
             Doc#104-1 Filed 10/18/19       209-6
                                      Entered      Filed10:36:09
                                              10/18/19   05/13/19 Exhibit
                                                                   Page A 5 of
                                                                            Pg5124 of
                                      155
    DAVID BROSER                                                   October 23, 2018
    SAGI GENGER vs ORLY GENGER                                                    15

·1· · · · · · · · · · · · D. Broser
·2· ·disparaging false comments about my client that
·3· ·were adjudicated contrary to how you claim.
·4· · · · · · · So when was this agreement reached?· Can
·5· ·you answer that question without putting in
·6· ·spurious insults about my client?
·7· · · · A.· · I already answered the question.
·8· · · · Q.· · When?
·9· · · · A.· · Can you read back my answer I said?
10· · · · Q.· · A date.· I would like a date.· A day, a
11· ·month, a year.· Can you give me a year?· Start with
12· ·that, a decade.· When was this agreement reached?
13· · · · A.· · Pretty early in the process of the
14· ·litigations against the Trumps.
15· · · · Q.· · What litigations against the Trumps?
16· · · · A.· · The Delaware actions.
17· · · · Q.· · Describe to me that agreement.
18· · · · A.· · I had several communications with Jules
19· ·Trump during the years to -- Eddie Trump and Jules
20· ·Trump to settle the cases and there was a perfect
21· ·understanding that all the money was going to Ari.
22· ·There was litigation with Ari and the Trumps
23· ·throughout the whole process.· At the end when the
24· ·settlement was -- took place, there were signatures
25· ·put on requested by the Trumps.· It was known that


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
                                    Exhibit A
                                                                                      YVer1f
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 1Aof
                                                                           Pg17125 of
                                       155


  1                              UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
  2

  3    --------------------------------------X
                                             :
  4    SAGI GENGER,                          :             17-CV-8181 (VSB)(DCF)
                                             :
  5                            Plaintiff,    :
                                             :
  6                    v.                    :
                                             :             500 Pearl Street
  7    ORLY GENGER,                          :             New York, New York
                                             :
  8                            Defendant.    :             January 8, 2019
       --------------------------------------X
  9

 10                    TRANSCRIPT OF CIVIL CAUSE FOR HEARING
                       BEFORE THE HONORABLE DEBRA C. FREEMAN
 11                        UNITED STATES MAGISTRATE JUDGE

 12
       APPEARANCES:
 13
       For the Plaintiff:              JOHN DELLAPORTAS, ESQ.
 14                                    Kelley Drye & Warren, LLP
                                       101 Park Avenue
 15                                    New York, New York 10178

 16
       For the Defendant:              MICHAEL BOWEN, ESQ.
 17                                    ERIC HERSCHMANN, ESQ.
                                       ANDREW KURLAND, ESQ.
 18                                    Kasowitz, Benson, Torres LLP
                                       1633 Broadway
 19                                    New York, New York 10019

 20

 21    Court Transcriber:              SHARI RIEMER, CET-805
                                       TypeWrite Word Processing Service
 22                                    211 N. Milton Road
                                       Saratoga Springs, New York 12866
 23

 24                                    APPEARANCES CONTINUED ON NEXT PAGE.

 25


       Proceedings recorded by electronic sound recording,
       transcript produced by transcription service



                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 2Aof
                                                                           Pg17126 of
                                       155


  1                              UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
  2

  3    APPEARANCES CONTINUED:

  4    For Himself and
       Steven Spolansky:               LANCE HARRIS, ESQ.
  5                                    Stein & Harris
                                       1211 Avenue of The Americas
  6                                    Floor 40
                                       New York, New York 10036
  7
       For Raines & Fischer:           DANIEL LUST, ESQ.
  8                                    Goldberg Segalla
                                       101 Park Avenue
  9                                    New York, New York 10178

 10    For David Broser:               MITCHELL GOLDBERG, ESQ.

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 3Aof
                                                                           Pg17127 of
                                       155


                                                                                        3


   1                THE CLERK:     Genger and Genger.

   2                Please state your name for the record.

   3                MR. DELLAPORTAS:       Good morning, Your Honor.         John

   4   Dellaportas for the judgment creditor Sagi Genger.

   5                THE COURT:     Okay.

   6                MR. BOWEN:     Good morning, Judge.        For the judgment

   7   debtor Orly Genger, it's Michael Bowen, B-O-W-E-N, with the

   8   Law Firm of Kasowitz, Benson, Torres.             And with me are my

   9   partner Eric Herschmann.

  10                THE COURT:     Who is whom?      Okay.

  11                MR. BOWEN:     Immediately to my left; and my partner

  12   Andrew Kurland.

  13                THE COURT:     All right.     Who do I have --

  14                MR. BOWEN:     There are a number of other parties

  15   present, Judge, who are subject to the subpoenas.

  16                THE COURT:     Yeah.    I'd like to have everybody's

  17   appearances.

  18                MR. BOWEN:     Okay.    So --

  19                THE COURT:     Just go around introduce yourselves.

  20   Tell me who you're for.

  21                MR. HARRIS:     Lance Harris for, I guess pro se,

  22   myself, regarding my IOLTA account that was subpoenaed.

  23                THE COURT:     Did you sign an appearance sheet here?

  24                MR. HARRIS:     I put in --

  25                MR. BOWEN:     Yes.




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 4Aof
                                                                           Pg17128 of
                                       155


                                                                                    59

   1                And then you'll make the production of the complete

   2   tax returns unredacted.         The one thing I've heard that I've

   3   already said I would do is to say that they should be used for

   4   purposes of the enforcement of this judgment and not for other

   5   purposes, okay?
   6                MR. HERSCHMANN:      Okay, thank you.

   7                THE COURT:     Got that?

   8                MR. DELLAPORTAS:       Yes.    And, Your Honor?

   9                THE COURT:     Let's move on.

  10                MR. DELLAPORTAS:       Okay.    And just to clarify, Your

  11   Honor, our subpoena upon Raines & Fischer was somewhat broader

  12   than that and sought some other materials as well.                I didn't

  13   hear any objection to them, but we would like that to be so

  14   ordered.

  15                THE COURT:     All right.      Is there objection to

  16   anything else that was covered by that subpoena?               What else

  17   was covered by the subpoena besides tax returns?
  18                MR. DELLAPORTAS:       Any -- we -- I'm sorry, Your

  19   Honor.    Let me get out the subpoena.

  20                UNIDENTIFIED SPEAKER:         It's 131.

  21                            [Pause in proceedings.]

  22                MR. DELLAPORTAS:       So it seeks six document

  23   categories.      It seeks information about the settlement

  24   agreement.     It seeks anything about other property or debts

  25   held by Orly Genger.        It seeks -- it's about it, really.            And




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 5Aof
                                                                           Pg17129 of
                                       155


                                                                                    60

   1   documents concerning Orly Genger's accounting work, all

   2   communications regarding the foregoing matters.               I mean it's

   3   the same stuff we've been talking about all day.

   4                MR. HERSCHMANN:      With all due respect to Mr.

   5   Dellaportas -- Eric Herschmann -- it is not all related to the

   6   same thing.      And let me start with this, if Orly has other

   7   liabilities.      That's not applicable to a judgment creditor.

   8   He's entitled to know what assets she has, right, and he's

   9   entitled to know what debts are due and owing to her.                 But if

  10   she owes additional debts, that's not relevant to the judgment

  11   creditor in collecting his judgment.            But he started off --
  12                THE COURT:     Why would it not be relevant to discover

  13   that actually certain money is not available because it's owed

  14   somewhere else and that other party has priority?
  15                MR. HERSCHMANN:      Because it presumes that there's an

  16   asset, right.      So the question becomes this, I'm a judgment

  17   creditor.     Do I get to go ahead and look at what other

  18   liabilities you have.        The answer's normally not.          I get to

  19   look at what assets you have.

  20                THE COURT:     You have authority on this?
  21                MR. HERSCHMANN:      I'm sorry.

  22                THE COURT:     Authority?

  23                MR. HERSCHMANN:      I don't have it in front of me

  24   because I thought --
  25                THE COURT:     So, generally what you're saying is in




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 6Aof
                                                                           Pg17130 of
                                       155


                                                                                    61

   1   post-judgment discovery, a judgment creditor is only entitled

   2   to discovery as to assets, not to liabilities?

   3                MR. HERSCHMANN:      It's normally assets and debts that

   4   are due and owing.        And we could provide that to Your Honor,

   5   but those are the two categories that you look towards, debts

   6   that are due and owing and assets.            And what we started with

   7   Raines & Fischer in the tax returns was $17.2 million.                 And

   8   now we've agreed we're going to do and produce all of the

   9   $17.2 million or all the tax returns unredacted.

  10                Now what he's saying is even though those should

  11   show a lot of the things on the tax returns, he say I want to

  12   see anything else associated with whatever liabilities

  13   incurred.     And that's just, in our view, doesn't relate to the

  14   two focus areas, which are assets and debts that are due and

  15   owing.    And we're prepared to submit --

  16                THE COURT:     I'm sorry.     You think the information

  17   that the accounting firm has is severable so that there could
  18   be certain information that is solely with respect to a

  19   liability that can be carved out and not produced and other

  20   information solely with respect to assets or amounts due to

  21   Orly that can be --

  22                MR. HERSCHMANN:      I'm sorry, Your Honor.

  23                THE COURT:     I'm talking about the subpoena on Raines

  24   & Fischer.

  25                MR. HERSCHMANN:      And I apologize.       I misread the




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 7Aof
                                                                           Pg17131 of
                                       155


                                                                                    62

   1   subpoena.     He asked for debts owed to Orly, and I agree that

   2   --

   3                THE COURT:     Okay.

   4                MR. HERSCHMANN:        -- that's appropriate.

   5                THE COURT:     So do you have other objections to that

   6   subpoena?

   7                MR. HERSCHMANN:        Well, we object to debts owed to

   8   Orly.

   9                THE COURT:     Well, is that in the subpoena?

  10                MR. HERSCHMANN:        Well, it says debts to, owed by, or

  11   to Orly.     Debts owed --

  12                THE COURT:     Wait, I'm sorry.       Does anybody have a

  13   copy of the subpoena?        Is it part of the exhibits?

  14                UNIDENTIFIED SPEAKER:        130-1.

  15                THE COURT:     It's 130-1.     Hold on one second.        Let me

  16   pull it out.

  17                            [Pause in proceedings.]
  18                THE COURT:     All right.     Exhibit A, all tax and

  19   information returns filed by or on behalf of Orly Genger,

  20   okay.    I'm not reading everything, but that's item 1

  21   essentially.

  22                Tax and information returns for any trust or entity

  23   in which she manages or holds an interest, okay.               Documents

  24   relating to the settlement agreement, okay.              Escrow accounts

  25   or arrangements thereunder, okay.           Promissory notes issued




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 8Aof
                                                                           Pg17132 of
                                       155


                                                                                     63

   1   thereunder, okay.       Payments thereunder, okay.          Documents

   2   relating to actual potential tax treatment of the Orly

   3   settlement agreement or any resulting payments, okay.

   4                All documents concerning any property held by or in

   5   debts owed by or to -- so this is the crux -- debts owed by or

   6   to Orly Genger at any point during the last six years.                 Then

   7   the next item is documents in terms of transfer of Orly

   8   Genger's accounting work to another accountant.               And then

   9   communications regarding the foregoing matters -- subjects, so

  10   -- subject matters.

  11                So you have one challenge, and that's the words "by

  12   or to" in Item 4?

  13                MR. HERSCHMANN:      Yeah.    And, obviously, all

  14   communications regarding any of the foregoing subject matters

  15   is going to be overly broad if you're talking about an

  16   accountant's work for the last six years, you know, on this,

  17   especially if he's getting the first --
  18                THE COURT:     Well, wait a minute.        Wait a minute.      If

  19   the items are relevant, then communications regarding the

  20   items are going to be relevant.           The communications regarding

  21   the five subject matters listed before, if I find the five

  22   subject matters are relevant, I'm going to allow discovery

  23   into communications about those five subject matters.                 So what

  24   I'm taking you to be complaining about is really a single

  25   word, and that is the word "by," debts owed by Orly Genger.




                                    Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-7
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 9Aof
                                                                           Pg17133 of
                                       155


                                                                                    64

   1   Is that right?

   2                MR. HERSCHMANN:      Yes, Your Honor.       If I could just

   3   -- I just want to read the last portion.

   4                            [Pause in proceedings.]

   5                MR. HERSCHMANN:      Your Honor, that's where the focus

   6   would be.

   7                THE COURT:     All right.      So let me hear briefly from

   8   Mr. Dellaportas about the word "by" in Item No. 4.                This would

   9   be debts owed by Orly Genger at any point during the last six

  10   years.

  11                MR. DELLAPORTAS:       Yeah.   This turns out to be highly

  12   relevant, Your Honor, and we have a reason for that.                 As Your

  13   Honor will recall, there was a predecessor action involving

  14   this same debt, and it went all the way up to the Second

  15   Circuit.     It was affirmed.       And then it came back down, and

  16   there was judgment enforcement litigation.              Your Honor had to

  17   issue an order about the surety and all that.
  18                So when the matter came back down was in early 2017

  19   and we started to serve judgment discovery.              At around that

  20   time, Orly started filing UCCs, a dizzying array of UCCs in

  21   three separate states: Texas, Florida, and New Jersey.                 And

  22   so, among other things, she filed a UCC statement in May 2017

  23   in Texas where she pledged all her assets to Mr. Herschmann,

  24   her husband/lawyer.

  25                So what's going to happen, we presume, is if and




                                    Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
             Doc#104-1 Filed 10/18/19      209-7
                                      Entered     Filed 10:36:09
                                              10/18/19  05/13/19 Exhibit
                                                                 Page 10 A of
                                                                           Pg17
                                                                              134 of
                                      155


                                                                                   65

   1   when we find an asset to collect on, Mr. Herschmann is going

   2   to stand before us and say, Your Honor, I'm first in line.                 I

   3   have a pre-existing UCC.         So from that standpoint, we would

   4   like to know as the judgment creditor if there's some other

   5   creditor who claims to be in front of us, who they are, what's

   6   the basis for it, and whether it's valid, and so that we can

   7   explore that.      And the time to explore that's in discovery,

   8   not when we have a U.S. marshal with a levy.              That's not the

   9   right way to do it.       The right way to do it is during

  10   discovery.

  11                So we'd like to know generally what debts she has

  12   but specifically Ms. Genger has pledged all her assets to her

  13   husband, and she did so after the scope of the liability was

  14   pretty well-known.       If there's some sort of documents

  15   underlying that, we'd definitely be interested to learn that.

  16   The loan agreement, it strikes us as unusual at a minimum and,

  17   you know, there's a lot of conflicting hats people are wearing
  18   here.

  19                So that's what that's about.         And then on top of

  20   that, then five days later, her father Arie also pledge his

  21   assets to Mr. Herschmann.         Then the following year, Orly

  22   pledged her assets in Texas and New Jersey to Arie in August

  23   of next year.      So we have this circular set of liens whereby

  24   any creditor who comes up to Orly is going to find that Arie

  25   claims to be in front of us, that Mr. Herschmann claims to be




                                   Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
             Doc#104-1 Filed 10/18/19      209-7
                                      Entered     Filed 10:36:09
                                              10/18/19  05/13/19 Exhibit
                                                                 Page 11 A of
                                                                           Pg17
                                                                              135 of
                                      155


                                                                                   66

   1   in front of us, and that Arie then whatever he gets, he

   2   pledged to Mr. Herschmann.

   3                So all of this ends up going -- it forms a perfect

   4   circle whereby Orly's assets end up, as long as they're

   5   married I assume, be used for the benefit of Orly.               So this is

   6   something we definitely need to explore in discovery.                It may

   7   be in the accountants.        We have other subpoenas that are

   8   before Your Honor as well where we're seeking to vet this, but

   9   that's why it's relevant.         Thank you, Your Honor.

  10                MR. HERSCHMANN:      Can I respond, Your Honor?         Eric

  11   Herschmann.     And this is exactly the point I'm talking about.

  12   The issue of what's debt, whether Orly had a mortgage or

  13   whether she was lent money subsequent to a 2014 judgment,

  14   right, and it's UCC filed, which is what a secured creditor

  15   does when they lend money, that's irrelevant.              It's totally

  16   irrelevant to judgment enforcement.

  17                What he's trying to say is if there's a -- if I go
  18   exercise my judgment and if an asset has a lien on it, there's

  19   a mortgage on a property, I'm entitled to understand the

  20   mortgage and everything else to see whether or not I can get

  21   ahead of the mortgage.        That's not what you do in judgment

  22   enforcement.      You're checking on what the debtor has, right.

  23   But if there's a lien that's been public filed, that's what's

  24   happened.

  25                The reality of what money got lent and who lent the




                                   Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
             Doc#104-1 Filed 10/18/19      209-7
                                      Entered     Filed 10:36:09
                                              10/18/19  05/13/19 Exhibit
                                                                 Page 12 A of
                                                                           Pg17
                                                                              136 of
                                      155


                                                                                   67

   1   money and how it was done, that's not relevant to his judgment

   2   enforcement.      What he's trying to say is it may be that I

   3   think your loans or whatever are fraudulent.              He can suppose

   4   that, but he'll have no basis for saying it.              And I think the

   5   issue, and that's why, Your Honor, the focus should be on what

   6   assets she has.

   7                If she owes $100 million or $10 million and that

   8   money is owed into a secured creditor and Sagi is an unsecured

   9   creditor -- and as Mr. Dellaportas well knows that if this

  10   judgment is upheld on appeal, that Orly will file for

  11   bankruptcy.     That has been made clear.         There is no dispute

  12   about that fact, right.        I don't think Sagi Genger disputes

  13   it, Orly Genger has said it under oath.            It has been -- it

  14   becomes abundantly clear that's what will transpire.

  15                But he's here to pursue assets of Orly or debts that

  16   are due and owing to Orly, not what she owes to other parties.

  17                THE COURT:     First of all, I don't know what the
  18   documents are.      I don't even know -- I'm going to direct this

  19   to Mr. Lust -- I don't even know if they're severable.                I

  20   don't even know if there are documents that would be produced

  21   with respect to debts owed to where you could carve out

  22   information about debts owed by without having to be, you

  23   know, redacting a document.         There may be a net worth

  24   statement or something that has, you know, more than one

  25   column in it.




                                   Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
             Doc#104-1 Filed 10/18/19      209-7
                                      Entered     Filed 10:36:09
                                              10/18/19  05/13/19 Exhibit
                                                                 Page 13 A of
                                                                           Pg17
                                                                              137 of
                                      155


                                                                                   68

   1                So I don't even know what we're talking about here.

   2                MR. LUST:    That's a fair inquiry, Your Honor.           My

   3   understanding is that once -- or if and when the subpoena is

   4   so ordered, that we would hash it out, see what documents

   5   actually are there and, you know, whatever's responsive to the

   6   subpoena.     If there's an issue, I'm sure we can involve the

   7   parties if there's, you know, some ambiguity.              But I think the

   8   terms of the subpoena, at least what the scope of it it lies,

   9   I don't think -- I think that's pretty clear.

  10                So unless Your Honor wants to sever the debts to or

  11   owed by, I mean as it stands now, I think it's all

  12   encompassing where we wouldn't have an issue producing that.

  13                THE COURT:     All right.     I'm going to give Orly's

  14   counsel a very short period of time to provide me with case

  15   law authority that post-judgment discovery regarding

  16   liabilities of the judgment debtor are not appropriate for

  17   discovery.     You find me case law from this circuit that says,
  18   no, that ought to be out of bounds.           I'll consider limiting

  19   this subpoena to take out those two words "by or" and just

  20   leave the "to," the liabilities owed to Ms. Genger.               I'm a

  21   little dubious, but that's -- and not a fully educated

  22   reaction.

  23                And I would also not be inclined to have documents

  24   selectively redacted so that they don't make sense in their

  25   entirety.     If they are stand-alone documents that only relate




                                   Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
             Doc#104-1 Filed 10/18/19      209-7
                                      Entered     Filed 10:36:09
                                              10/18/19  05/13/19 Exhibit
                                                                 Page 14 A of
                                                                           Pg17
                                                                              138 of
                                      155


                                                                                   69

   1   to her debts -- in other words, not information that's

   2   encompassed within a tax return or a net worth statement or a

   3   profit and loss statement or something like that, I really

   4   wouldn't want to see a document redacted so that it makes less

   5   sense, all right.       But I'll give it a very short time to let

   6   you see what you come up with.

   7                MR. HERSCHMANN:      Eric Herschmann, and I completely

   8   agree.    I think what we'd be talking about are documents that

   9   are -- and like I'll put it under the doctrine of

  10   completeness.      It's not a circumstance where I think Raines &

  11   Fischer would say let's redact something out.              And I don't

  12   even think they have the documents because I don't think it's

  13   relevant on returns, but the documents that are totally

  14   separate and apart, right, that have nothing to do with assets

  15   or Orly's, right --

  16                THE COURT:     Well, let's do this then.        Let's do

  17   this.    I'll so order the subpoena.         So, Mr. Lust, when you
  18   collect documents for production, take a look at the documents

  19   with your client, see if there are any documents that as

  20   stand-alone documents relate only to amounts that Orly owes to

  21   someone, okay, as opposed to anyone owing her something, all

  22   right.    If there are any -- I'm not asking you to redact any

  23   documents that are produced, but if there are any stand-alone

  24   documents like that, let counsel for both Sagi and Orly --

  25   figure out one contact person between you, please, so that Mr.




                                   Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
             Doc#104-1 Filed 10/18/19      209-7
                                      Entered     Filed 10:36:09
                                              10/18/19  05/13/19 Exhibit
                                                                 Page 15 A of
                                                                           Pg17
                                                                              139 of
                                      155


                                                                                   70

   1   Lust knows who to be in touch with on Orly's side.

   2                But let counsel know that there's something that

   3   you're holding back until that issue is resolved.               If there is

   4   nothing, then that issue becomes moot, all right.               Nobody has

   5   to do any research, nobody has to give me anything if there

   6   really is nothing of that nature.

   7                MR. LUST:    And, Your Honor, that's just in general

   8   any documents related to No. 4, on Paragraph No. 4?

   9                THE COURT:     That's right.     It's only on Paragraph 4

  10   where it says, "Documents concerning any property held by or

  11   debts owed by or to Orly," if there are any stand-alone

  12   documents that relate to debts owed by Orly.

  13                MR. LUST:    And, Your Honor, we can -- I can ask our

  14   client to just run a search if there's any documents relating

  15   to No. 4 whatsoever, you know, I think that might also

  16   expedite the process as well, assuming that those --

  17                THE COURT:     Well, I think it's going to be covered
  18   by some of the others.

  19                MR. LUST:    Understood.

  20                THE COURT:     That's a fairly broad category.          So

  21   we're really just talking about, you know, what does she owe

  22   somebody as a stand-alone document.

  23                MR. LUST:    Understood.

  24                THE COURT:     Okay.   If there's anything like that,

  25   tell counsel on both sides.         And before you produce that




                                   Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
             Doc#104-1 Filed 10/18/19      209-7
                                      Entered     Filed 10:36:09
                                              10/18/19  05/13/19 Exhibit
                                                                 Page 16 A of
                                                                           Pg17
                                                                              140 of
                                      155


                                                                                   71

   1   remaining document or those remaining documents, I'll give

   2   counsel for Orly an opportunity to give me some authority as

   3   to whether it ought to be off limits for asset discovery, and

   4   I'll let Mr. Dellaportas respond to that before I rule on it.

   5   My hunch is I'm going to order it produced, but I'll give you

   6   a chance if you think I'm way off here and the law is clear

   7   that it's not appropriate, I'll let you show me that before I

   8   order it produced and it's out of the bag.             All right?

   9                MR. LUST:    Your Honor, just briefly, as counsel has

  10   already agreed to voluntarily produce the tax returns, are we

  11   saying that portion of the subpoena's rendered moot?

  12                THE COURT:     No, produce it also.

  13                MR. LUST:    Okay.    Understood, Your Honor.

  14                THE COURT:     So he gets two copies.

  15                MR. LUST:    Is there anything further --

  16                THE COURT:     God forbid they don't match up and then

  17   I'll never hear the end of it, but at least he gets to see.
  18                MR. HERSCHMANN:      Just Eric Herschmann, it's also

  19   going to be subject to the same confidentiality, right?

  20                THE COURT:     That's perfectly fine.

  21                MR. HERSCHMANN:      Okay.

  22                THE COURT:     All right.     So before you produce it,

  23   let's get a confidentiality agreement signed up.               And if --

  24   I'm assuming that the accountant is good with whatever's

  25   negotiated between the parties since it's your client?




                                   Exhibit A
    Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                     Document
             Doc#104-1 Filed 10/18/19      209-7
                                      Entered     Filed 10:36:09
                                              10/18/19  05/13/19 Exhibit
                                                                 Page 17 A of
                                                                           Pg17
                                                                              141 of
                                      155


                                                                                    72

   1                MR. LUST:    We'd have to probably see this document

   2   as it's produced, but I don't imagine there being an objection

   3   to it.

   4                THE COURT:     All right.     So make sure Mr. Lust is in

   5   the loop on that.

   6                MR. LUST:    Your Honor, is there anything further

   7   required of Raines & Fischer?

   8                THE COURT:     Wait, before you go.       I just asked my

   9   law clerk who's sitting here to do some quick research on this

  10   computer in front of him about this question of whether

  11   liabilities are appropriate for discovery post-asset.                And

  12   he's telling me that there are a lot of decisions out there

  13   stating that a judgment creditor is entitled to wide discovery

  14   of the judgment debtor's assets and liabilities.

  15                So unless you find something really different from

  16   that standard rule, my guess is I'm going to order discovery

  17   with respect to both assets and liabilities, all right.                I'm

  18   not sure what you're going to find, but since you seem so

  19   confident, like I said, I'll give you a chance.              But I am

  20   dubious, okay?
  21                All right.     Is there anything else for Raines &

  22   Fischer?

  23                MR. DELLAPORTAS:      No, Your Honor.

  24                THE COURT:     You are free to go --

  25                MR. LUST:    Thank you, Your Honor.




                                   Exhibit A
            Case 1:17-cv-08181-VSB-DCF
       19-10926-tmd                      Document
                    Doc#104-1 Filed 10/18/19       209-8
                                             Entered      Filed10:36:09
                                                     10/18/19   05/13/19 Exhibit
                                                                          Page A 1 of
                                                                                   Pg1142 of
                                             155

'HOODSRUWDV-RKQ

)URP                          'HOODSRUWDV-RKQ
6HQW                          7XHVGD\0DUFK30
7R                            *HUDOG*UHHQEHUJ
6XEMHFW                       *HQJHUY*HQJHU

,PSRUWDQFH                    +LJK



,ŝ'ĞƌĂůĚ͘

ϭ͘/ǁĂŶƚĞĚƚŽŵĂŬĞƐƵƌĞǇŽƵĂƌĞƐƚŝůůŽŶƚƌĂĐŬƚŽŵĂŬĞƚŚĞƌŝĞĂŶĚ'ƉƌŽĚƵĐƚŝŽŶƐďǇƚŚĞDŽŶĚĂǇŽƵƌƚͲ
ŽƌĚĞƌĞĚĚĞĂĚůŝŶĞ͕ĂƐŝƚŝŵƉůŝĐĂƚĞƐĐĞƌƚĂŝŶŽƚŚĞƌĚŝƐĐŽǀĞƌǇŵĂƚƚĞƌƐ͘ĂŶǇŽƵĐŽŶĨŝƌŵ͍

Ϯ͘ůƐŽ͕/ǁĂŶƚĞĚƚŽĐĂůůĂƚƚĞŶƚŝŽŶƚŽƚǁŽƌĞƐƉŽŶƐŝǀĞĚŽĐƵŵĞŶƚƐŽĨǁŚŝĐŚǁĞŚĂǀĞďĞĞŶŵĂĚĞĂǁĂƌĞ͕ƐŽǇŽƵ
ĐĂŶĞŶƐƵƌĞƚŚĞǇĂƌĞŝŶĐůƵĚĞĚ;ĂŶĚͬŽƌǁĞĐĂŶũŽŝŶƚůǇĐŽŶƚĂĐƚƚŚĞŽƵƌƚŝĨŶĞĞĚĞĚͿ͗;ĂͿŐƌĞĞŵĞŶƚĚĂƚĞĚĂƐŽĨ
DĂƌĐŚϯϭ͕ϮϬϭϳďĞƚǁĞĞŶƌŝĞ'ĞŶŐĞƌ͕KƌůǇ'ĞŶŐĞƌ͕ĂǀŝĚƌŽƐĞƌ͕ƌŝĐ,ĞƌƐĐŚŵĂŶŶ͕ĂŶĚƚŚĞƐĐƌŽǁŐĞŶƚ͖ĂŶĚ
;ďͿ^ƵďŽƌĚŝŶĂƚŝŽŶŐƌĞĞŵĞŶƚĚĂƚĞĚĂƐŽĨĞĐĞŵďĞƌϯϭ͕ϮϬϭϲĂŵŽŶŐƌŝĞ'ĞŶŐĞƌ͕KƌůǇ'ĞŶŐĞƌĂŶĚƌŝĐ
,ĞƌƐĐŚŵĂŶŶ͘

Much appreciated.

John


JOHN DELLAPORTAS
3DUWQHU
Kelley Drye & Warren LLP
3DUN$YHQXH
1HZ<RUN1<
7HO  
&HOO  

:::.(//(<'5<(&20

MGHOODSRUWDV#NHOOH\GU\HFRP




                                                      
                                               Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-9
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 1Aof
                                                                           Pg13143 of
                                       155


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------------------- x
  DALIA GENGER,                                                                    :
                                      Plaintiff,                                   :
                             v.                                                    : Index No. 1:17cv8181
                                                                                   :
  SAGI GENGER,                                                                     :
                                      Defendant/Third-Party Plaintiff,             :
                             v.                                                    :
                                                                                   :
  ORLY GENGER,                                                                     :
                                       Third-Party Defendant.                      :
                                                                                   :
  -------------------------------------------------------------------------------- x



                          DECLARATION OF JOHN DELLAPORTAS
                         REGARDING MEET-AND-CONFER PROCESS

         JOHN DELLAPORTAS pursuant to 28 U.S.C. § 1746(2), declares as follows:

         1.      I am a member of the law firm of Kelley Drye & Warren LLP and am duly admitted

 to the Courts of New York State. I represent the judgment creditor Sagi Genger (“Sagi”) in the

 above-entitled action. I respectfully submit this declaration in order to detail the meet-and-confer

 process for the accompanying letter motion of the same date.

         2.      The letter motion concerns, inter alia, the failure of the law firm of Kasowitz

 Benson & Torres LLP (“Kasowitz”) to produce a critical document, even after a Court order

 requiring it to so, and its deposition testimony and interrogatory answer denying that such a

 document even exists. Because the matters raised in our letter motion are quite serious, before

 bringing this motion, we wanted to expend every effort to ensure that our facts were correct, and

 to provide Kasowitz with due opportunity to explain its position.

         3.      Accordingly, prior to filing this motion, we held three telephonic meet-and-confer

 conferences, on April 4, April 15, and May 6, 2019 respectively. Prior to the second of these




                                              Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-9
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 2Aof
                                                                           Pg13144 of
                                       155


 conferences, we circulated to Kasowitz a draft of our proposed letter motion, seeking essentially

 the same relief as the motion we are filing today, on the same grounds. In response thereto,

 Kasowitz promised to produce certain documents within one week’s time, and we agreed to defer

 filing our motion until we saw what was produced. The production, however, actually took three

 weeks, and in our view was deficient in several material respects. Accordingly, we scheduled a

 third conference to once again reiterate our discovery position.

         4.     At the conclusion of this May 6 conference, Kasowitz promised to revert to us with

 its response to Sagi’s position by the end of the day. That did not happen. After waiting four days,

 on May 10, we provided Kasowitz with an updated version of our letter motion, and asked for

 Kasowitz’s section within 72 hours. On the ensuing Sunday, Kasowitz responded by demanding

 a fourth conference. We advised Kasowitz that we were available for the requested conference

 anytime on Sunday or on Monday afternoon until 3 PM. Kasowitz did not call me for a conference

 during that timeframe. We thereafter offered to delay filing this motion for yet two more days if

 Kasowitz would commit to sending its statement in that timeframe. Kasowitz did not respond to

 our offer. Given the delays, we are proceeding with this motion.

         5.     Attached hereto are emails reflecting some of the above communications between

 the parties.

         I hereby declare under penalty of perjury that the foregoing is true and correct.

 Dated: New York, New York
        May 13, 2019




                                               _______________________________
                                                     JOHN DELLAPORTAS




                                                  -2-
                                            Exhibit A
          Case 1:17-cv-08181-VSB-DCF
     19-10926-tmd                      Document
                   Doc#104-1 Filed 10/18/19      209-9
                                            Entered     Filed10:36:09
                                                    10/18/19  05/13/19 Exhibit
                                                                        Page 3Aof
                                                                                Pg13145 of
                                            155

'HOODSRUWDV-RKQ

)URP                           'HOODSRUWDV-RKQ
6HQW                           )ULGD\$SULO30
7R                             0LFKDHO3DXO%RZHQ $QGUHZ5.XUODQG
6XEMHFW                        -RLQW/WUWR-XGJH)UHHPDQ PHWDGDWDUHLPEXUVHPHQW  $XWRVDYHG
$WWDFKPHQWV                    -RLQW/WUWR-XGJH)UHHPDQ PHWDGDWDUHLPEXUVHPHQW  $XWRVDYHG GRF[


Having not back from you as to our request for an additional meet and confer, we will presume that your
positions have not changed from our April 4 conference. Please find attached our half of the letter
motion. Please provide your half within 72 hours, absent which we will file the letter as is. Thank you.




                                                       
                                                Exhibit A
      Case 1:17-cv-08181-VSB-DCF
 19-10926-tmd                      Document
               Doc#104-1 Filed 10/18/19      209-9
                                        Entered     Filed10:36:09
                                                10/18/19  05/13/19 Exhibit
                                                                    Page 4Aof
                                                                            Pg13146 of
                                        155
                                            KELLEY DRYE & WARREN                                LLP
                                                     A LI MI TED LI ABI LI TY PA RTNE RS HI P




                                                    1 0 1 P AR K AV E N U E
 W AS HI NG TO N,         D C                                                                              FACSI MILE

 LOS   ANGELE S,          C A
                                                   N E W Y OR K , N Y 1 0 1 7 8                         (212)     808-7897

    C HIC AG O,      IL                                                                                ww w. ke lle y dr ye .c o m
   STAMF OR D,        C T                                  (212) 808-7800

  PARSIP P ANY ,          NJ

                                                                                                      JOHN G. DELLAPORT AS

BR USS ELS,      BEL GI UM



   A F FI LI A TE OF FI CE

   M UM B AI, I NDI A




                                                        April 15, 2019
   Via ECF

   Hon. Debra Freeman
   United States Magistrate Judge
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street
   New York, NY 10007-1312

                                Re:   Genger v. Genger, 1:17-cv-08181-KBF-DCF

   Dear Judge Freeman:

          Judgment creditor Sagi Genger and non-party subpoena recipient Kasowitz Benson &
   Torres LLP (“Kasowitz”) jointly submit this letter regarding their discovery dispute. Prior to
   submitting this letter, the parties met and conferred telephonically on April 4.

                                            STATEMENT BY SAGI GENGER

          Pursuant to Fed,R.Civ.P. 37, Sagi respectfully brings this motion: (a) to compel Kasowitz
   to comply with to the subpoena served on the firm by Sagi (Exh. A); and (b) to require Kasowitz
   to reimburse Sagi for the attorney’s fees and expenses he incurs because of the firm’s purposeful
   concealment of the Escrow Agreement dated March 31, 2017 among Orly Genger, Arie Genger,
   Eric Herschmann, and Kasowitz (the “Escrow Agreement”). Exh. B.

                 The False Statements Made Under Oath

          As the Court is aware, Orly claims to be unable to pay the judgment in this case, despite
   having four Kasowitz partners representing her in this and related litigations. Meanwhile, there
   is $15 million still to be paid to Orly and her co-signatories (known therein as the “AG Group”)
   under the 2013 settlement agreement she entered into with the Trump Group.

           For the better part of seven months, Sagi has been trying to determine what arrangements,
   if any, have been made with respect to that $15 million. At the deposition of Kasowitz Benson,
   the firm’ Rule 30(b)(6) witness, Michael Bowen, testified that: “Orly has no claim to any of that
   money.” Exh. C at 39. “[S]peaking on behalf of the firm,” Mr. Bowen further testified that:
   “We don't have any information about any agreements between the AG Group” concerning the



                                                        Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-9
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 5Aof
                                                                           Pg13147 of
                                       155

                             K E L L E Y D R YE & W AR R E N   LLP




 Hon. Debra Freeman
 April 15, 2019
 Page Two


 release of the $15 million. Id. at 29, 32. Kasowitz’s testimony coincided with the interrogatory
 answers it filed on behalf of its client, Orly Genger, who swore under oath that she had “no
 knowledge” when asked to “[i]dentify the amount, date, and recipient of all payments … to be
 made to any person or entity pursuant to Defendant's 2013 settlement.” Exh. D.1

        As it turns out, all of these sworn statements were flat-out false. The Escrow Agreement
 reveals that Orly (together with her father Arie) maintain joint written control over the $15
 million yet to be paid, and provides detailed written instructions as to how that will happen.
 Most significantly, Orly directs that $2 million of it be sent to her husband, Eric Herschmann,
 allegedly in payment of a “loan” he made to cover her legal fees to his firm.

        Kasowitz’s Concealment of the Escrow Agreement

         The Escrow Agreement was responsive to multiple document directed at both Orly and
 the Kasowitz firm, and well within the scope of the Court’s January 8, 2019 discovery order.
 Yet it was not produced until just a few weeks ago, when Sagi independently became aware of it
 and specifically asked for it by name. Exh. E.

         In our first conference, Mr. Bowen claimed to be unaware of the Agreement at the time
 of his deposition. Accepting this as true, that necessarily means that Mr. Bowen’s partners at
 Kasowitz – two of whom are signatories to the Escrow Agreement – concealed this critical piece
 of evidence from him so as to dupe him into false testimony. 2

        It is readily apparent why. The Escrow Agreement undercuts much of what Orly and her
 lawyers have told this Court since judgement was entered. It surely would have been a central
 focus of their depositions, had it been timely produced. Unfortunately, Kasowitz did not produce
 the document until after Sagi had already deposed Orly, Kasowitz and Mr. Broser (who also did
 not produce the document but rather gave contradictory testimony).

        The Backdated Promissory Note

         Among the questions we need to ask the witnesses is why the March 31, 2017 Escrow
 Agreement is identified in the $2 million Promissory Note that Orly gave her husband, despite
 the fact that the Note purports to have been executed on December 30, 2016. Exh. F. It appears
 that the Note was backdated to make it seem as if it coincided with a payment Mr. Herschmann
 made to his firm at that time to pay his wife’s legal bill, rather than what it actually was – a
 1
        We annex the entire deposition transcript to this letter motion, the Court can see the
        lengths to which the witness went to avoid answering this and related questions.
 2
        Mr. Herschmann’s insistence that he not be identified as his wife’s counsel, after he
        seemingly appeared before this Court on her behalf, may have been motivated by a desire
        to avoid the consequences of non-compliance with the Court’ discovery order.



                                         Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-9
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 6Aof
                                                                           Pg13148 of
                                       155

                               K E L L E Y D R YE & W AR R E N   LLP




 Hon. Debra Freeman
 April 15, 2019
 Page Three


 retroactive attempt to shield Orly’s assets from liability to Sagi.

          Another issue to be resolved in such depositions is why the Escrow Agreement makes no
 reference to the $5.4 million Promissory Note that Orly gave her father, or the Subordination
 Agreement between Arie and Mr. Herschmann, both which were supposedly executed on
 December 31, 2016. Exhs. G, H. It is our belief these documents, too, were backdated, and
 actually were not executed until around the time that the related UCC financing statement was
 filed – i.e., August 2018, right after Sagi prevailed in this case on summary judgment.

        Sagi has attempted to resolve these mysteries by serving a second subpoena on the
 Kasowitz firm (Exh. A) seeking, inter alia, the metadata and other documents sufficient to show
 the actual dates on which the critical documents were prepared, executed and delivered (as
 opposed to their nominal dates), but Kasowitz has refused to produce any such materials.

         In the same subpoena, Sagi also sought the contemporaneous accounting records –
 including transmittal letters/cover emails – sufficient to show how Orly could have possibly run
 up a $2 million legal bill for a legal representation that was represented in her Premarital
 Agreement and in open court to be “pro bono.” Unfortunately, the only “billing record”
 Kasowitz produced is a one-page chart created by counsel for this case, which chart fails to show
 what, if anything, was billed contemporaneously to Orly. Exh. I. Actual, contemporaneous
 billing records will shed light on whether any payments Mr. Herschmann made to his own firm
 were pursuant to a loan or instead were just a lawyer covering a spouse’s bills.

        Requested Remedy

       At this point, in order to be untangle the various suspect transactions between the
 judgment debtor and her husband and father, Sagi requests two forms of relief:

         First, Sagi seeks an order compelling Kasowitz to make a complete document production
 in response to his subpoena. Having tried to pass off backdated documents as legitimate,
 Kasowitz cannot dispute that the metadata and transmittals for these same documents are key
 evidence. In the alternative, pursuant to Fed.R.Civ.P. 37(b)(2)(A), Sagi asks that Kasowitz,
 along with its client Orly and its partner Mr. Herschmann, be precluded from trying to interpose
 these supposed debts in such a manner as to impede judgment collection.

          Second, now that the Escrow Agreement has at long last been produced, Sagi will need to
 re-depose Kasowitz, Orly, David Broser concerning these matters. Pursuant to Fed.R.Civ.P.
 37(b)(2)(C), the Court should order the Kasowitz firm to reimburse Sagi for his attorney’s fees
 and expense associated with doing so. We also ask that the Court direct those depositions take
 place promptly and in New York. Mr. Herschmann and Orly have previously insisted they be
 deposed only in Texas, despite the fact that Mr. Herschmann practices law here and Orly claims
 to live in Tel Aviv. They have already imposed enough of an undue burden on Sagi.


                                            Exhibit A
     Case 1:17-cv-08181-VSB-DCF
19-10926-tmd                      Document
              Doc#104-1 Filed 10/18/19      209-9
                                       Entered     Filed10:36:09
                                               10/18/19  05/13/19 Exhibit
                                                                   Page 7Aof
                                                                           Pg13149 of
                                       155

                         K E L L E Y D R YE & W AR R E N   LLP




 Hon. Debra Freeman
 April 15, 2019
 Page Four


                       STATEMENT BY KASOWITZ BENSON

       [TO BE COMPLETED]

                                            Respectfully submitted,



                                            John Dellaportas
                                            Counsel for Sagi Genger

                                            /s/
                                            Michael Bowen
                                            Counsel for Orly Genger




                                     Exhibit A
           Case 1:17-cv-08181-VSB-DCF
      19-10926-tmd                      Document
                    Doc#104-1 Filed 10/18/19      209-9
                                             Entered     Filed10:36:09
                                                     10/18/19  05/13/19 Exhibit
                                                                         Page 8Aof
                                                                                 Pg13150 of
                                             155

'HOODSRUWDV-RKQ

)URP                               $QGUHZ5.XUODQG$.XUODQG#NDVRZLW]FRP!
6HQW                               0RQGD\$SULO$0
7R                                 'HOODSRUWDV-RKQ
&F                                 0LFKDHO3DXO%RZHQ
6XEMHFW                            5(*HQJHU3URGXFWLRQ



zĞƐ͕ƚŚĂƚƐŚŽƵůĚǁŽƌŬ͘dŚĂŶŬƐĨŽƌĂĐĐŽŵŵŽĚĂƚŝŶŐƚŚĞĐŚĂŶŐĞ͘tĞ͛ůůĐĂůůǇŽƵƌĐĞůůĂƚϭ͗ϯϬ͘



&ƌŽŵ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶ΀ŵĂŝůƚŽ͗:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵ΁
^ĞŶƚ͗DŽŶĚĂǇ͕Ɖƌŝůϭϱ͕ϮϬϭϵϭϭ͗ϭϵD
dŽ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚф<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌͲWƌŽĚƵĐƚŝŽŶ

I have a conflict at that time. Can we make it 1:30?

&ƌŽŵ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚ΀ŵĂŝůƚŽ͗<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵ΁
^ĞŶƚ͗DŽŶĚĂǇ͕Ɖƌŝůϭϱ͕ϮϬϭϵϴ͗ϭϴD
dŽ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶф:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌͲWƌŽĚƵĐƚŝŽŶ

/ŶŽǁŚĂǀĞĂĐĂůůǁŝƚŚĂũƵĚŐĞŝŶĂŶŽƚŚĞƌŵĂƚƚĞƌƚŚĂƚǁŝůůĐŽŶĨůŝĐƚǁŝƚŚŵǇũŽŝŶŝŶŐƚŚŝƐĐĂůůĂƚŶŽŽŶ͘/ŶĞĞĚƚŽďĞŽŶǁŝƚŚ
DŝŬĞĂƐ/ĂŵĨĂŵŝůŝĂƌǁŝƚŚƚŚĞŵĂƚƚĞƌƐĐŽŶĐĞƌŶŝŶŐŽƵƌĚŽĐƵŵĞŶƚƉƌŽĚƵĐƚŝŽŶ͕ǁŚŝĐŚŝƐĐŽŶƚŝŶƵŝŶŐ͘tŽƵůĚϮWDǁŽƌŬĨŽƌ
ǇŽƵŝŶƐƚĞĂĚ͍


&ƌŽŵ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶ΀ŵĂŝůƚŽ͗:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵ΁
^ĞŶƚ͗^ĂƚƵƌĚĂǇ͕Ɖƌŝůϭϯ͕ϮϬϭϵϰ͗ϯϬWD
dŽ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚф<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌͲWƌŽĚƵĐƚŝŽŶ

OK, Monday noon. I can be reached on my cell at that time at 917-685-2084.

&ƌŽŵ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚ΀ŵĂŝůƚŽ͗<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵ΁
^ĞŶƚ͗&ƌŝĚĂǇ͕ƉƌŝůϭϮ͕ϮϬϭϵϭ͗ϬϱWD
dŽ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶф:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌͲWƌŽĚƵĐƚŝŽŶ

:ŽŚŶ͕
DŝŬĞŶĞĞĚƐƚŽƉĂƌƚŝĐŝƉĂƚĞŝŶƚŚŝƐĐĂůů͕ďƵƚŝƐŶŽƚĂǀĂŝůĂďůĞƚŽĚĂǇďĞĐĂƵƐĞŚĞŝƐƚƌĂǀĞůŝŶŐĨŽƌĐŽůůĞŐĞǀŝƐŝƚƐǁŝƚŚŚŝƐ
ĚĂƵŐŚƚĞƌ͘tĞĂƌĞĂďůĞƚŽĚŝƐĐƵƐƐƚŚŝƐŽŶDŽŶĚĂǇĂƚŶŽŽŶŽƌϱ͗ϯϬWD͘tĞŚĂǀĞŶŽƚŚĂĚĂŶŽƉƉŽƌƚƵŶŝƚǇƚŽƌĞǀŝĞǁƚŚĞ

                                                              
                                                      Exhibit A
             Case 1:17-cv-08181-VSB-DCF
        19-10926-tmd                      Document
                      Doc#104-1 Filed 10/18/19      209-9
                                               Entered     Filed10:36:09
                                                       10/18/19  05/13/19 Exhibit
                                                                           Page 9Aof
                                                                                   Pg13151 of
                                               155
ĚƌĂĨƚůĞƚƚĞƌǇŽƵƐĞŶƚƚŽĚĂǇĂďŽƵƚϭϮŚŽƵƌƐĂĨƚĞƌǇŽƵƐĞŶƚƚŚŝƐĞŵĂŝů͕ďƵƚǁŝůůĞŶĚĞĂǀŽƌƚŽĚŽƐŽďĞĨŽƌĞǁĞƐƉĞĂŬŽŶ
DŽŶĚĂǇƐŽǁĞĂƌĞƉƌĞƉĂƌĞĚƚŽĚŝƐĐƵƐƐǇŽƵƌĐŽŶĐĞƌŶƐ͘
ͲŶĚƌĞǁ


&ƌŽŵ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶ΀ŵĂŝůƚŽ͗:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵ΁
^ĞŶƚ͗&ƌŝĚĂǇ͕ƉƌŝůϭϮ͕ϮϬϭϵϭ͗ϯϰD
dŽ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚф<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌͲWƌŽĚƵĐƚŝŽŶ

**External Email**




Andrew, we have reviewed Kasowitz’s subpoena response, and find it to be woefully inadequate. Please
advise what time on Friday you are available for a telephonic meet and confer. Thank you. John

&ƌŽŵ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚ΀ŵĂŝůƚŽ͗<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵ΁
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕Ɖƌŝůϭϭ͕ϮϬϭϵϭ͗ϮϱWD
dŽ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶф:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗'ĞŶŐĞƌͲWƌŽĚƵĐƚŝŽŶ

WůĞĂƐĞƐĞĞĂƚƚĂĐŚĞĚ͘dŚĞƉĂƐƐǁŽƌĚƌĞƋƵŝƌĞĚƚŽĚĞĐƌǇƉƚƚŚĞŝƉĨŝůĞǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌ͘

Andrew R. Kurland
Kasowitz Benson Torres LLP
1633 Broadway
New York, New York 10019
Tel. (212) 506-3306
Fax. (212) 835-5254
AKurland@kasowitz.com

7KLVHPDLODQGDQ\ILOHVWUDQVPLWWHGZLWKLWDUHFRQILGHQWLDODQGPD\EHVXEMHFWWRWKHDWWRUQH\FOLHQWSULYLOHJH8VHRUGLVFORVXUHRIWKLVHPDLORUDQ\
VXFKILOHVE\DQ\RQHRWKHUWKDQDGHVLJQDWHGDGGUHVVHHLVXQDXWKRUL]HG,I\RXDUHQRWDQLQWHQGHGUHFLSLHQWSOHDVHQRWLI\WKHVHQGHUE\HPDLODQG
GHOHWHWKLVHPDLOZLWKRXWPDNLQJDFRS\


This message is subject to Kelley Drye & Warren LLP's email communication policy.
KDW-Disclaimer




                                                                              
                                                                    Exhibit A
          Case 1:17-cv-08181-VSB-DCF
      19-10926-tmd                      Document
                    Doc#104-1 Filed 10/18/19      209-9
                                             Entered     Filed 10:36:09
                                                     10/18/19  05/13/19 Exhibit
                                                                        Page 10 A of
                                                                                  Pg13
                                                                                     152 of
                                             155

'HOODSRUWDV-RKQ

)URP                             'HOODSRUWDV-RKQ
6HQW                             0RQGD\0D\$0
7R                                $QGUHZ5.XUODQG 0LFKDHO3DXO%RZHQ
6XEMHFW                          WRGD\ V$0FDOO



/ĂŵƌĞĂĐŚĂďůĞĂƚŵǇĚĞƐŬůŝŶĞ͕ϮϭϮͲϴϬϴͲϱϬϬϬ͕ǁŚĞŶǇŽƵŐƵǇƐĂƌĞƌĞĂĚǇ͘



JOHN DELLAPORTAS
3DUWQHU
Kelley Drye & Warren LLP
3DUN$YHQXH
1HZ<RUN1<
7HO  
&HOO  

:::.(//(<'5<(&20

MGHOODSRUWDV#NHOOH\GU\HFRP





                                                          
                                                   Exhibit A
          Case 1:17-cv-08181-VSB-DCF
      19-10926-tmd                      Document
                    Doc#104-1 Filed 10/18/19      209-9
                                             Entered     Filed 10:36:09
                                                     10/18/19  05/13/19 Exhibit
                                                                        Page 11 A of
                                                                                  Pg13
                                                                                     153 of
                                             155

'HOODSRUWDV-RKQ

)URP                              'HOODSRUWDV-RKQ
6HQW                              0RQGD\0D\30
7R                                $QGUHZ5.XUODQG
&F                                0LFKDHO3DXO%RZHQ
6XEMHFW                           5(*HQJHUY*HQJHU



ŶĚƌĞǁ͕ŝĨǇŽƵĂƌĞƌĞƉƌĞƐĞŶƚŝŶŐƚŽŵĞƚŚĂƚǇŽƵǁŝůůŚĂǀĞǇŽƵƌŚĂůĨŽĨƚŚĞůĞƚƚĞƌďǇtĞĚŶĞƐĚĂǇϯƉŵ͕ƚŚĞŶǁĞǁŝůůŐƌĂŶƚ
ƚŚĞϰϴͲŚŽƵƌĞǆƚĞŶƐŝŽŶ͘ƵƚŝĨǁĞĂƌĞŐŽŝŶŐƚŽǁĂŝƚƚǁŽĚĂǇƐĂŶĚƚŚĞŶũƵƐƚŚĂǀĞĨƵƌƚŚĞƌĚĞůĂǇƐ͕ǁĞǁŝůůũƵƐƚŐŽĂŚĞĂĚĂŶĚ
ĨŝůĞŶŽǁ͘WůĞĂƐĞĂĚǀŝƐĞ͘dŚĂŶŬǇŽƵ͘:ŽŚŶ



JOHN DELLAPORTAS
3DUWQHU
Kelley Drye & Warren LLP
  
MGHOODSRUWDV#NHOOH\GU\HFRP


&ƌŽŵ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚ΀ŵĂŝůƚŽ͗<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵ΁
^ĞŶƚ͗DŽŶĚĂǇ͕DĂǇϭϯ͕ϮϬϭϵϮ͗ϭϯWD
dŽ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶф:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌǀ͘'ĞŶŐĞƌ

zŽƵƌůĞƚƚĞƌǇŽƵƐĞŶƚ&ƌŝĚĂǇĂĨƚĞƌŶŽŽŶĐŽŶƚĂŝŶƐĨƌŝǀŽůŽƵƐĂƌŐƵŵĞŶƚƐĂŶĚŵŝƐƐƚĂƚĞƐǁŚĂƚŚĂƐƚƌĂŶƐƉŝƌĞĚ͘/ĨǇŽƵ
ŶŽŶĞƚŚĞůĞƐƐƉƌŽĐĞĞĚǁŝƚŚĨŝůŝŶŐƚŚĞůĞƚƚĞƌƚŽĚĂǇ͕ǁĞǁŝůůƐƵďŵŝƚŽƵƌƌĞƐƉŽŶƐĞƚŽƚŚĞŽƵƌƚŽŶtĞĚŶĞƐĚĂǇ͕ĂŶĚǁĞ
ƌĞƋƵĞƐƚƚŚĂƚǇŽƵƐŽĂĚǀŝƐĞ:ƵĚŐĞ&ƌĞĞŵĂŶ͘dŚĂŶŬǇŽƵ͘


&ƌŽŵ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶ΀ŵĂŝůƚŽ͗:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵ΁
^ĞŶƚ͗DŽŶĚĂǇ͕DĂǇϭϯ͕ϮϬϭϵϭϭ͗ϰϬD
dŽ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚф<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌǀ͘'ĞŶŐĞƌ

ŶĚƌĞǁ͕ǁĞŚĂǀĞĂůƌĞĂĚǇŚĂĚƚŚƌĞĞŵĞĞƚĂŶĚĐŽŶĨĞƌƐŽǀĞƌƚŚĞůĂƐƚŵŽŶƚŚ͘/ĨǇŽƵǁŽƵůĚůŝŬĞĂĨŽƵƌƚŚ͕ĂƐ/ƐĂŝĚ͕ĨĞĞůĨƌĞĞ
ƚŽĐĂůůŵĞ͕ďƵƚ/ĂŵŶŽƚĞǆƚĞŶĚŝŶŐƚŚĞĚĞĂĚůŝŶĞ͕ǁŚŝĐŚŝƐϯƉŵ͘:ŽŚŶ



JOHN DELLAPORTAS
3DUWQHU
Kelley Drye & Warren LLP
  
MGHOODSRUWDV#NHOOH\GU\HFRP



                                                            
                                                     Exhibit A
          Case 1:17-cv-08181-VSB-DCF
      19-10926-tmd                      Document
                    Doc#104-1 Filed 10/18/19      209-9
                                             Entered     Filed 10:36:09
                                                     10/18/19  05/13/19 Exhibit
                                                                        Page 12 A of
                                                                                  Pg13
                                                                                     154 of
                                             155
&ƌŽŵ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚ΀ŵĂŝůƚŽ͗<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵ΁
^ĞŶƚ͗DŽŶĚĂǇ͕DĂǇϭϯ͕ϮϬϭϵϭϬ͗ϮϳD
dŽ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶф:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌǀ͘'ĞŶŐĞƌ

dŚĂŶŬƐ͘DŝŬĞŶĞĞĚƐƚŽďĞŽŶĂŶĚŝƐŶŽƚĂǀĂŝůĂďůĞƚŽĚĂǇ͘,ĞŽƌ/ǁŝůůŐĞƚďĂĐŬƚŽǇŽƵůĂƚĞƌƚŽĚĂǇǁŝƚŚƚŝŵĞƐƚŚĂƚǁŽƌŬĨŽƌ
ƵƐ͘


&ƌŽŵ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶ΀ŵĂŝůƚŽ͗:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵ΁
^ĞŶƚ͗^ƵŶĚĂǇ͕DĂǇϭϮ͕ϮϬϭϵϭϭ͗ϬϳD
dŽ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚф<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌǀ͘'ĞŶŐĞƌ

ŶĚƌĞǁ͕ĂƐŝƚƐŽŚĂƉƉĞŶƐ͕/ĂŵŝŶƚŚĞŽĨĨŝĐĞƚŽĚĂǇ͕ĂƐǁĞůůĂƐƚŽŵŽƌƌŽǁŵŽƌŶŝŶŐĂŶĚĂĨƚĞƌŶŽŽŶ͘^ŚŽƵůĚǇŽƵǁŝƐŚǇĞƚ
ĂŶŽƚŚĞƌŵĞĞƚͲĂŶĚͲĐŽŶĨĞƌ͕/ĂŵĂǀĂŝůĂďůĞĂŶǇƚŝŵĞ͘zŽƵŚĂǀĞŵǇŽĨĨŝĐĞŶƵŵďĞƌ͕ƐŽĨĞĞůĨƌĞĞƚŽĐĂůů͘:ŽŚŶ

JOHN DELLAPORTAS
3DUWQHU

Kelley Drye & Warren LLP
  
MGHOODSRUWDV#NHOOH\GU\HFRP


&ƌŽŵ͗ŶĚƌĞǁZ͘<ƵƌůĂŶĚ΀ŵĂŝůƚŽ͗<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵ΁
^ĞŶƚ͗^ƵŶĚĂǇ͕DĂǇϭϮ͕ϮϬϭϵϭϬ͗ϰϱD
dŽ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶф:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵх
Đ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗'ĞŶŐĞƌǀ͘'ĞŶŐĞƌ

:ŽŚŶ͕

ŽŶƚƌĂƌǇƚŽǁŚĂƚǇŽƵƐƵŐŐĞƐƚ͕ǁĞŚĂǀĞŶŽƚŵĞƚĂŶĚĐŽŶĨĞƌƌĞĚŽŶƚŚĞŵĂŶǇŶĞǁĂƌŐƵŵĞŶƚƐĂŶĚĐŽŶƚĞŶƚŝŽŶƐǇŽƵƌĂŝƐĞ
ŝŶǇŽƵƌůĞƚƚĞƌ͘dŚĞǇĂƌĞĨƌŝǀŽůŽƵƐĂŶĚŵŝƐĐŚĂƌĂĐƚĞƌŝǌĞǁŚĂƚŚĂƐƚƌĂŶƐƉŝƌĞĚ͘&ƵƌƚŚĞƌ͕ƚŚĞƌĞŝƐŶŽƵƌŐĞŶĐǇĂŶĚǇŽƵƌƐĞůĨͲ
ŝŵƉŽƐĞĚϳϮͲŚŽƵƌĚĞĂĚůŝŶĞŝƐŝŶĂƉƉƌŽƉƌŝĂƚĞ͘zŽƵŚĂǀĞĚĞǀĞůŽƉĞĚĂŶƵŶŚĞĂůƚŚǇƉĂƚƚĞƌŶŽĨƐĞŶĚŝŶŐƵƐƉƌŽƉŽƐĞĚůĞƚƚĞƌƐŽŶ
&ƌŝĚĂǇĂĨƚĞƌŶŽŽŶƐĂŶĚĚĞŵĂŶĚŝŶŐƌĞƐƉŽŶƐĞƐǁŝƚŚŝŶƵŶƌĞĂƐŽŶĂďůĞƚŝŵĞĨƌĂŵĞƐ͘dŚŝƐĐŽŶƐƚĂŶƚůĞƚƚĞƌǁƌŝƚŝŶŐĐĂŵƉĂŝŐŶƚŽ
ƚŚĞŽƵƌƚŵƵƐƚƐƚŽƉ͕ĂƐŝƚŝƐŶŽƚĂƉƉƌŽƉƌŝĂƚĞƚŽůŝƚŝŐĂƚĞǀŝĂůĞƚƚĞƌƐƚŽƚŚĞŽƵƌƚŝŶƚŚĞŵŝĚĚůĞŽĨƚŚŝƐĚŝƐĐŽǀĞƌǇƉƌŽĐĞƐƐ͕ĂŶĚ
ǇŽƵƌĚŽŝŶŐƐŽŝƐǁĂƐƚŝŶŐƚŚĞƌĞƐŽƵƌĐĞƐŽĨƚŚĞŽƵƌƚĂƐǁĞůůĂƐĞǀĞƌǇŽŶĞĞůƐĞ͘

ƐǇŽƵŬŶŽǁ͕ǇŽƵƌĞǆƚĞŶƐŝǀĞĚŝƐĐŽǀĞƌǇŚĂƐŶŽǁǀĞƌŝĨŝĞĚƚŚĂƚKƌůǇĚŽĞƐŶŽƚŚĂǀĞĂŶǇŵŽŶĞǇƚŽƐĂƚŝƐĨǇƚŚŝƐũƵĚŐŵĞŶƚŽƌ
ĞǀĞŶƉĂǇŚĞƌĞǀĞƌǇĚĂǇůŝǀŝŶŐĞǆƉĞŶƐĞƐ͘zŽƵƌĚŝƐĐŽǀĞƌǇĞĨĨŽƌƚƐŚĂǀĞŶŽǁďĞĐŽŵĞƚŽƚĂůůǇǀŝŶĚŝĐƚŝǀĞĂŶĚǁĂƐƚĞĨƵů͕ĂŶĚ
ƚŚĞǇĂƌĞĨĂƌĂĨŝĞůĚĨƌŽŵĂŶǇůĞŐŝƚŝŵĂƚĞĂƚƚĞŵƉƚƚŽĐŽůůĞĐƚŽŶƚŚĞũƵĚŐŵĞŶƚ͘DŽƌĞŽǀĞƌ͕ƚŚĞǇĂŵŽƵŶƚƚŽĞǆĂĐƚůǇƚŚĞƚǇƉĞ
ŽĨĐŽŶĚƵĐƚƚŚĂƚ:ƵĚŐĞ&ƌĞĞŵĂŶǁĂƌŶĞĚĂŐĂŝŶƐƚĚƵƌŝŶŐŽƵƌĐŽŶĨĞƌĞŶĐĞŝŶ:ĂŶƵĂƌǇ͘ZĂƚŚĞƌƚŚĂŶŚĞĞĚŚĞƌĂĚǀŝĐĞ͕ǇŽƵ͛ǀĞ
ŝŶĐƌĞĂƐĞĚƚŚĞǀŝƚƌŝŽů͘

dŚŝƐƐĂŝĚ͕ůĞƚ͛ƐƐĐŚĞĚƵůĞĂƚŝŵĞƚŚŝƐǁĞĞŬƚŽŵĞĞƚĂŶĚĐŽŶĨĞƌ͘tĞǁŝůůƐĞŶĚǇŽƵŽƵƌĂǀĂŝůĂďŝůŝƚǇ͘WůĞĂƐĞůĞƚƵƐŬŶŽǁ
ǁŚĞŶǇŽƵĂƌĞĨƌĞĞĂƐǁĞůů͘

WůĞĂƐĞďĞĂĚǀŝƐĞĚƚŚĂƚŝĨǇŽƵĚŽŐŽĂŚĞĂĚĂŶĚĨŝůĞƚŚĞůĞƚƚĞƌǁŝƚŚŽƵƚĐŽŶĨĞƌƌŝŶŐǁŝƚŚƵƐĨŝƌƐƚ͕ǁĞǁŝůůŝŶĨŽƌŵ:ƵĚŐĞ
&ƌĞĞŵĂŶƚŚĂƚǇŽƵƌĞĨƵƐĞĚƚŽŵĞĞƚĂŶĚĐŽŶĨĞƌĚĞƐƉŝƚĞŽƵƌƌĞƋƵĞƐƚƚŽĚŽƐŽ͕ĂŶĚƚĂŬĞŽƚŚĞƌĂƉƉƌŽƉƌŝĂƚĞ
                                                               
                                                       Exhibit A
            Case 1:17-cv-08181-VSB-DCF
        19-10926-tmd                      Document
                      Doc#104-1 Filed 10/18/19      209-9
                                               Entered     Filed 10:36:09
                                                       10/18/19  05/13/19 Exhibit
                                                                          Page 13 A of
                                                                                    Pg13
                                                                                       155 of
                                               155
ŵĞĂƐƵƌĞƐ͘&ŝŶĂůůǇ͕ǁĞĂŐĂŝŶĐĂƵƚŝŽŶǇŽƵƚŽŶŽƚƉƵďůŝĐůǇĨŝůĞʹŽƌĚĞƐĐƌŝďĞŽƌƋƵŽƚĞĨƌŽŵʹĂŶǇƚŚŝŶŐƚŚĂƚŚĂƐďĞĞŶ
ĚĞƐŝŐŶĂƚĞĚĂƐŽŶĨŝĚĞŶƚŝĂůƉƵƌƐƵĂŶƚƚŽƚŚĞWƌŽƚĞĐƚŝǀĞKƌĚĞƌ͘


Andrew R. Kurland
Kasowitz Benson Torres LLP
1633 Broadway
New York, New York 10019
Tel. (212) 506-3306
Fax. (212) 835-5254
AKurland@kasowitz.com

7KLVHPDLODQGDQ\ILOHVWUDQVPLWWHGZLWKLWDUHFRQILGHQWLDODQGPD\EHVXEMHFWWRWKHDWWRUQH\FOLHQWSULYLOHJH8VHRUGLVFORVXUHRIWKLVHPDLORUDQ\
VXFKILOHVE\DQ\RQHRWKHUWKDQDGHVLJQDWHGDGGUHVVHHLVXQDXWKRUL]HG,I\RXDUHQRWDQLQWHQGHGUHFLSLHQWSOHDVHQRWLI\WKHVHQGHUE\HPDLODQG
GHOHWHWKLVHPDLOZLWKRXWPDNLQJDFRS\

&ƌŽŵ͗ĞůůĂƉŽƌƚĂƐ͕:ŽŚŶ΀ŵĂŝůƚŽ͗:ĞůůĂƉŽƌƚĂƐΛ<ĞůůĞǇƌǇĞ͘ĐŽŵ΁
^ĞŶƚ͗&ƌŝĚĂǇ͕DĂǇϭϬ͕ϮϬϭϵϯ͗ϮϭWD
dŽ͗DŝĐŚĂĞůWĂƵůŽǁĞŶфDŽǁĞŶΛŬĂƐŽǁŝƚǌ͘ĐŽŵх͖ŶĚƌĞǁZ͘<ƵƌůĂŶĚф<ƵƌůĂŶĚΛŬĂƐŽǁŝƚǌ͘ĐŽŵх
^ƵďũĞĐƚ͗'ĞŶŐĞƌǀ͘'ĞŶŐĞƌ

**External Email**




DŝĐŚĂĞůĂŶĚŶĚƌĞǁ͗

ƐĚŝƐĐƵƐƐĞĚ͕ƉůĞĂƐĞĨŝŶĚĂƚƚĂĐŚĞĚƚŚĞƵƉĚĂƚĞĚǀĞƌƐŝŽŶŽĨŽƵƌŚĂůĨŽĨƚŚĞůĞƚƚĞƌŵŽƚŝŽŶƐĞŶƚƚŽǇŽƵĂĨĞǁǁĞĞŬƐ
ĂŐŽ͘WůĞĂƐĞƉƌŽǀŝĚĞǇŽƵƌŚĂůĨǁŝƚŚŝŶϳϮŚŽƵƌƐ͕ĂďƐĞŶƚǁŚŝĐŚǁĞǁŝůůĨŝůĞǁŝƚŚŽƵƚŝƚ͘'ŝǀĞŶƚŚĞĂŵŽƵŶƚŽĨƚŝŵĞƚŚĂƚŚĂƐ
ƉĂƐƐĞĚ͕ǁĞĐĂŶŶŽƚĂŐƌĞĞƚŽĂŶǇĞǆƚĞŶƐŝŽŶƐ͘dŚĂŶŬƐ͘


JOHN DELLAPORTAS
3DUWQHU
Kelley Drye & Warren LLP
3DUN$YHQXH
1HZ<RUN1<
7HO  
&HOO  

:::.(//(<'5<(&20

MGHOODSRUWDV#NHOOH\GU\HFRP




This message is subject to Kelley Drye & Warren LLP’s email communication policy.
KDW-Disclaimer




                                                                              
                                                                    Exhibit A
